
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2

EXECUTION VERSION



SHIRE PLC

as the Company

BARCLAYS BANK PLC and MORGAN STANLEY BANK INTERNATIONAL LIMITED

as mandated lead arrangers and bookrunners

with

BARCLAYS BANK PLC

as Agent


--------------------------------------------------------------------------------



US$18,000,000,000

BRIDGE FACILITIES AGREEMENT

DATED 11 JANUARY 2016


--------------------------------------------------------------------------------



Slaughter and May
One Bunhill Row
London EC1Y 8YY
(MJXT/AZN/MRG/AEZW)
533125364


--------------------------------------------------------------------------------






CONTENTS


Clause
  Page

1. Definitions and interpretation

  1

2. The Facilities

 
19

3. Purpose

 
21

4. Conditions of Utilisation

 
21

5. Utilisation

 
22

6. Repayment

 
23

7. Illegality, voluntary prepayment and cancellation

 
24

8. Mandatory prepayment

 
25

9. Restrictions

 
27

10. Extension Option

 
28

11. Interest

 
30

12. Interest Periods

 
31

13. Changes to the calculation of interest

 
31

14. Fees

 
33

15. Tax gross-up and indemnities

 
35

16. Increased Costs

 
45

17. Other indemnities

 
47

18. Mitigation by the Lenders

 
48

19. Costs and expenses

 
49

20. Guarantee and indemnity

 
50

21. Representations

 
54

22. Information undertakings

 
57

23. Financial covenants

 
60

24. General undertakings

 
65

25. Sanctions

 
70

26. Events of Default

 
71

27. Changes to the Lenders

 
75

28. Changes to the Obligors

 
79

29. Role of the Agent, the Arrangers and the Reference Banks

 
82

30. Conduct of Business by the Finance Parties

 
90

31. Sharing among the Finance Parties

 
90

32. Payment mechanics

 
92

33. Set-off

 
94

34. Notices

 
95

--------------------------------------------------------------------------------



Clause
  Page

35. Calculations and certificates

  97

36. Partial invalidity

 
98

37. Remedies and waivers

 
98

38. Amendments and waivers

 
98

39. Confidential Information

 
102

40. Confidentiality of Funding Rates and Reference Bank Quotations

 
105

41. Counterparts

 
107

42. Governing law

 
108

43. Enforcement

 
108

--------------------------------------------------------------------------------





        THIS AGREEMENT is dated 11 January 2016 and made between:

(1)SHIRE PLC, a registered public company incorporated in Jersey under the
Companies (Jersey) Law 1991 with registered number 99854 (the "Company", the
"Original Borrower" and the "Original Guarantor");

(2)BARCLAYS BANK PLC and MORGAN STANLEY BANK INTERNATIONAL LIMITED as mandated
lead arrangers and bookrunners (the "Original Arrangers");

(3)THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 1 (The Original
Lenders) as Facility A lenders (the "Original Facility A Lenders");

(4)THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Lenders) as Facility B lenders (the "Original Facility B Lenders" and together
with the Original Facility A Lenders, the "Original Lenders"); and

(5)BARCLAYS BANK PLC as facility agent of the other Finance Parties (in this
capacity, the "Agent").

        IT IS AGREED as follows:


SECTION 1
INTERPRETATION


1.     DEFINITIONS AND INTERPRETATION

1.1   Definitions

        In this Agreement:

        "Acceptable Bank" means a bank or financial institution which has a
rating for its long term unsecured and non-credit enhanced debt obligations of A
or higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or A2 or
higher by Moody's Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency.

        "Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

        "Acquisition" means a Merger, with all of the issued and outstanding
Target Shares cancelled in the Merger, in each case, on the terms and subject to
the conditions set forth in the Acquisition Agreement.

        "Acquisition Agreement" means the agreement and plan of merger, dated on
or around the date of this Agreement, among the Company, the Merger Subsidiary
and the Target, together with such amendments, waivers or supplements made from
time to time in accordance with the terms of this Agreement.

        "Acquisition Costs" means:

(a)any refinancing, repayment, conversion or redemption of any indebtedness of
the Target or its Subsidiaries or any amount required to finance the Target and
its Subsidiaries;

(b)all fees, claims (including settlements thereof), costs, expenses or stamp,
registration, transfer or other Taxes incurred by (or required to be paid by)
any member of the Group in connection with the Acquisition or the Facilities or
any refinancing, repayment, redemption or financing referred to in
paragraph (a); and

(c)any integration or reorganisation costs resulting from the Acquisition or any
amounts payable to third parties in connection with, or as a result of, the
Acquisition.

        "Acquisition CP Satisfaction" means all conditions to the Merger under
the Acquisition Agreement have been satisfied (or waived as permitted by
Clause 24.10 (Conduct of the Acquisition)).

--------------------------------------------------------------------------------



        "Acquisition Date" means the date on which "Closing Date" (as defined in
the Acquisition Agreement) occurs.

        "Acquisition Documents" means:

(a)the Acquisition Agreement; and

(b)the Certificate of Merger,

in each case together with such amendments, waivers or supplements made from
time to time in accordance with the terms of this Agreement.

        "Additional Borrower" means each company which becomes an Additional
Borrower in accordance with Clause 28 (Changes to the Obligors).

        "Additional Guarantor" means each company which becomes an Additional
Guarantor in accordance with Clause 28 (Changes to the Obligors).

        "Additional Obligor" means an Additional Borrower or an Additional
Guarantor.

        "Affiliate" means, in relation to any person, a Subsidiary of that
person or a Holding Company of that person or any other Subsidiary of that
Holding Company, provided that, in relation to The Royal Bank of Scotland plc
(to the extent that it is or becomes a Finance Party), the term "Affiliate"
shall include The Royal Bank of Scotland N.V. and each of its Affiliates, but
shall not include (i) the UK government or any member or instrumentality
thereof, including Her Majesty's Treasury and UK Financial Investments Limited
(or any directors, officers, employees or entities thereof) or (ii) any persons
or entities controlled by or under common control with the UK government or any
member or instrumentality thereof (including HM Treasury and UK Financial
Investments Limited) and which are not part of The Royal Bank of Scotland
Group plc and its subsidiaries or subsidiary undertakings.

        "Arranger" means the Original Arrangers and any bank or financial
institution that accedes to this Agreement as an arranger pursuant to
Syndication.

        "Assignment Agreement" means an agreement substantially in the form set
out in Schedule 4 (Form of Assignment Agreement).

        "Authorisation" means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.

        "Availability Period" means:

(a)with respect to Facility A, the period from and including the date of this
Agreement to and including the date falling one week prior to the Original
Facility A Maturity Date, provided that if an Extension Notice has been
delivered in accordance with Clause 10 (Extension option) the Availability
Period in respect of any and all proposed Extended Facility A Commitments shall
be the period from and including the date of this Agreement to and including the
date falling 15 Months after the date of this Agreement; and

(b)with respect to Facility B, the period from and including the date of this
Agreement to and including the date falling one week prior to the Original
Facility B Maturity Date, provided that if an Extension Notice has been
delivered in accordance with Clause 10 (Extension option) the Availability
Period in respect of any and all proposed Extended Facility B Commitments shall
be the period from and including the date of this Agreement to and including the
date falling one week prior to the date falling 12 Months after the Original
Maturity Date.

        "Available Commitment" means:

(a)in relation to Facility A, a Facility A Lender's Facility A Commitment; or

2

--------------------------------------------------------------------------------



(b)in relation to Facility B, a Facility B Lender's Facility B Commitment,

minus:

(i)the amount of its participation in any outstanding Loans under that Facility;
and

(ii)in relation to any proposed Utilisation, the amount of its participation in
any Loans that are due to be made under that Facility on or before the proposed
Utilisation Date,

other than, in relation to Facility B, any Facility B Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.

        "Available Facility" means, in relation to a Facility, the aggregate for
the time being of each Lender's Available Commitment in respect of that
Facility.

        "Borrower" means the Original Borrower or an Additional Borrower, unless
it has ceased to be a Borrower in accordance with Clause 28 (Changes to the
Obligors).

        "Break Costs" means the amount (if any) by which:

(a)the interest excluding the Margin which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

exceeds:

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the total sum received by it on deposit with a leading bank in the
Relevant Interbank Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the current Interest Period.

        "Business Day" means a day (other than a Saturday or Sunday) on which
banks are open for general business in London and New York City.

        "Capital Markets Proceeds" means the cash proceeds received by any
member of the Group from any public or private issue, sale or offering of any
debt securities (including, without limitation, any bond or note issuance or
private placement or instruments that are convertible into equity or any hybrid
instrument but excluding any debt securities that are mandatorily convertible
into equity) in the national or international debt capital markets by any member
of the Group but excluding any commercial paper issued by any member of the
Group but, in each case, after deducting any reasonable fees, costs, expenses
and Taxes which are incurred by members of the Group with respect to that issue,
sale or offering to persons who are not members of the Group.

        "Certificate of Merger" means the certificate of merger specifying the
effective time of the Merger filed with the Secretary of State of the State of
Delaware in such form as required by, and executed in accordance with, the
relevant provisions of Section 251 of the General Corporation Law of the State
of Delaware.

        "Code" means, at any date, the US Internal Revenue Code of 1986 and the
regulations promulgated thereunder as in effect at such date.

        "Commitment" means a Facility A Commitment or a Facility B Commitment.

        "Compliance Certificate" means a certificate substantially in the form
set out in Schedule 8 (Form of Compliance Certificate).

        "Confidential Information" means all information relating to the Parent
Company, any member of the Group, the Group, the Finance Documents or a Facility
of which a Finance Party becomes aware in

3

--------------------------------------------------------------------------------



its capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or a Facility from either:

(a)any member of the Group or any of its advisers; or

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

(i)information that:

(A)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 39 (Confidential Information); or

(B)is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(C)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraph (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(ii)any Funding Rate or Reference Bank Quotation.

        "Confidentiality Undertaking" means a confidentiality undertaking
substantially in the form as set out in Schedule 12 (Form of Confidentiality
Undertaking) or in any other form agreed between the Parent Company and the
Agent.

        "Controlled Group" means any trade or business, whether or not
incorporated, which is under common control with an Obligor within the meaning
of Section 4001 of ERISA or is part of a group that includes an Obligor and that
is treated as a single employer under Section 414 of the Code. When any
provision of this Agreement relates to a past event, the term "member of the
Controlled Group" includes any person that was a member of the Controlled Group
at the time of that past event.

        "CTA" means the Corporation Tax Act 2009.

        "Default" means an Event of Default or any event or circumstance
specified in Clause 26 (Events of Default) which would (with the expiry of a
grace period, the giving of notice, the making of any determination under the
Finance Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 26 (Events of Default)) be an Event of Default.

        "Defaulting Lender" means any Lender:

(a)which has failed to make its participation in a Loan available or has
notified the Agent or any Obligor or has indicated publicly that it will not
make its participation in a Loan available by the Utilisation Date of that Loan
in accordance with Clause 5.4 (Lenders' participation);

(b)which has otherwise rescinded or repudiated a Finance Document; or

(c)with respect to which an Insolvency Event has occurred and is continuing,

4

--------------------------------------------------------------------------------



unless, in the case of paragraph (a) above:

(i)its failure to pay is caused by:

(A)administrative or technical error; or

(B)a Disruption Event; and

payment is made within three Business Days of its due date;

(ii)the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question; or

(iii)the circumstances contemplated by Clause 7.1 (Illegality) apply in respect
of that Lender and the Lender has given notice thereof to the Agent in
accordance with such Clause.

        "Disposal" means a sale, transfer or other disposal by a member of the
Group of any shares, undertaking or business to a person that is not a member of
the Group (whether by a voluntary or involuntary single transaction or series of
transactions) but excluding any sale, transfer or other disposal of shares in a
member of the Group which (following such sale, transfer or other disposal)
remains a member of the Group.

        "Disposal Proceeds" means the cash consideration received by any member
of the Group (including any amount receivable in repayment of intercompany debt
and, when received, any deferred consideration whether by way of adjustment to
the purchase price or otherwise) for any Disposal after deducting:

(a)any reasonable expenses incurred, and provisions for liability made, by any
member of the Group with respect to that Disposal to persons who are not members
of the Group; and

(b)any Tax incurred and required to be paid by any member of the Group in
connection with that Disposal (including, for the avoidance of doubt, in
connection with the receipt of any deferred consideration) (as reasonably
determined by that member of the Group, on the basis of known rates and taking
account of any available credit, deduction or allowance).

        "Disruption Event" means either or both of:

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)the occurrence of any other event which results in a disruption (including
without limitation, disruption of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

(i)from performing its payment obligations under the Finance Documents; or

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

        "Employee Plan" means, at any time, an "employee pension benefit plan"
as defined in Section 3(2) of ERISA subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA (other than a
Multiemployer Plan), maintained or contributed to (or to which there is or was
an obligation to contribute) by any Obligor or ERISA Affiliate.

5

--------------------------------------------------------------------------------



        "ERISA" means, at any date, the United States Employee Retirement Income
Security Act of 1974 (or any successor legislation thereto) and the regulations
promulgated and rulings issued thereunder.

        "ERISA Affiliate" means each person (as defined in Section 3(9) of
ERISA) that is a member of a Controlled Group of any Obligor.

        "Event of Default" means any event or circumstance specified as such in
Clause 26 (Events of Default).

        "Exchange Act" means the Securities Exchange Act of 1934 of the United
States, as amended from time to time, and any successor statute.

        "Excluded Disposal Proceeds" means:

(a)any Disposal Proceeds which do not exceed US$ 10,000,000 (or its equivalent
in any other currency or currencies) for any Disposal (whether by a single
transaction or series of related transactions);

(b)any other Disposal Proceeds greater than US$ 10,000,000 (or its equivalent in
any other currency or currencies) for any Disposal (whether by a single
transaction or series of related transactions) to the extent that, when
aggregated with all such other Disposal Proceeds receivable by the Group in the
same financial year, such Disposal Proceeds do not exceed US$ 200,000,000 (or
its equivalent in any other currency or currencies); and

(c)for any Disposal made during the nine months following the date of public
announcement of the Acquisition (whether by a single transaction or series of
related transactions) and provided that the rating for the long term unsecured
and non-credit enhanced debt obligations of the Company would immediately after
the relevant Disposal (and immediately after any adjustment to such rating made
within 30 days of, and as a result of, the relevant Disposal) be BBB– or higher
by Standard & Poor's Ratings Services and Baa3 or higher by Moody's Investors
Service, any other Disposal Proceeds greater than US$ 10,000,000 for any
Disposal (or its equivalent in any other currency or currencies) to the extent
that, when aggregated with all such other Disposal Proceeds receivable by the
Group for Disposals made during that period, such Disposal Proceeds do not
exceed US$ 2,500,000,000 (or its equivalent in any other currency or
currencies).

        "Existing Facilities Agreements" means:

(a)the US$ 2,100,000,000 facilities agreement dated 12 December 2014 made
between, among others, the Company and Barclays Bank PLC as facility agent;

(b)the US$ 850,000,000 term facilities agreement dated 11 January 2015 made
between, among others, the Company and Citibank International Limited as agent;
and

(c)the US$ 5,600,000,000 facilities agreement dated 2 November 2015 made
between, among others, the Company and Deutsche Bank AG, London Branch as agent.

        "Existing Financial Indebtedness" means the existing Financial
Indebtedness listed in Schedule 11 (Existing Financial Indebtedness).

        "Existing Loans" means the existing loans listed in Schedule 10
(Existing Loans).

        "Existing Security" means the existing Security listed in Schedule 9
(Existing Security).

        "Extended Facility A Commitments" has the meaning set out in Clause 10.1
(Extension in respect of Facility A).

        "Extended Facility A Loans" has the meaning set out in Clause 10.1
(Extension in respect of Facility A).

6

--------------------------------------------------------------------------------



        "Extended Facility B Commitments" has the meaning set out in Clause 10.2
(Extension in respect of Facility B).

        "Extension Notice" has the meaning set out in Clause 10.3 (Extension
Notice).

        "Facility" means Facility A or Facility B.

        "Facility A" means the term loan facility made available under this
Agreement as described in Clause 2.1(A) (Grant of Facilities).

        "Facility A Commitment" means:

(a)in relation to an Original Facility A Lender, the amount set opposite its
name under the heading "Commitment (US$)" in Part I of Schedule 1 (The Original
Lenders) and the amount of any other Facility A Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase);
and

(b)in relation to any other Facility A Lender, the amount of any Facility A
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

        "Facility A Lender" means:

(a)an Original Facility A Lender; and

(b)any other person that becomes a Facility A Lender after the date of this
Agreement in accordance with Clause 2.2 (Increase) or Clause 27 (Changes to the
Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

        "Facility A Loan" means a loan made or to be made under Facility A or
the principal amount outstanding for the time being of that loan.

        "Facility A Maturity Date" means the Original Facility A Maturity Date,
subject to extension pursuant to Clause 10 (Extension option).

        "Facility B" means the revolving loan facility made available under this
Agreement as described in Clause 2.1(B) (Grant of Facilities).

        "Facility B Commitment" means:

(a)in relation to an Original Facility B Lender, the amount set opposite its
name under the heading "Commitment (US$)" in Part II of Schedule 1 (The Original
Lenders) and the amount of any other Facility B Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase);
and

(b)in relation to any other Facility B Lender, the amount of any Facility B
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.

        "Facility B Lender" means:

(a)an Original Facility B Lender; and

(b)any other person that becomes a Facility B Lender after the date of this
Agreement in accordance with Clause 2.2 (Increase) or Clause 27 (Changes to the
Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

7

--------------------------------------------------------------------------------





        "Facility B Loan" means a loan made or to be made under Facility B or
the principal amount outstanding for the time being of that loan.

        "Facility B Maturity Date" means the Original Facility B Maturity Date,
subject to extension pursuant to Clause 10 (Extension option).

"Facility Office" means:

(a)in relation to a Lender, the office identified as such opposite such Lender's
name in Part I or Part II (as applicable) of Schedule 1 (The Original Lenders)
or such other office as it may from time to time select;

(b)in relation to a New Lender, the office notified by that New Lender to the
Agent in writing on or before the date it becomes a Lender as the office through
which it will perform its obligations under this Agreement (including as may be
notified at the end of the Transfer Certificate to which it is party as a
transferee), or such other office as it may from time to time select; and

(c)in relation to an Increase Lender that at the time immediately prior to the
relevant increase in accordance with Clause 2.2 (Increase) is not a Lender, the
office notified by that Increase Lender to the Agent in writing on or before the
date it becomes a Lender as the office through which it will perform its
obligations under this Agreement (including as may be notified in the relevant
Increase Confirmation from that Increase Lender), or such other office as it may
from time to time select.

        "FATCA" means:

(a)sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

(b)any treaty, law, regulation or other official guidance enacted in any
jurisdiction other than the US, or relating to an intergovernmental agreement
between the US and any jurisdiction other than the US, which (in either case)
facilitates the implementation of paragraph (a) above; or

(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the IRS, the US government or any governmental or taxation authority in any
jurisdiction other than the US.

        "FATCA Application Date" means:

(a)in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)in relation to a "withholdable payment" described in section 1473(1)(A)(ii)
of the Code (which relates to "gross proceeds" from the disposition of property
of a type that can produce interest from sources within the US), 1 January 2019;
or

(c)in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

        "FATCA Deduction" means a deduction or withholding from a payment under
a Finance Document required by FATCA.

        "FATCA Exempt Party" means a Party that is entitled to receive payments
free from any FATCA Deduction.

8

--------------------------------------------------------------------------------



        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System of the United States (or any successor thereto).

        "Fee Letter" means any letter or letters dated on or about the date of
this Agreement between the Original Arrangers or any of their Affiliates and the
Parent Company (or the Agent and the Parent Company) setting out any of the fees
payable in connection with the Facilities.

        "Finance Document" means this Agreement, any Fee Letter, any Accession
Letter, any Resignation Letter, the Syndication Letter, any Utilisation Request
and any other document designated as such by the Agent and the Parent Company
but excluding any hedging arrangements.

        "Finance Party" means the Agent, any Arranger or any Lender.

        "Financial Indebtedness" means any indebtedness for or in respect of:

(a)moneys borrowed;

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with US GAAP, be treated as a finance or capital
lease (but excluding the amount of any liability in respect of any lease or hire
purchase contract which would not, in accordance with US GAAP as at the date of
this Agreement, be treated as a finance or capital lease);

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

(i)any amount raised by the issue of redeemable shares which are redeemable
prior to the seventh anniversary of the date of this Agreement other than
redeemable shares issued by a Subsidiary of the Parent Company where such
redeemable shares are acquired by another member of the Group as consideration
for, or in connection with, an issue by a member of the Group of equity
securities or, to the extent not so acquired, are redeemed within 30 days after
the date of their issue;

(j)any amount of any liability under an advance or deferred purchase agreement
if one of the primary reasons behind the entry into such agreement is to raise
finance (excluding, for the avoidance of doubt, milestone and deferred
consideration payments in respect of acquisitions of shares or other assets
which are the subject of any acquisition); and

(k)(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

        "Fraudulent Transfer Law" means any applicable US Bankruptcy Law or any
applicable US state law, in each case concerning fraudulent transfer or
conveyance.

9

--------------------------------------------------------------------------------



        "Funding Rate" means any individual rate notified by a Lender to the
Agent pursuant to paragraph (A)(ii) of Clause 13.4 (Cost of funds).

        "Group" means the Parent Company and its Subsidiaries for the time
being.

        "Guarantor" means the Original Guarantor and any Additional Guarantor,
unless it has ceased to be a Guarantor in accordance with Clause 28 (Changes to
the Obligors).

        "Holding Company" means, in relation to a company or corporation, any
other company or corporation in respect of which it is a Subsidiary.

        "Impaired Agent" means the Agent at any time when:

(a)it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

(b)the Agent otherwise rescinds or repudiates a Finance Document;

(c)(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a)
or (b) of the definition of "Defaulting Lender"; or

(d)an Insolvency Event has occurred and is continuing with respect to the Agent,

unless, in the case of paragraph (a) above:

(i)its failure to pay is caused by:

(A)administrative or technical error; or

(B)a Disruption Event; and

payment is made within five Business Days of its due date; or

(ii)the Agent is disputing in good faith whether it is contractually obliged to
make the payment in question.

        "Increase Confirmation" means a confirmation substantially in the form
set out in Schedule 14 (Form of Increase Confirmation).

        "Increase Lender" has the meaning given to that term in Clause 2.2
(Increase).

        "Information Memorandum" means the document (if any) prepared in
relation to the Group and the Acquisition, approved by the Company and
distributed by the Original Arrangers in connection with the Syndication.

        "Information Memorandum Date" means the date on which the Information
Memorandum (if any) is approved by the Company for distribution.

        "Insolvency Event" means, in relation to a Finance Party:

(a)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
Finance Party or all or substantially all of that Finance Party's assets;

(b)that Finance Party suspends making payments on all or substantially all of
its debts or publicly announces an intention to do so; or

(c)any analogous procedure or step is taken in any jurisdiction with respect to
that Finance Party.

        "Interest Period" means, in relation to a Loan, each period determined
in accordance with Clause 12 (Interest Periods) and in relation to an Unpaid
Sum, each period determined in accordance with Clause 11.3 (Default interest).

10

--------------------------------------------------------------------------------



        "Interpolated Screen Rate" means, in relation to any Loan, the rate
rounded to the same number of decimal places as the two relevant Screen Rates
which results from interpolating on a linear basis between:

(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and

(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time on the Quotation Day for dollars.

        "Ireland" means the Republic of Ireland.

        "IRS" means the United States Internal Revenue Service or any successor.

        "Lender" means a Facility A Lender or a Facility B Lender.

        "Leverage Ratio" has the meaning given to it in Clause 23.2(A)
(Financial condition).

        "LIBOR" means, in relation to any Loan:

(a)the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or

(b)as otherwise determined pursuant to Clause 13.1 (Unavailability of Screen
Rate),

and, if, in either case, that rate is less than zero, LIBOR shall be deemed to
be zero.

        "Loan" means a Facility A Loan or a Facility B Loan.

        "Loan Proceeds" means any Financial Indebtedness raised in the
international or domestic market by way of a syndicated or bilateral bank or
other loan financing after the date of this Agreement, in each case, of any
member of the Group, but excluding:

(a)any Financial Indebtedness arising out of a utilisation of the Facilities;

(b)any Financial Indebtedness arising out of a utilisation under an Existing
Facilities Agreement or any replacement or refinancing thereof (to the extent
that, in each case, the aggregate amount of such Financial Indebtedness does not
exceed the amount of Financial Indebtedness that could be incurred under an
Existing Facilities Agreement on the date of this Agreement (assuming no
increase in the "Total Commitments" as defined in the applicable Existing
Facilities Agreement));

(c)any money market lines and overdraft facilities with a maturity of six Months
or less;

(d)any Financial Indebtedness to the extent raised by way of a syndicated or
bilateral bank or other loan financing for the purpose of funding the
acquisition by any member of the Group of any company, shares, undertaking or
business (and related costs, liabilities and expenses), other than any
acquisition of the Target;

(e)any Financial Indebtedness to the extent raised by way of a syndicated or
bilateral bank or other loan financing in connection with enabling the Group's,
or a member of the Group's, auditors to sign off on any working capital report
relating to the Acquisition (and funding related costs, liabilities and
expenses);

(f)any Financial Indebtedness to the extent owed by one member of the Group to
another member of the Group;

(g)any Financial Indebtedness falling within paragraphs (b), (d), (e), (g), (h),
(i) or (k) of the definition of Financial Indebtedness; and

11

--------------------------------------------------------------------------------



(h)any other Financial Indebtedness referred to above (and not falling within
any of paragraphs (a) to (f) above), the principal amount of which in full under
the terms of the instrument (when aggregated with the principal amount of all
other such Financial Indebtedness referred to above (and not falling within any
of paragraphs (a) to (f) above)) does not exceed US$ 100,000,000 (or the
equivalent in other currencies),

but, in each case, after deducting any reasonable fees, costs, expenses and
Taxes which are incurred by members of the Group with respect to the raising of
that Financial Indebtedness to persons who are not members of the Group.

"Majority Lenders" means, subject to Clause 38.4 (Disenfranchisement of
Defaulting Lenders):

(a)if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate not less than 662/3 per cent. of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated not less than 662/3 per
cent. of the Total Commitments immediately prior to the reduction); or

(b)at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate not less than 662/3 per cent. of all the Loans then
outstanding.

        "Margin" means in relation to any Loan, 1.25 per cent. per annum,
provided that such Margin will increase by:

(a)0.25 per cent. per annum on the date falling six Months after the date of
this Agreement, and on each subsequent date falling at three Month intervals
thereafter until (but excluding) the date falling fifteen Months after the date
of this Agreement; and

(b)0.50 per cent. per annum on the date falling fifteen Months after the date of
this Agreement, and on each subsequent date falling at three Month intervals
thereafter.

        "Margin Stock" means "margin stock" as defined in Regulation U.

        "Material Adverse Effect" means a:

(a)material adverse change in the business, operations, assets or financial
condition of the Group taken as a whole which is likely to have a material
adverse effect on the ability of the Obligors taken as a whole or the Parent
Company to perform their respective payment obligations under the Finance
Documents; or

(b)material adverse effect on the validity or enforceability of the Finance
Documents or the rights or remedies of any Finance Party under the Finance
Documents.

        "Material Company" means, at any time:

(a)an Obligor; or

(b)a Subsidiary of the Parent Company which has EBITDA (as defined in
Clause 23.1 (Financial definitions) but calculated as though it applied to it)
representing 10 per cent. or more of the EBITDA of the Group.

        Compliance with such conditions shall be determined by reference to the
most recent Compliance Certificate supplied by the Parent Company and/or the
latest audited financial statements of that Subsidiary (consolidated in the case
of a Subsidiary which itself has Subsidiaries) and the latest audited
consolidated financial statements of the Group.

        A report by the auditors of the Parent Company that a Subsidiary is or
is not a Material Company (determined in accordance with the preceding
paragraph) shall, in the absence of manifest error, be conclusive and binding on
all Parties.

12

--------------------------------------------------------------------------------



        "Maturity Date" means:

(a)in respect of Facility A, the Facility A Maturity Date; or

(b)in respect of Facility B, the Facility B Maturity Date.

        "Merger" means a merger pursuant to which the Merger Subsidiary will be
merged with and into the Target whereby the Target will be the surviving
corporation pursuant to Section 251 of the General Corporation Law of the State
of Delaware, and pursuant to which all outstanding Target Shares (other than
those owned by the Target or in respect of which appraisal rights are validly
exercised and perfected under the General Corporation Law of the State of
Delaware) will be converted into the right to receive cash and American
depository shares or ordinary shares of the Company.

        "Merger Subsidiary" means Beartracks, Inc., a Delaware corporation and a
member of the Group.

        "Month" means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that:

(a)(subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one or, if there is not, on the
immediately preceding Business Day;

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

        The above rules will apply only to the last Month of any period.

        "Multiemployer Plan" means, at any time, a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA), subject to the provisions of Title IV
of ERISA, then or at any time during the previous five years maintained for, or
contributed to (or to which there is or was an obligation to contribute) by any
Obligor or ERISA Affiliate.

        "New Lender" has the meaning given to that term in Clause 27 (Changes to
the Lenders).

        "Newco Scheme" means a scheme of arrangement or analogous proceeding
(each, a "Scheme", and including any modification, addition or condition thereto
approved by the relevant court) which effects, in accordance with Clause 24.9
(Top Newco), the interposition of one or more limited liability companies (each,
a "Newco") between:

(a)in relation to the first Scheme following the date of this Agreement, the
shareholders immediately prior to that Scheme of the Company and the Company; or

(b)in relation to any subsequent Scheme, the Newco interposed by the previous
Scheme and its shareholders (provided that, where more than one Newco was
interposed as part of the previous Scheme, only the top such Newco shall
constitute Newco for these purposes).

        "Newco Scheme Date" means the date of completion of any Newco Scheme.

        "Obligor" means a Borrower or a Guarantor.

        "Original Facility A Maturity Date" means the date falling 12 Months
after the date of this Agreement.

        "Original Facility B Maturity Date" means the date falling 12 Months
after the date of this Agreement.

13

--------------------------------------------------------------------------------



        "Original Financial Statements" means, in relation to the Parent
Company, the audited consolidated financial statements of the Group for the
financial year ended 31 December 2014.

        "Original Maturity Date" means the Original Facility A Maturity Date or
the Original Facility B Maturity Date.

        "Parent Company" means the Company or, after completion of any Newco
Scheme in accordance with the terms of this Agreement, the most recently
interposed Top Newco.

        "Participating Member State" means any member state of the European
Union that has the euro as its lawful currency in accordance with legislation of
the European Union relating to Economic and Monetary Union.

        "Party" means a party to this Agreement.

        "Permitted Securitisation" means any arrangements forming part of a
transaction involving the securitisation or other financing of assets or cash
flows (or both) relating to royalty income up to an aggregate funding amount
equivalent for all such arrangements of US$ 500,000,000 over the life of the
Facilities.

        "Qualifying Lender" has the meaning given to it in Clause 15 (Tax
gross-up and indemnities).

        "Quotation Day" means, in relation to any period for which an interest
rate is to be determined, two Business Days before the first day of that period,
unless market practice differs in the Relevant Interbank Market, in which case
the Quotation Day will be determined by the Agent in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).

        "Reference Bank Quotation" means any quotation supplied to the Agent by
a Reference Bank.

        "Reference Bank Rate" means the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request by the
Reference Banks:

(a)(other than where paragraph (b) below applies) as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in US
dollars and for the relevant period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or

(b)if different, as the rate (if any and applied to the relevant Reference Bank
and the relevant currency and period) which contributors to the applicable
Screen Rate are asked to submit to the relevant administrator.

        "Reference Banks" means the principal London offices of any banks as may
be appointed by the Agent in consultation with the Parent Company.

        "Register" has the meaning given to that term in Clause 29.21 (The
Register).

        "Regulation U" or "Regulation X" means, respectively, Regulation U or X
of the Federal Reserve Board as now and from time to time in effect from the
date of this Agreement and all official rulings and interpretations thereof and
thereunder.

        "Relevant Interbank Market" means the London interbank market.

        "Relevant Period" has the meaning given to it in Clause 23.1 (Financial
definitions).

        "Repeating Representations" means each of the representations set out in
Clauses 21.2 (Status) to 21.7 (Governing law and enforcement), Clause 21.10 (No
default), Clause 21.13 (Pari passu ranking),

14

--------------------------------------------------------------------------------



Clause 21.14 (Anti-corruption law), Clause 21.15 (Sanctions) and Clause 21.17
(Federal Reserve regulations).

        "Representative" means any delegate, agent, manager, administrator,
nominee, attorney, trustee or custodian.

        "Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

        "Rollover Loan" means one or more Facility B Loans:

(a)made or to be made on the same day that one or more maturing Facility B Loans
is or are due to be repaid;

(b)the aggregate amount of which is equal to the amount of the maturing Facility
B Loan(s); and

(c)made or to be made to the Borrower for the purpose of refinancing the
maturing Facility B Loan(s).

        "Screen Rate" means the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters. If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Parent Company.

        "SEC" means the United States Securities and Exchange Commission or any
successor thereto.

        "Security" means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

        "Selection Notice" means a notice substantially in the form set out in
Part II of Schedule 3 (Requests).

        "SGF" means Shire Global Finance, a private unlimited company
incorporated in England with registered number 05418960.

        "Specified Time" means a day or time determined in accordance with
Schedule 13 (Timetables).

        "Subsidiary" means a subsidiary within the meaning of section 1159 of
the Companies Act 2006.

        "Syndication" means the primary syndication of the Facilities.

        "Syndication Letter" means the letter dated on or around the date of
this Agreement between the Original Arrangers, the Agent and the Company.

        "Target" means Baxalta, Inc., a Delaware corporation.

        "Target Notes" means the Target's:

(a)US$ 375,000,000 of floating rate senior notes due 2018;

(b)US$ 375,000,000 of 2.000% senior notes due 2018;

(c)US$ 1,000,000,000 of 2.875% senior notes due 2020;

(d)US$ 500,000,000 of 3.600% senior notes due 2022;

(e)US$ 1,750,000,000 of 4.000% senior notes due 2025; and

(f)US$ 1,000,000,000 of 5.250% senior notes due 2045,

15

--------------------------------------------------------------------------------



issued pursuant to an indenture dated as of 23 June 2015 between the Target as
issuer and The Bank of New York Mellon Trust Company, N.A. as trustee (as
supplemented by a first supplemental indenture dated as of 23 June 2015) and any
other notes issued by the Target.

        "Target Shares" means the shares of common stock, par value $0.01 per
share, of the Target.

        "Tax" means any tax, levy, impost, duty or other charge or withholding
of a similar nature (including any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same).

        "TCA" means the Taxes Consolidation Act 1997 of Ireland (as amended).

        "Top Newco" means the top Newco most recently interposed by any Newco
Scheme from time to time.

        "Total Commitments" means the aggregate of the Total Facility A
Commitments and the Total Facility B Commitments, being US$ 18,000,000,000 as at
the date of this Agreement.

        "Total Facility A Commitments" means the aggregate of the Facility A
Commitments, being US$ 13,000,000,000 as at the date of this Agreement.

        "Total Facility B Commitments" means the aggregate of the Facility B
Commitments, being US$ 5,000,000,000 as at the date of this Agreement.

        "Transfer Certificate" means a certificate substantially in the form set
out in Schedule 5 (Form of Transfer Certificate) or any other form agreed
between the Agent and the Parent Company.

        "Transfer Date" means, in relation to an assignment or a transfer, the
later of:

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

        "UK Borrower" means a Borrower which is incorporated in the United
Kingdom or operating in the United Kingdom through a permanent establishment
with which any payment under this Agreement is connected.

        "Unpaid Sum" means any sum due and payable but unpaid by an Obligor
under the Finance Documents.

        "US" and "United States" means the United States of America, its
territories, possessions and other areas subject to the jurisdiction of the
United States of America.

        "USA Patriot Act" means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 of the United States, as amended.

        "US Bankruptcy Law" means the United States Bankruptcy Code of 1978
(Title 11 of the United States Code) or any other United States federal or state
bankruptcy, insolvency or similar law.

        "US Borrower" means a Borrower whose jurisdiction of creation or
organisation is a state of the United States of America or the District of
Columbia or some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

        "US GAAP" means generally accepted accounting principles in the United
States of America.

16

--------------------------------------------------------------------------------



        "US Guarantor" means a Guarantor whose jurisdiction of creation or
organisation is a state of the United States of America or the District of
Columbia or some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

        "US Obligor" means a US Borrower or a US Guarantor.

        "Utilisation" means a utilisation of a Facility.

        "Utilisation Date" means the date of a Utilisation, being the date on
which the relevant Loan is to be made.

        "Utilisation Request" means a notice substantially in the form set out
in Part I of Schedule 3 (Requests).

        "VAT" means, in respect of the United Kingdom, value added tax as
provided for in the Value Added Tax Act 1994 and any regulations promulgated
thereunder; in respect of Ireland, value added tax as provided for in the
Value-Added Tax Consolidation Act 2010 and any regulations promulgated
thereunder; and any other Tax of a similar nature whether imposed in the United
Kingdom or Ireland in substitution for, or levied in addition to, such Taxes, or
imposed elsewhere.

1.2   Construction

(A)Unless a contrary indication appears any reference in this Agreement to:

(i)the "Agent", an "Arranger", any "Finance Party", any "Lender", any "Obligor"
or any "Party" shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

(ii)"assets" includes present and future properties, revenues and rights of
every description;

(iii)a "company" shall be construed so as to include any corporation or other
body corporate, wherever and however incorporated or established;

(iv)a "Finance Document" or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended, restated,
supplemented, replaced, superseded or novated;

(v)"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(vi)a "person" includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing;

(vii)a "regulation" includes any regulation, rule, official directive or
guideline (whether or not having the force of law but if not having the force of
law being of a type which any person to which it applies is accustomed to
comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other similar authority or
organisation;

(viii)a provision of law or regulation (including an accounting standard) is a
reference to that provision as amended or re-enacted; and

(ix)a time of day is a reference to London time.

(B)The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

17

--------------------------------------------------------------------------------



(C)Section, Clause and Schedule headings are for ease of reference only.

(D)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

(E)A Default or an Event of Default is "continuing" if it has not been remedied
or waived.

1.3   Currency symbols and definitions

        "$", "dollars", "US Dollars" and "US$" denote the lawful currency for
the time being of the United States of America.

        "EUR" and "euro" means the single currency unit of the Participating
Member States.

        "£" and "sterling" denote the lawful currency for the time being of the
United Kingdom.

1.4   Third party rights

(A)Unless expressly provided to the contrary in a Finance Document, a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the "Third Parties Act") to enforce or to enjoy the benefit of any term of
this Agreement.

(B)Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

1.5   Irish terms

(A)an "administration" includes an examinership within the meaning of the
Companies Act 2014 of Ireland (as amended); and

(B)an "administrator" includes an examiner within the meaning of the Companies
Act 2014 of Ireland (as amended).

18

--------------------------------------------------------------------------------








SECTION 2
FACILITIES


2.     THE FACILITIES

2.1   Grant of Facilities

        Subject to the terms of this Agreement:

(A)the Facility A Lenders make available to the Borrowers an extendable US$ term
loan facility in an aggregate amount equal to the Total Facility A Commitments;
and

(B)the Facility B Lenders make available to the Borrowers an extendable US$
revolving loan facility in an aggregate amount equal to the Total Facility B
Commitments.

2.2   Increase

(A)The Parent Company may, by giving prior notice to the Agent by no later than
30 days after the effective date of a cancellation of:

(i)the Available Commitments of a Defaulting Lender in accordance with
Clause 7.4 (Right of repayment and cancellation in relation to a single Lender
or Defaulting Lender); or

(ii)the Commitments of a Lender in accordance with Clause 7.1 (Illegality) or
Clause 7.4 (Right of repayment and cancellation in relation to a single Lender
or Defaulting Lender),

request that the Commitments relating to the relevant Facility be increased (and
the Commitments relating to that Facility shall be so increased) in an aggregate
amount in dollars of up to the amount of the Available Commitments or
Commitments relating to that Facility so cancelled, as follows:

(a)the increased Commitments will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities which (in each
case) shall not be a member of the Group (each an "Increase Lender") selected by
the Parent Company and each of which confirms in writing (whether in the
Increase Confirmation or otherwise) its willingness to assume and does assume
all the obligations of a Lender corresponding to that part of the increased
Commitments which it is to assume, as if it had been an Original Lender;

(b)each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(c)each Increase Lender shall become a Party as a "Lender" and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

(d)the Commitments of the other Lenders shall continue in full force and effect;
and

(e)any such increase in the Commitments relating to a Facility shall take effect
on the date specified by the Parent Company in the notice referred to above or
any later date on which the conditions set out in paragraph (B) below are
satisfied.

19

--------------------------------------------------------------------------------



(B)An increase in the Commitments relating to a Facility will be effective only
on:

(i)the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender; and

(ii)in relation to an Increase Lender which is not a Lender immediately prior to
the relevant increase, the performance by the Agent of all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Commitments by that Increase Lender,
the completion of which the Agent shall promptly notify to the Parent Company
and the Increase Lender.

(C)Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

(D)The Parent Company shall, on the date upon which the increase takes effect,
pay to the Agent (for its own account) a fee of US$ 3,000 and the Parent Company
shall promptly on demand pay the Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with any increase
in Commitments under this Clause 2.2.

(E)Clause 27.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(i)an "Existing Lender" were references to all the Lenders immediately prior to
the relevant increase;

(ii)the "New Lender" were references to that "Increase Lender"; and

(iii)a "re-transfer" and "re-assignment" were references to, respectively, a
"transfer" and "assignment".

2.3   Finance Parties' rights and obligations

(A)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(B)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (C) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

(C)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

20

--------------------------------------------------------------------------------



3.     PURPOSE

3.1   Purpose

(A)Each Borrower shall apply all amounts borrowed by it under Facility A towards
financing (either directly or indirectly, including by way of on-lending by the
relevant Borrower to other members of the Group) the purchase price payable in
respect of the Acquisition and the payment of related Acquisition Costs and
transaction costs (including related integration and reorganisation costs).

(B)Each Borrower shall apply all amounts borrowed by it under Facility B towards
any of:

(i)redeeming (either directly or indirectly, including by way of on-lending by
the relevant Borrower to other members of the Group) all or part of the Target
Notes (and towards financing any related costs); and/or

(ii)refinancing (by way of a Rollover Loan) any Facility B Loan previously
utilised.

3.2   Monitoring

        No Finance Party is bound to monitor or verify the application of any
amount borrowed pursuant to this Agreement.

4.     CONDITIONS OF UTILISATION

4.1   Initial conditions precedent

(A)No Borrower (nor the Parent Company) may deliver a Utilisation Request unless
the Agent has received all of the documents and other evidence listed in
Part I(A) of Schedule 2 (Conditions precedent) in form and substance
satisfactory to the Agent (acting reasonably). The Agent shall notify the Parent
Company and the Lenders promptly upon being so satisfied.

(B)The Lenders will be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation only if, on or before 3.00 p.m.
New York time on the Utilisation Date for that Utilisation, the Agent has
received all of the documents and other evidence listed in Part I(B) of
Schedule 2 (Conditions precedent) in form and substance satisfactory to the
Agent (acting reasonably). The Agent shall notify the Parent Company and the
Lenders promptly upon being satisfied it has received such documents and other
evidence.

(C)Other than to the extent that the Majority Lenders notify the Agent in
writing to the contrary before the Agent gives the notification described in
paragraph (A) or paragraph (B) above, the Lenders authorise (but do not require)
the Agent to give that notification. The Agent shall not be liable for any
damages, costs or losses whatsoever as a result of giving any such notification.

4.2   Further conditions precedent

        The Lenders will be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to a Loan only if, on the date of the Utilisation
Request and on the proposed Utilisation Date:

(A)in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or will result from the proposed Loan; and

(B)the Repeating Representations to be made by each Obligor are true in all
material respects.

4.3   Maximum number of Utilisation Requests

        A Borrower may not deliver a Utilisation Request if, as a result of the
proposed Utilisation, more than 15 Loans would be outstanding, unless otherwise
agreed by the Parent Company and the Agent.

21

--------------------------------------------------------------------------------




SECTION 3
UTILISATION


5.     UTILISATION

5.1   Delivery of a Utilisation Request

        A Borrower may utilise a Facility by delivery by it (or the Parent
Company on behalf of the Borrower) to the Agent of a duly completed Utilisation
Request by not later than the Specified Time.

5.2   Completion of a Utilisation Request

(A)Each Utilisation Request delivered to the Agent pursuant to Clause 5.1
(Delivery of a Utilisation Request) is irrevocable and will not be regarded as
having been duly completed unless:

(i)it identifies the Borrower and the Facility to be utilised;

(ii)the proposed Utilisation Date is a Business Day within the Availability
Period;

(iii)the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount); and

(iv)the proposed Interest Period complies with Clause 12 (Interest Periods).

(B)Only one Loan may be requested in each Utilisation Request delivered to the
Agent pursuant to Clause 5.1 (Delivery of a Utilisation Request).

5.3   Currency and amount

(A)The currency specified in a Utilisation Request delivered to the Agent
pursuant to Clause 5.1 (Delivery of a Utilisation Request) for the purpose of
drawing a Loan must be dollars.

(B)The amount of the proposed Loan shall be an amount which is not more than the
Available Facility and must be a minimum of US$ 10,000,000 or, if less, the
Available Facility.

5.4   Lenders' participation

(A)If the conditions set out in this Agreement have been met and subject to
Clause 6.2 (Repayment of Facility B Loans), each Lender shall make its
participation in each Loan available by the Utilisation Date through its
Facility Office.

(B)The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(C)The Agent shall notify each Lender of the amount of each Loan and the amount
of its participation in that Loan promptly following receipt of the relevant
Utilisation Request.

5.5   Cancellation of Commitments

        Any Facility A Commitments and Facility B Commitments which, at that
time, are unutilised shall be immediately and automatically cancelled at the end
of the applicable Availability Period (as extended in accordance with the terms
of that definition).

22

--------------------------------------------------------------------------------




SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION


6.     REPAYMENT

6.1   Repayment of Facility A Loans

        Subject to Clause 10 (Extension Option), each Borrower shall repay all
outstanding Facility A Loans borrowed by it in full on the Facility A Maturity
Date.

6.2   Repayment of Facility B Loans

(A)Subject to paragraphs (B) to (F) below, each Borrower which has drawn a
Facility B Loan shall repay that Facility B Loan on the last day of its Interest
Period.

(B)Without prejudice to each Borrower's obligation under paragraph (A) above, if
one or more Facility B Loans are to be made available to a Borrower:

(i)on the same day that a maturing Facility B Loan is, or maturing Facility B
Loans are, due to be repaid by that Borrower;

(ii)in whole or in part for the purpose of refinancing the maturing Facility B
Loan or maturing Facility B Loans,

the aggregate amount of the new Facility B Loans shall, unless the Parent
Company notified the Agent to the contrary in its Utilisation Request, be
treated as if applied in or towards repayment of the maturing Facility B Loan or
maturing Facility B Loans, so that:

(iii)if the aggregate amount of the maturing Facility B Loan or maturing
Facility B Loans exceeds the aggregate amount of the new Facility B Loans:

(a)the relevant Borrower will only be required to pay an amount in cash in
accordance with Clause 32.1 (Payments to the Agent) equal to that excess; and

(b)each Lender's participation (if any) in the new Facility B Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation (if any) in the maturing Facility B
Loan or maturing Facility B Loans and that Lender will not be required to make
its participation in the new Facility B Loans available in cash in accordance
with Clause 32.1 (Payments to the Agent); and

(iv)if the aggregate amount of the maturing Facility B Loan or maturing Facility
B Loans is equal to or less than the aggregate amount of the new Facility B
Loans:

(a)the relevant Borrower will not be required to make any payment in cash in
accordance with Clause 32.1 (Payments to the Agent); and

(b)each Lender will be required to make its participation in the new Facility B
Loans available in accordance with Clause 32.1 (Payments to the Agent) only to
the extent that its participation (if any) in the new Facility B Loans exceeds
that Lender's participation (if any) in the maturing Facility B Loan and the
remainder of that Lender's participation in the new Facility B Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation in the maturing Facility B Loan.



(C)Subject to Clause 7.4 (Right of repayment and cancellation in relation to a
single Lender or Defaulting Lender) at any time when a Lender becomes a
Defaulting Lender, the maturity date of each of the participations of that
Lender in the Facility B Loans then outstanding will

23

--------------------------------------------------------------------------------



be automatically extended to the Facility B Maturity Date (as applicable, and as
extended pursuant to Clause 10 (Extension Option)), and will be treated as
separate Facility B Loans (each, a "Separate Loan").

(D)A Borrower to whom a Separate Loan is outstanding may prepay that Loan by
giving not less than five Business Days' (or such shorter period as the relevant
Defaulting Lender may agree) prior notice to the Agent. The Agent will forward a
copy of a prepayment notice received in accordance with this paragraph (D) to
the Defaulting Lender concerned as soon as practicable on receipt.

(E)Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Agent for the
account of that Defaulting Lender in accordance with Clause 32.1 (Payments to
the Agent) on the last day of each Interest Period of that Loan.

(F)The terms of this Agreement relating to Facility B Loans generally shall
continue to apply to Separate Loans other than to the extent inconsistent with
paragraphs (C) to (E) above, in which case those paragraphs shall prevail in
respect of any Separate Loan.

7.     ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

7.1   Illegality

        If it becomes unlawful in any applicable jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan, that Lender shall promptly notify the
Agent upon becoming aware of that event and shall also notify the Agent that it
requires either or both of the following:

(A)upon the Agent notifying the Parent Company, the Available Commitments of
that Lender will be immediately cancelled; and/or

(B)each Borrower shall repay that Lender's participation in the Loans made to
that Borrower on the last day of the Interest Period for each Loan occurring
after the Agent has notified the Parent Company or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law) and that
Lender's corresponding Commitment(s) shall be cancelled in the amount of the
participations repaid.

7.2   Voluntary cancellation

        The Parent Company may, if it gives the Agent not less than three
Business Days' (or such shorter period as the Majority Lenders may agree) prior
notice, cancel the whole or any part (but, if in part, being a minimum amount of
US$ 10,000,000) of an Available Facility. Any cancellation under this Clause 7.2
(Voluntary cancellation) shall reduce the Commitments of the Lenders rateably
under the relevant Facility.

7.3   Voluntary prepayment of Loans

        The Borrower to which a Loan has been made may, if it gives the Agent
not less than three Business Days' (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of a Loan (but, if
in part, being an amount that reduces the amount of the Loan by a minimum amount
of US$ 10,000,000).

24

--------------------------------------------------------------------------------





7.4   Right of repayment and cancellation in relation to a single Lender or
Defaulting Lender

(A)If:

(i)any sum payable to any Lender by an Obligor is required to be increased under
paragraph (D) of Clause 15.2 (Tax gross-up);

(ii)the Parent Company receives a demand from the Agent under Clause 15.3 (Tax
indemnity) or Clause 16.1 (Increased Costs); or

(iii)a Lender becomes a Defaulting Lender,

the Parent Company may, while the circumstances under paragraphs (i) or
(iii) above or the circumstance giving rise to the demand or notice under
paragraph (ii) above continues, give the Agent notice of cancellation of the
Commitments of that Lender and its intention to procure the repayment of that
Lender's participation in the Loans.

(B)On receipt of a notice from the Parent Company referred to in paragraph (A)
above, the Commitments of that Lender shall immediately be reduced to zero.

(C)On the last day of each Interest Period which ends after the Parent Company
has given notice under paragraph (A) above (or, if earlier, the date specified
by the Parent Company in that notice), the Borrower to which a Loan is
outstanding shall repay that Lender's participation in that Loan.

7.5   Mandatory cancellation

(A)Subject to paragraph (B) below, if the Parent Company determines (acting
reasonably) that it is certain that the Acquisition will not complete during the
Availability Period (as might be extended in accordance with the terms of that
definition) for a Facility, it will promptly notify the Agent. On receipt by the
Agent of such notice, the Commitments of each Lender shall immediately be
cancelled in full.

(B)If the Parent Company determines (acting reasonably) that the Acquisition
would complete during the Availability Period if the Availability Period for the
Facilities were extended beyond the date falling 15 Months after the date of
this Agreement, it may promptly notify the Agent and request the consent of the
Lenders to such extension in accordance with Clause 38 (Amendments and waivers).
For the avoidance of doubt, no such extension shall be made unless it is
consented to by each Lender and no Lender is obliged to give such consent (and
the decision whether to do so shall be in each Lender's sole discretion).

8.     MANDATORY PREPAYMENT

8.1   Mandatory prepayment on change of control

(A)If any person or group of persons acting in concert gains control of the
Parent Company (other than pursuant to a Newco Scheme):

(i)the Parent Company shall promptly notify the Agent upon becoming aware of
that event;

(ii)a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan); and

(iii)if a Lender so requires, the Agent shall, by not less than 30 days' notice
to the Parent Company, cancel that Lender's Commitments and, subject to
paragraph (D) below, declare all outstanding Loans due to such Lender, together
with accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon that Lender's Commitments will be
cancelled and all such outstanding amounts will become immediately due and
payable.

25

--------------------------------------------------------------------------------



(B)For the purpose of paragraph (A) above "control" means:

(i)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to cast, or control the casting of, more than one-half of the maximum
number of votes that may be cast at a general meeting of the Parent Company; or

(ii)the holding of more than one-half of the issued share capital of the Parent
Company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

(C)For the purpose of paragraph (A) above "acting in concert" means a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition by any of them, either
directly or indirectly, of shares in the Parent Company, to obtain or
consolidate control of the Parent Company.

(D)If a date for prepayment of a Loan pursuant to Clause 8.1(A)(iii) falls
otherwise than on the last day of an Interest Period, such prepayment may be
made on the last day of that Loan's then current Interest Period (unless the
relevant Lender instead requires prepayment upon expiry of the notice to the
Parent Company pursuant to Clause 8.1(A)(iii) (or such longer period as that
Lender and the Parent Company may agree), provided that in such case no Break
Costs shall be payable in relation thereto).

8.2   Mandatory prepayment and cancellation out of certain proceeds

(A)Except as provided in paragraph (B) below, the Parent Company shall ensure
that all Capital Markets Proceeds, Loan Proceeds and Disposal Proceeds (other
than any Excluded Disposal Proceeds) are applied in cancellation of the
Available Commitments under the Facilities and (if applicable) prepayment of the
Loans at the times and in the order of application contemplated by
paragraphs (C) and (D) below.

(B)No cancellation or prepayment will be required pursuant to paragraph (A) of
this Clause 8.2 to the extent that the relevant Capital Markets Proceeds, Loan
Proceeds or Disposal Proceeds are also required to be applied in prepayment or
cancellation in accordance with any mandatory prepayment and cancellation
obligations under an Existing Facilities Agreement.

(C)Any amount to be applied in cancellation and (if applicable) prepayment
pursuant to paragraph (A) above shall be applied in the following order:

(i)first, in prepayment of Facility A Loans and Facility B Loans on a pro rata
basis until all the Loans have been prepaid in full;

(ii)secondly, towards the cancellation of the Available Commitments under
Facility A until all such Available Commitments have been reduced to zero (and,
for the avoidance of doubt, the Available Commitments of the Facility A Lenders
will be cancelled rateably); and

(iii)thirdly, towards the cancellation of the Available Commitments under
Facility B until all such Available Commitments have been reduced to zero (and,
for the avoidance of doubt, the Available Commitments of the Facility B Lenders
will be cancelled rateably).

The Parent Company shall be entitled to select which Loans under the applicable
Facility shall be prepaid under paragraph (i) above.

(D)Any prepayment of a Loan pursuant to paragraph (C) above shall be made no
later than the date which is the earlier of:

(i)one Month after the Trigger Date; and

26

--------------------------------------------------------------------------------



(ii)the last day of the first Interest Period relating to the Loan being prepaid
to end at least three Business Days after the Trigger Date,

provided that if, before that date, the Agent exercises any of its rights under
paragraph (i) or (ii) of Clause 26.14(A) (Acceleration), or the Commitments of a
Lender are cancelled under Clause 8.1 above, that amount shall be applied on the
date of acceleration or, as the case may be, cancellation.

(E)The Parent Company shall, within three Business Days of the Trigger Date,
notify the Agent of a cancellation of Available Commitments or a requirement to
prepay Loans pursuant to paragraph (C) above.

(F)For the purposes of this Clause 8.2 (Mandatory prepayment and cancellation
out of certain proceeds), the "Trigger Date" means the date of receipt of the
relevant Capital Markets Proceeds, Loan Proceeds or Disposal Proceeds by the
applicable member of the Group.

8.3   Mandatory prepayment—Acquisition CP Satisfaction

        If Acquisition CP Satisfaction has not occurred by 5.00 p.m. on the last
day of the applicable Availability Period (as extended in accordance with the
terms of that definition):

(A)all outstanding Loans, together with accrued interest and all other amounts
accrued under the Finance Documents, shall be repaid within three Business Days
after the last day of the Availability Period; and

(B)the Available Commitments of each Lender shall be cancelled in full.

9.     RESTRICTIONS

9.1   Notices of cancellation and prepayment

        Any notice of cancellation or prepayment given by any Party under
Clause 7 (Illegality, voluntary prepayment and cancellation) or Clause 8
(Mandatory prepayment) shall be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

9.2   Interest and other amounts

        Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

9.3   No reborrowing of Loans

        No Borrower may reborrow any part of a Loan which is prepaid, provided
that, unless a contrary indication appears in this Agreement, any part of a
Facility B Loan which is repaid may be reborrowed in accordance with the terms
of this Agreement

9.4   Prepayment in accordance with Agreement

        The Borrowers shall not repay or prepay all or any part of the Loans or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

9.5   No reinstatement of Commitments

        For the avoidance of doubt, subject to Clause 2.2 (Increase), no amount
of the Total Commitments cancelled under this Agreement may be subsequently
reinstated.

27

--------------------------------------------------------------------------------



9.6   Agent's receipt of notices

        If the Agent receives a notice under Clause 7 (Illegality, voluntary
prepayment and cancellation) or Clause 8 (Mandatory prepayment), it shall
promptly forward a copy of that notice to either the Parent Company or the
affected Lender, as appropriate.

9.7   Effect of repayment or prepayment on Commitments

        If all or part of any Lender's participation in a Loan under a Facility
is repaid or prepaid and is not available for redrawing (other than by operation
of Clause 2.2 (Increase)), an amount of that Lender's Commitment (equal to the
amount of the participation which is repaid or prepaid) in respect of that
Facility will be deemed to be cancelled on the date of repayment or prepayment.

10.   EXTENSION OPTION

10.1 Extension in respect of Facility A

(A)Subject to Clause 10.3 (Extension Notice), the Parent Company shall be
entitled to extend the Facility A Maturity Date in respect of:

(i)all or any part of the Facility A Loans outstanding on the Original Facility
A Maturity Date for an additional period of 12 Months from the Original Facility
A Maturity Date (the Facility A Loans so extended being the "Extended Facility A
Loans"); and/or

(ii)all or any part of the Facility A Commitments which are unutilised
immediately prior to the end of the Availability Period on the Original Facility
A Maturity Date for an additional period of 12 Months from the Original Facility
A Maturity Date (provided that, for the avoidance of doubt and notwithstanding
any such extension, such Facility A Commitments may only be utilised up to the
end of the Availability Period of Facility A (as extended in accordance with the
definition thereof or otherwise with the consent of all the Lenders)) (the
Facility A Commitments so extended being the "Extended Facility A Commitments").

(B)Any part of any Facility A Loan outstanding on the Original Facility A
Maturity Date which the Parent Company has not requested to be extended pursuant
to paragraph (A) above shall be repayable on the Original Facility A Maturity
Date in accordance with Clause 6 (Repayment).

10.2 Extension in respect of Facility B

(A)Subject to Clause 10.3 (Extension Notice), the Parent Company shall be
entitled to extend the Facility B Maturity Date in respect of all or any part of
the Facility B Commitments (which are utilised or unutilised) immediately prior
to the end of the Availability Period on the Original Maturity Date for an
additional period of 12 Months from the Original Maturity Date (provided that,
for the avoidance of doubt and notwithstanding any such extension, such Facility
B Commitments may only be utilised up to the end of the Availability Period of
Facility B (as extended in accordance with the definition thereof or otherwise
with the consent of all the Lenders)) (the Facility B Commitments so extended
being the "Extended Facility B Commitments").

(B)Any Facility B Commitments which are utilised on the Original Facility B
Maturity Date and which the Parent Company has not requested to be extended
pursuant to paragraph (A) above shall be repayable on the Original Facility B
Maturity Date in accordance with Clause 6 (Repayment) and shall not be able to
be re-drawn.

28

--------------------------------------------------------------------------------



10.3 Extension Notice

        The right of the Parent Company to extend the Facility A Maturity Date
pursuant to Clause 10.1 (Extension in respect of Facility A) and the right of
the Parent Company to extend the Facility B Maturity Date pursuant to
Clause 10.2 (Extension in respect of Facility B) may each be exercised no more
than once, in each case by the Parent Company giving notice to the Agent (an
"Extension Notice") not more than 60 or less than 15 days before the Original
Facility A Maturity Date or Original Facility B Maturity Date, as applicable.
Such notice shall be given in writing, shall be unconditional and binding on the
Parent Company and shall:

(A)specify which Facility or Facilities the Extension Notice relates to; and

(B)if applicable, specify the aggregate amount or proportion of the Facility A
Loans which the Parent Company wishes to extend; and/or

(C)if applicable, specify the aggregate amount or proportion of the Facility A
Commitments and/or Facility B Commitments which the Parent Company wishes to
extend.

10.4 Notification of Extension Notice

        The Agent shall forward a copy of each Extension Notice to the relevant
Lenders as soon as practicable after receipt of it provided that failure of the
Agent to do so shall not affect the Parent Company's right to effect any
extension in accordance with this Clause 10.

10.5 Facility A Maturity Date and Facility B Maturity Date

        Following delivery of an Extension Notice pursuant to Clause 10.3
(Extension Notice) above:

(A)the Facility A Maturity Date of any Extended Facility A Loans and Extended
Facility A Commitments shall be the date falling 12 Months after the Original
Facility A Maturity Date and references to "Facility A Maturity Date" shall be
construed accordingly, subject to:

(i)no Event of Default having occurred or continuing on the Original Facility A
Maturity Date; and

(ii)the Repeating Representations to be made by each Obligor being true in all
material respects on the Original Facility A Maturity Date; and

(B)the Facility B Maturity Date of any Extended Facility B Commitments shall be
the date falling 12 Months after the Original Facility B Maturity Date and
references to "Facility B Maturity Date" shall be construed accordingly, subject
to:

(i)no Event of Default having occurred or continuing on the Original Facility B
Maturity Date; and

(ii)the Repeating Representations to be made by each Obligor being true in all
material respects on the Original Facility B Maturity Date.

29

--------------------------------------------------------------------------------








SECTION 5
COSTS OF UTILISATION


11.   INTEREST

11.1 Calculation of interest

        The rate of interest on each Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:

(A)Margin; and

(B)LIBOR.

11.2 Payment of interest

        The Borrower to which a Loan has been made shall pay accrued interest on
that Loan on the last day of each Interest Period (and, if the Interest Period
is longer than six Months, on the dates falling at six Monthly intervals after
the first day of the Interest Period).

11.3 Default interest

(A)If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (B) below, is one per cent. higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 11.3 (Default interest)
shall be immediately payable by the Obligor on demand by the Agent.

(B)If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and

(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be one per cent. higher than the rate which would have
applied if the overdue amount had not become due.

(C)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

11.4 Notification of rates of interest

(A)The Agent shall promptly notify the relevant Lenders, the relevant Borrower
and the Parent Company of the determination of a rate of interest under this
Agreement.

(B)The Agent shall promptly notify the relevant Borrower of each Funding Rate
relating to a Loan.

30

--------------------------------------------------------------------------------



12.   INTEREST PERIODS

12.1 Selection of Interest Periods

(A)A Borrower (or the Parent Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan or (in the
case of a Facility A Loan, if that Facility A Loan has already been borrowed) in
a Selection Notice.

(B)Each Selection Notice for a Facility A Loan is irrevocable and must be
delivered to the Agent by the relevant Borrower (or the Parent Company on behalf
of that Borrower) by not later than the Specified Time.

(C)If a Borrower (or the Parent Company on behalf of that Borrower) fails to
deliver a Selection Notice to the Agent in accordance with paragraph (B) above,
the relevant Interest Period will be one Month.

(D)Subject to this Clause 12 (Interest Periods), a Borrower (or the Parent
Company on its behalf) may select an Interest Period of one week, one, two,
three or six Months or any other period agreed between the Parent Company and
the Agent (acting on the instructions of all the Lenders).

(E)Prior to the close of Syndication, Interest Periods shall be one Month or one
week or such shorter period as agreed between the Parent Company and the Agent
(acting on the instructions of all the Lenders).

(F)An Interest Period for a Loan shall not extend beyond its Maturity Date.

(G)With effect from the close of Syndication, no more than five Interest Periods
of one week may be selected during the 12 Month period commencing on the close
of Syndication and thereafter no Interest Periods of one week may be selected,
in each case unless otherwise agreed by the Agent (acting on the instructions of
all the Lenders).

12.2 Overrunning of the Maturity Date

        If an Interest Period in respect of a Loan borrowed would otherwise
overrun its Maturity Date, it shall be shortened so that it ends on its Maturity
Date.

12.3 Other adjustments

(A)If an Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period will instead end on the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).

(B)The Agent (after prior consultation with the Lenders) and the Parent Company
may enter into such other arrangements as they may agree for the adjustment of
Interest Periods.

12.4 Notification

        The Agent shall notify the relevant Borrower and the Lenders of the
duration of each Interest Period promptly after ascertaining its duration.

13.   CHANGES TO THE CALCULATION OF INTEREST

13.1 Unavailability of Screen Rate

(A)Interpolated Screen Rate:    If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

31

--------------------------------------------------------------------------------



(B)Reference Bank Rate:    If no Screen Rate is available for LIBOR for:

(i)the currency of a Loan; or

(ii)the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

the applicable LIBOR shall be the Reference Bank Rate as of the Specified Time
for the currency of that Loan and for a period equal in length to the Interest
Period of that Loan.

(C)Cost of funds:    If paragraph (B) above applies but no Reference Bank Rate
is available for the relevant currency or Interest Period, there shall be no
LIBOR for that Loan and Clause 13.4 (Cost of funds) shall apply to that Loan for
that Interest Period.

13.2 Calculation of Reference Bank Rate

(A)Subject to paragraph (B) below, if LIBOR is to be determined on the basis of
a Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Banks.

(B)If, at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.

13.3 Market disruption

        If, before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent. of that Loan) that
the cost to it of funding its participation in that Loan from the wholesale
market for the relevant currency would be in excess of LIBOR then Clause 13.4
(Cost of funds) shall apply to that Loan for the relevant Interest Period.

13.4 Cost of funds

(A)If this Clause 13.4 (Cost of funds) applies, the rate of interest on each
Lender's share of the relevant Loan for the relevant Interest Period shall be
the percentage rate per annum which is the sum of:

(i)the Margin; and

(ii)the rate notified to the Agent by that Lender as soon as practicable and, in
any event, before interest is due to be paid in respect of that Interest Period,
to be that which expresses as a percentage rate per annum the cost to the
relevant Lender of funding its participation in that Loan from whatever source
it may reasonably select.

(B)If this Clause 13.4 (Cost of funds) applies and the Agent or the Parent
Company so requires, the Agent and the Parent Company shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

(C)Any alternative basis agreed pursuant to paragraph (B) above shall, with the
prior consent of all the Lenders and the Parent Company, be binding on all
Parties.

13.5 Break Costs

(A)Subject to Clause 8.1(D) (Mandatory prepayment on change of control), each
Borrower shall, within five Business Days of demand by a Finance Party, pay to
that Finance Party its Break

32

--------------------------------------------------------------------------------



Costs attributable to all or any part of a Loan or Unpaid Sum being paid by that
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.

(B)Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

14.   FEES

14.1 Commitment fees

(A)The Parent Company shall, in accordance with Clause 14.2 (Timing of payment
of commitment fees), pay to the Agent:

(i)for the account of each Facility A Lender, a fee in US dollars computed at
the rate of the applicable Commitment Fee Rate multiplied by the applicable
Margin in respect of Facility A on that Facility A Lender's Available Commitment
for the Availability Period in respect of Facility A; and

(ii)for the account of each Facility B Lender, a fee in US dollars computed at
the rate of the applicable Commitment Fee Rate multiplied by the applicable
Margin in respect of Facility B on that Facility B Lender's Available Commitment
for the Availability Period in respect of Facility B.

(B)The "Commitment Fee Rate" means, in relation to each Facility:

(i)prior to the first Utilisation Date in respect of that Facility:

(a)during the first Month of the Availability Period (or any part thereof),
10 per cent.;

(b)during the second Month of the Availability Period (or any part thereof),
10 per cent.;

(c)during the third Month of the Availability Period (or any part thereof),
10 per cent.;

(d)during the fourth Month of the Availability Period (or any part thereof),
20 per cent.; and

(e)during the fifth or any subsequent Month of the Availability Period (or any
part thereof), 35 per cent.; and

(ii)with effect from the first Utilisation Date in respect of that Facility,
35 per cent..

14.2 Timing of payment of commitment fees

(A)Any accrued commitment fee is payable quarterly in arrear on the last day of
each successive period of three Months which ends during the Availability Period
in respect of the applicable Facility, on the last day of the Availability
Period in respect of the applicable Facility and, if cancelled in full, on the
cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective. The accrued commitment fee shall be paid within three
Business Days after its due date.

(B)No commitment fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

14.3 Extension fee

(A)Following the delivery of each Extension Notice, the Parent Company shall pay
to the Agent (in total and for the account of the Lenders of any Extended
Facility A Loans, the Lenders in

33

--------------------------------------------------------------------------------



respect of any Extended Facility A Commitments and the Lenders in respect of any
Extended Facility B Commitments) an extension fee computed at the applicable
Extension Fee Rate multiplied by the aggregate amount of the Extended Facility A
Loans, the Extended Facility A Commitments and the Extended Facility B
Commitments extended pursuant to the Extension Notices. Such fee shall be paid
on the applicable Original Maturity Date.

(B)The "Extension Fee Rate" means, if the aggregate amount of the Extended
Facility A Loans, Extended Facility A Commitments and Extended Facility B
Commitments extended pursuant to the Extension Notices is:

(i)more than 50% of the aggregate amount of the Total Commitments on the date of
this Agreement, 0.50 per cent.; and

(ii)50% or less of the aggregate amount of the Total Commitments on the date of
this Agreement, 0.25 per cent.

14.4 Drawdown fee and duration fee

        The Parent Company shall pay to the Agent (for the account of the
relevant Lenders) a drawdown fee and a duration fee in each case in the amount
and at the times agreed in a Fee Letter.

14.5 Agency fee

        The Parent Company shall pay to the Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.

34

--------------------------------------------------------------------------------






SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS


15.   TAX GROSS-UP AND INDEMNITIES

15.1 Definitions

(A)In this Agreement:

"HMRC DT Treaty Passport Scheme" means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders.

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

"Qualifying Lender" means:

(a)with respect to an amount due from an Obligor incorporated in the United
Kingdom or operating in the United Kingdom through a permanent establishment
with which the relevant amount is connected:

(i)a Lender which is beneficially entitled to the interest payable to that
Lender in respect of an advance under a Finance Document and is a Lender:

(1)which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007) making an advance under a Finance Document and which is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18A of the CTA; or

(2)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made, and which either is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA;

(ii)a Treaty Lender with respect to the United Kingdom; or

(iii)a Lender which is:

(1)a company resident in the United Kingdom for United Kingdom Tax purposes;

(2)a partnership each member of which is:

(A)a company so resident in the United Kingdom; or

(B)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(3)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company,

35

--------------------------------------------------------------------------------



(such Qualifying Lender within this Clause 15.1(A)(a) being a "UK Qualifying
Lender"); and

(b)with respect to a payment made by an Obligor resident for Tax purposes in
Ireland or operating in Ireland through a branch or agency with which the
relevant amount is connected:

(i)a Lender which is beneficially entitled to the interest payable to that
Lender in respect of an advance under a Finance Document and is:

(1)a bank within the meaning of Section 246 of the TCA and which is recognised
by the Revenue Commissioners of Ireland as carrying on a bona fide banking
business in Ireland for the purposes of Section 246(3)(a) of the TCA, whose
Facility Office is located in Ireland and which is regarded by the Revenue
Commissioners of Ireland as having made the Utilisation for the purposes of
Section 246(3)(a) of the TCA;

(2)an authorised credit institution under the terms of Directive 2013/36/EC of
the European Parliament and of the Council of 26 June 2013 on access to the
activity of credit institutions and the prudential supervision of credit
institutions and investment firms that has duly established a branch in Ireland
and has made all necessary notifications to its home state competent authorities
required thereunder in relation to its intention to carry on banking business in
Ireland and carries on a bona fide banking business in Ireland for the purposes
of Section 246(3)(a) of the TCA and has its Facility Office located in Ireland;

(3)a company (within the meaning of Section 246 of the TCA):

(A)which, by virtue of the law of a Relevant Territory is resident in the
Relevant Territory as defined in Section 246(1) of the TCA and that jurisdiction
imposes a Tax that generally applies to interest receivable in that jurisdiction
by companies from sources outside that jurisdiction; or

(B)in receipt of interest which:

(x)is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

(y)would be exempted from the charge to Irish income tax pursuant to the terms
of a double taxation treaty entered into between Ireland and another
jurisdiction signed on or before the date on which the relevant interest is paid
but not in force on that date, assuming that treaty had the force of law on that
date by virtue of Section 826(1) of the TCA,

provided that, in the case of both (A) and (B) above, such company does not
provide its commitment through or in connection with a trade or business which
is carried out in Ireland by it through a branch or agency;

(4)a US corporation that is incorporated in the US and is subject to US federal
income tax on its worldwide income provided that such US corporation does not
provide its commitment in connection with a trade or business which is carried
on in Ireland through a branch or agency in Ireland;

(5)a US LLC, where the ultimate recipients of the interest payable to that LLC
satisfy the requirements set out in paragraph (3) above and the business
conducted through the LLC is so structured for market reasons and not for tax
avoidance purposes, provided that such LLC and the ultimate recipients of the
relevant interest do not provide their commitment in connection with a trade or
business which is carried on in Ireland through a branch or agency in Ireland;

36

--------------------------------------------------------------------------------



(6)a company (within the meaning of Section 246 of the TCA):

(A)which advances money in the ordinary course of a trade which includes the
lending of money;

(B)in whose hands any interest payable in respect of money so advanced is taken
into account in computing the trading income of that company;

(C)which has complied with the notification requirements set out in
Section 246(5)(a) of the TCA; and

(D)whose Facility Office is located in Ireland;

(7)a qualifying company (within the meaning of Section 110 of the TCA) and whose
Facility Office is located in Ireland; or

(8)an investment undertaking (within the meaning of Section 739B of the TCA) and
whose Facility Office is located in Ireland; or



(ii)a Treaty Lender with respect to Ireland,

(such Qualifying Lender within this Clause 15.1(A)(b) being an "Irish Qualifying
Lender").

        "Relevant Territory" means:

(a)a member state of the European Union (other than Ireland); or

(b)to the extent it is not a member state of the European Union, a jurisdiction
with which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of Section 826(1) of the TCA or which will have the force
of law on completion of the procedures set out in Section 826(1) of the TCA.

"Tax Credit" means a credit against, relief or remission from, or repayment of,
any Tax.

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3
(Tax indemnity).

"Treaty Lender", with respect to a jurisdiction, means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a "Treaty") in force on that date to receive payments of
interest from a person resident for the purposes of the relevant Treaty in such
jurisdiction (or operating in such jurisdiction (other than Ireland) through a
permanent establishment, branch or agency with which the relevant payments of
interest are connected) without a Tax Deduction (subject to the completion of
any necessary procedural formalities, such as an application by a Lender to HM
Revenue & Customs or the Irish Revenue Commissioners, as appropriate, that
payments may be made to that Lender without a Tax Deduction).

"UK Non-Bank Lender" means:

(i)where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender identified in Part I or Part II of Schedule 1 (The Original
Lenders) as a UK Non-Bank Lender; and

(ii)where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a UK Tax Confirmation in the Assignment
Agreement, Transfer Certificate or Increase Confirmation which it executes on
becoming a Party.

37

--------------------------------------------------------------------------------



"UK Tax Confirmation" means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

(i)a company resident in the United Kingdom for United Kingdom Tax purposes;

(ii)a partnership each member of which is:

(a)a company so resident in the United Kingdom; or

(b)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

(B)Unless a contrary indication appears, in this Clause 15 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

15.2 Tax gross-up

(A)Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(B)The Parent Company shall promptly upon becoming aware that an Obligor is
required by law to make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Agent accordingly.

(C)Each Lender as at the date of this Agreement confirms that it is a UK
Qualifying Lender and an Irish Qualifying Lender. This confirmation is given as
at the date of this Agreement. A Lender which becomes party to this Agreement by
means of a Transfer Certificate or Increase Confirmation or which becomes a New
Lender by virtue of execution of an Assignment Agreement shall confirm therein
(i) that it is a UK Qualifying Lender and an Irish Qualifying Lender and
(ii) for the benefit of the Agent and without liability to any Obligor, whether
it is a Treaty Lender with respect to the UK and/or Ireland (and, in respect of
Ireland, whether it is a Treaty Lender which is not otherwise an Irish
Qualifying Lender), and shall indicate, by giving or not giving a UK Tax
Confirmation, whether it is a UK Non-Bank Lender. If a New Lender fails to
indicate its status in accordance with this Clause 15.2(C), then such New Lender
shall be treated for the purposes of this Agreement (individually by each
Obligor) as if it is not a UK Qualifying Lender or an Irish Qualifying Lender,
in each case until such time as it notifies the Agent of its status. Each Lender
which confirmed that it was a UK Qualifying Lender and an Irish Qualifying
Lender undertakes to notify the Agent and the Parent Company promptly upon
becoming aware of it ceasing to be a UK Qualifying Lender or an Irish Qualifying
Lender (as applicable) (other than as a result of any change after it became a
Lender under this Agreement in (or in the interpretation, administration or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority). If the Agent receives such notification from a
Lender, it shall notify the Parent Company and the relevant Obligor. For the
avoidance of doubt, a Transfer Certificate, Increase Confirmation or Assignment
Agreement shall not be invalidated by any failure of a Lender to comply with
this Clause 15.2(C).

38

--------------------------------------------------------------------------------



(D)If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(E)An Obligor is not required to make an increased payment to a Lender under
paragraph (D) above for a Tax Deduction in respect of Tax imposed:

(i)by the United Kingdom from a payment of interest on a Loan if, on the date on
which the payment falls due:

(a)the payment could have been made to the relevant Lender without a Tax
Deduction if it was a UK Qualifying Lender (other than a Lender that is a UK
Qualifying Lender by virtue only of being a Treaty Lender with respect to the
United Kingdom), but on that date that Lender is not or has ceased to be a UK
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority; or

(b)the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (a)(iii) of the definition of Qualifying Lender in Clause 15.1(A) and:

(1)an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a "Direction") under Section 931 of the Income Tax Act 2007 which relates to
the payment and that Lender has received from the Obligor making the payment or
from the Parent Company a certified copy of that Direction; and

(2)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(c)the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (a)(iii) of the definition of Qualifying Lender in Clause 15.1(A) and:

(1)the relevant Lender has not given a UK Tax Confirmation to the Obligor making
the payment; and

(2)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a UK Tax Confirmation to the Obligor making the payment, on
the basis that the UK Tax Confirmation would have enabled that Obligor to have
formed a reasonable belief that the payment was an "excepted payment" for the
purpose of Section 930 of the Income Tax Act 2007; or

(d)the relevant Lender is a UK Qualifying Lender by virtue only of being a
Treaty Lender with respect to the United Kingdom and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations,
if any, under any of paragraphs (H) to (J) below; or

(ii)by Ireland from a payment of interest on a Loan if, on the date on which the
payment falls due:

(a)the payment could have been made to the relevant Lender without a Tax
Deduction if it was an Irish Qualifying Lender (other than a Lender that is an
Irish Qualifying Lender by virtue only of being a Treaty Lender with respect to
Ireland) but on that date that Lender is not or has ceased to be an Irish
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in

39

--------------------------------------------------------------------------------



(or in the interpretation, administration, or application of) any law or Treaty,
or any published practice or concession of any relevant Tax authority; or

(b)the relevant Lender is a Treaty Lender with respect to Ireland (and not
otherwise an Irish Qualifying Lender) and the Obligor making the payment is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had that Lender complied with its obligations, if any, under
paragraphs (H) or (K) below.



(F)If an Obligor is required by law to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(G)Within thirty days of making either a Tax Deduction or any payment to the
relevant Tax authority required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Agent for the Finance
Party entitled to the payment evidence reasonably satisfactory to that Finance
Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant authority.

(H)(i) Subject to sub-paragraph (H)(ii) below, a Treaty Lender and each Obligor
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing as soon as reasonably practicable any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

(ii)Nothing in this paragraph (H) shall require a Treaty Lender with respect to
the UK (a "UK Treaty Lender") to:

(a)register under the HMRC DT Treaty Passport Scheme;

(b)apply the HMRC DT Treaty Passport Scheme to any Loan if it has so registered;
or

(c)file Treaty forms if it has made, or is deemed to have made, a notification
in accordance with paragraphs (I) or (J) below and either: (1) the UK Borrower
making that payment has not complied with its obligations under paragraph (N)
below; or (2) the application made by the UK Borrower using form DTTP2 has been
unsuccessful, unless in the case of (2) only, the UK Borrower notifies the UK
Treaty Lender in writing to that effect, in which case the UK Treaty Lender
shall co-operate in completing as soon as reasonably practicable from the date
of such written notification any procedural formalities necessary to comply with
its obligations under this paragraph (H).

(I)Each Original Lender which is a UK Treaty Lender and which wishes the HMRC DT
Treaty Passport Scheme to apply to each Loan made by it to a UK Borrower
pursuant to this Agreement shall notify the Agent and the Parent Company, within
10 days of the date of this Agreement, that it holds a passport under the HMRC
DT Treaty Passport Scheme and that it wishes the HMRC DT Treaty Passport Scheme
to apply to each such Loan (and such notification shall include the scheme
reference number of that passport and the jurisdiction of Tax residence of the
Lender), provided that such Lender can satisfy such notification requirements by
including its scheme reference number and jurisdiction of Tax residence opposite
its name in Part I and/or Part II of Schedule 1 (The Original Lenders).

(J)Each New Lender which becomes a Party in accordance with Clause 27 (Changes
to the Lenders) and each Increase Lender which becomes a Party in accordance
with Clause 2.2 (Increase) that, in each case, is a UK Treaty Lender and which
wishes the HMRC DT Treaty Passport Scheme to apply to each Loan made by it to a
UK Borrower pursuant to this Agreement or made by another person to a UK
Borrower under this Agreement and assigned

40

--------------------------------------------------------------------------------



or otherwise transferred to it shall notify the Agent and the Parent Company
within 10 days of the date it becomes a Party that it holds a passport under the
HMRC DT Treaty Passport Scheme and that it wishes the HMRC DT Treaty Passport
Scheme to apply to each such Loan (and such notification shall include the
scheme reference number of that passport and the jurisdiction of Tax residence
of the Lender) provided that such Lender can satisfy such notification
requirements by including its scheme reference number and jurisdiction of Tax
residence opposite its name in the Transfer Certificate, Assignment Agreement or
Increase Confirmation (as applicable) that it executes on becoming a Party as
long as the Parent Company receives that Transfer Certificate, Assignment
Agreement or Increase Confirmation within 10 days of execution.

(K)A Treaty Lender with respect to Ireland shall, promptly after it becomes a
Lender:

(i)deliver such forms as may be required by the relevant Tax authorities; and

(ii)use all reasonable endeavours to ensure that all procedural formalities are
completed, so that the Borrower obtains authorisation to make that payment
without a Tax Deduction including, but not limited to, making and filing an
appropriate application for relief under the relevant double taxation treaty.

(L)Any Irish Qualifying Lender to which interest may be paid free of withholding
tax due to such Lender falling within Section 246(3)(h) of the TCA shall,
following a request from the Borrower, confirm its name, address and country of
Tax residence to the Borrower to enable it to comply with its reporting
obligations under Section 891A of the TCA.

(M)Any Irish Qualifying Lender shall provide to the Borrower and update (or
cause to be provided and updated) any correct, complete and accurate information
reasonably requested and necessary (in the sole determination of the Borrower)
for the Borrower in order to permit the Borrower to comply with its obligation
under Section 891E of the TCA and all regulations made pursuant to that section.

(N)Where a UK Treaty Lender makes, or is deemed to make, a notification pursuant
to either of paragraph (I) or paragraph (J) above:

(i)each UK Borrower which is a Party as a Borrower as at the date of this
Agreement (in the case of a notification pursuant to paragraph (I) above) or as
at the relevant Transfer Date or the date on which the increase in the relevant
Commitment described in the relevant Increase Confirmation takes effect (in the
case of a notification pursuant to paragraph (J) above) shall file a duly
completed form DTTP2 in respect of such UK Treaty Lender with HM Revenue &
Customs within 20 days of the Parent Company receiving (or being deemed to
receive) the relevant notification and shall promptly provide that UK Treaty
Lender with a copy of that filing; and

(ii)each UK Borrower which becomes a Party as a Borrower after the date of this
Agreement (in the case of a notification pursuant to paragraph (I) above) or
after the relevant Transfer Date or the date on which the increase in the
relevant Commitment described in the relevant Increase Confirmation takes effect
(in the case of a notification pursuant to paragraph (J) above) shall file a
duly completed form DTTP2 in respect of such UK Treaty Lender with HM Revenue &
Customs within 30 days of its becoming a Party and shall promptly provide that
UK Treaty Lender with a copy of that filing,

and, for the purposes of this paragraph (N), a form DTTP2 which contains
erroneous information shall not be regarded as not being "duly completed" to the
extent that erroneous information has been provided to the UK Borrower in
question by the relevant UK Treaty Lender.

41

--------------------------------------------------------------------------------







(O)Where a UK Treaty Lender does not make, and is not deemed to have made, any
notification pursuant to either of paragraph (I) or (J) above, no UK Borrower or
Additional Borrower which is a UK Borrower shall file any forms relating to the
HMRC DT Treaty Passport Scheme in respect of that UK Treaty Lender.

(P)A UK Non-Bank Lender shall promptly notify the Parent Company and the Agent
if there is any change in the position from that set out in the UK Tax
Confirmation.

15.3 Tax indemnity

(A)The Parent Company shall (within three Business Days of demand by the Agent)
pay to a Protected Party an amount equal to any loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document or the transactions occurring under such Finance Document.

(B)Paragraph (A) above shall not apply:

(i)with respect to any Tax assessed on a Finance Party:

(a)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes or as having a permanent
establishment for Tax purposes through which it has negotiated or manages or
administers its participation in any Facility; or

(b)under the law of the jurisdiction in which that Finance Party's Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

if in either such case that Tax is imposed on or calculated by reference to the
net income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party, permanent establishment or
Facility Office; or

(ii)to the extent a loss, liability or cost:

(a)is compensated for by an increased payment under Clause 15.2 (Tax gross-up)
or a payment under Clause 15.5 (Stamp Taxes) or Clause 15.6 (VAT);

(b)would have been compensated for by an increased payment under Clause 15.2
(Tax gross-up) but was not so compensated for solely because any or all of the
exclusions in paragraph (E) of Clause 15.2 (Tax gross-up) applied;

(c)would have been compensated for by a payment under Clause 15.5 (Stamp Taxes)
or Clause 15.6 (VAT) but was not so compensated for solely because one of the
exclusions in those Clauses applied;

(d)relates to any Tax assessed prior to the date which is 365 days prior to the
date on which the Protected Party requests such payment from the Parent Company,
unless a determination of the amount claimed could be made only on or after the
earlier of those dates; or

(e)relates to a FATCA Deduction required to be made by any person.



(C)A Protected Party making, or intending to make, a claim under paragraph (A)
above shall promptly notify the Agent of the loss, liability or cost which will
give, or has given, rise to the claim, following which the Agent shall
reasonably promptly notify the Parent Company.

42

--------------------------------------------------------------------------------



(D)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 15.3, notify the Agent.

15.4 Tax Credit

        If an Obligor makes a Tax Payment and the relevant Finance Party
determines that:

(A)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to the circumstances giving rise to
that Tax Payment; and

(B)that Finance Party has obtained, utilised and retained the benefit of that
Tax Credit in whole or in part,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (acting reasonably) will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.

15.5 Stamp taxes

        The Parent Company shall pay and, within five Business Days of demand,
indemnify each Finance Party against any cost, loss or liability that that
Finance Party incurs in relation to all stamp duty, registration, excise and
other similar Taxes payable in respect of any Finance Document or the
transaction occurring under any of them other than in respect of an assignment
or transfer by a Lender.

15.6 VAT

(A)All consideration expressed to be payable under a Finance Document by any
Party to a Finance Party shall be deemed to be exclusive of any amounts in
respect of VAT. If VAT is chargeable on any supply made by any Finance Party to
any Party in connection with a Finance Document and such Finance Party is
required to account to the relevant Tax authority for the VAT, that Party shall
pay to the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT against delivery of an
appropriate VAT invoice.

(B)If VAT is chargeable on any supply made by any Finance Party (the "Supplier")
to any other Finance Party (the "Recipient") under a Finance Document, and any
other Party (the "Relevant Party") is required by the terms of any Finance
Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse or indemnify the Recipient in
respect of that consideration):

(i)(where the Supplier is the person required to account to the relevant Tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment that the Recipient
receives from the relevant Tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(ii)(where the Recipient is the person required to account to the relevant Tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
the Recipient is not entitled to credit or repayment from the relevant Tax
authority in respect of that VAT.

(C)Where a Finance Document requires any Party to reimburse a Finance Party for
any costs or expenses, that obligation shall be deemed to extend to all amounts
in respect of VAT incurred

43

--------------------------------------------------------------------------------



by the Finance Party in respect of the costs or expenses to the extent that the
Finance Party reasonably determines that the Finance Party is not entitled to
credit or repayment of the amount in respect of the VAT from the relevant Tax
authority.

(D)Any reference in this Clause 15.6 to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(E)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

15.7 FATCA Information

(A)Subject to paragraph (C) below, each Party shall, within 10 Business Days of
a reasonable request by another Party:

(i)confirm to that other Party whether it is:

(a)a FATCA Exempt Party; or

(b)not a FATCA Exempt Party;

(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(B)If a Party confirms to another Party pursuant to paragraph (A)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(C)Paragraph (A) above shall not oblige any Finance Party to do anything, and
paragraph (A)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(i)any law or regulation;

(ii)any fiduciary duty; or

(iii)any duty of confidentiality.

(D)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (A)(i) or (A)(ii) above (including, for the avoidance of doubt, where
paragraph (C) above applies), then such

44

--------------------------------------------------------------------------------



Party shall be treated for the purposes of the Finance Documents (and payments
under them) as if it is not a FATCA Exempt Party until such time as the Party in
question provides the requested confirmation, forms, documentation or other
information.

15.8 FATCA Deduction

(A)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(B)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
notify the Parent Company, the Agent and the other Finance Parties.

15.9 Survival of obligations

        Without prejudice to the survival of any other section of this
Agreement, the agreements and obligations of each Obligor and each Finance Party
contained in this Clause 15 (Tax gross-up and indemnities) shall survive the
payment in full by the Obligors of all obligations under this Agreement and the
termination of this Agreement.

16.   INCREASED COSTS

16.1 Increased Costs

(A)Subject to Clause 16.3 (Exceptions) the Parent Company shall, within five
Business Days of a demand by the Agent, pay for the account of a Finance Party
an amount equal to the Increased Costs incurred by that Finance Party or any of
its Affiliates as a result of (i) the introduction of or any change in (or in
the judicial or generally accepted interpretation or the administration or
application of) any law or regulation, (ii) compliance with any law or
regulation made after the date of this Agreement or (iii) the application of or
compliance with Basel III or CRD IV (each as defined in Clause 16.3 (Exceptions)
below), provided that the relevant Finance Party confirms to the Agent and the
Parent Company that it is seeking to recover Basel III or CRD IV costs to a
similar extent from its borrowers generally where the facilities extended to
such borrowers include a right for the Finance Party to recover such costs.

(B)In this Agreement "Increased Costs" means:

(i)a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(ii)an additional or increased cost; or

(iii)a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

45

--------------------------------------------------------------------------------



16.2 Increased Costs claims

(A)A Finance Party intending to make a claim pursuant to Clause 16.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent Company.

(B)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

16.3 Exceptions

(A)Clause 16.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

(i)attributable to a Tax Deduction required by law to be made by an Obligor or
to a FATCA Deduction required to be made by any person;

(ii)compensated for by Clause 15.3 (Tax indemnity), Clause 15.5 (Stamp Taxes) or
Clause 15.6 (VAT) (or would have been compensated for under those clauses but
was not so compensated for because any of the exclusions, exceptions or
carve-outs to such clauses applied);

(iii)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

(iv)incurred more than 180 days before the date on which the Finance Party makes
a claim in accordance with Clause 16.2 (Increased Costs claims) or gives notice
to the Parent Company (through the Agent) of its intention to do so (and
provided that if any such notice is given, the applicable claim must then be
made no later than 365 days after the date of such notice), unless a
determination of the amount incurred could be made only on or after the latest
date described above; or

(v)attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

(B)In this Clause 16.3 (Exceptions):

(i)a reference to a "Tax Deduction" has the same meaning given to the term in
Clause 15.1 (Definitions);

(ii)"Basel III" means:

(a)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
and restated;

(b)the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement—Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

46

--------------------------------------------------------------------------------



(c)any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III"; and



(iii)"CRD IV" means:

(a)Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

(b)Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

17.   OTHER INDEMNITIES

17.1 Currency indemnity

(A)If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)making or filing a claim or proof against that Obligor; or

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

(B)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

17.2 Other indemnities

        The Parent Company shall (or shall procure that an Obligor will), within
five Business Days of demand, indemnify each Finance Party against any cost,
loss or liability incurred by that Finance Party as a result of:

(A)the occurrence of any Event of Default;

(B)a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause 31 (Sharing among the Finance Parties);

(C)funding, or making arrangements to fund, its participation in a Loan
requested by a Borrower (or the Parent Company on behalf of a Borrower) in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by that Finance Party alone); or

(D)a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Parent Company.

47

--------------------------------------------------------------------------------



17.3 Acquisition indemnity

(A)The Parent Company shall (or shall procure that an Obligor will) within five
Business Days of demand indemnify each Indemnified Person against any liability,
loss, cost or expense (including reasonable legal fees) incurred by or awarded
against that Indemnified Person arising out of, in connection with or based on:

(i)the Acquisition (whether or not completed); or

(ii)the use of proceeds of any Loan,

except to the extent such liability, loss, cost or expense (including reasonable
legal fees) incurred or awarded against an Indemnified Person results from any
breach by that Indemnified Person of a Finance Document or results directly from
the fraud, gross negligence or wilful misconduct of that Indemnified Person.

(B)The Parent Company shall (or shall procure that an Obligor will) within five
Business Days of demand indemnify each Indemnified Person against any third
party cost or expense (including reasonable legal fees) incurred by any
Indemnified Person in connection with investigating, preparing, pursuing or
defending any action, claim, suit, investigation or proceeding arising out of or
in connection with, or based on the matters referred to in paragraph (A)(i) or
(ii) above, except to the extent such cost or expense (including legal fees)
results directly from the fraud, gross negligence or wilful misconduct of that
Indemnified Person.

(C)For the purposes of this Clause 17.3 (Acquisition Indemnity), "Indemnified
Person" means each Finance Party in its capacity as such, any of its Affiliates
and each of its (or its Affiliates') respective directors, officers, employees
and agents.

(D)No Finance Party shall have any duty or obligation, whether as fiduciary for
any Indemnified Person or otherwise, to recover any payment made or required to
be made under paragraph (A) or (B) above.

(E)The Parent Company agrees that no Indemnified Person shall have any liability
to the Company or any of its Affiliates for or in connection with anything
referred to in paragraph (A) or (B) above except for any such liability,
damages, loss, cost or expense incurred by the Company or any of its Affiliates
that results directly from any breach by that Indemnified Person of any Finance
Document or from the fraud, gross negligence or wilful misconduct of that
Indemnified Person.

17.4 Indemnity to the Agent

        The Parent Company shall, within five Business Days of demand, indemnify
the Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

(A)investigating any event which it reasonably believes is a Default;

(B)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(C)instructing lawyers, accountants, Tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement.

18.   MITIGATION BY THE LENDERS

18.1 Mitigation

(A)Each Finance Party shall, in consultation with the Parent Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming

48

--------------------------------------------------------------------------------



payable under or pursuant to, or cancelled pursuant to, any of Clause 7.1
(Illegality), Clause 15 (Tax gross-up and indemnities) or Clause 16 (Increased
Costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

(B)Paragraph (A) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

(C)Each Finance Party shall notify the Agent as soon as reasonably practicable
after it becomes aware that any circumstances of the kind described in
paragraph (A) above have arisen or may arise. The Agent shall notify the Parent
Company promptly of any such notification from a Finance Party.

18.2 Limitation of liability

(A)The Parent Company shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 18.1 (Mitigation).

(B)A Finance Party is not obliged to take any steps under Clause 18.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

19.   COSTS AND EXPENSES

19.1 Transaction expenses

        The Parent Company shall promptly on demand pay the Agent and the
Arrangers reasonable professional fees and all out of pocket expenses (including
legal fees subject to any cap referred to in a Fee Letter but excluding any
transfer Taxes in respect of any assignment or transfer by a Lender) properly
incurred by any of them in connection with the negotiation, preparation,
printing and execution of:

(A)this Agreement and any other documents referred to in this Agreement; and

(B)any other Finance Documents executed after the date of this Agreement.

19.2 Amendment costs

        If:

(A)an Obligor requests an amendment, waiver or consent; or

(B)an amendment is required pursuant to Clause 32.10 (Change of currency),

the Parent Company shall, within five Business Days of demand, reimburse the
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

19.3 Enforcement costs

        The Parent Company shall, within five Business Days of demand, pay to
each Finance Party the amount of all:

(A)reasonable costs and expenses (including legal fees) incurred by that Finance
Party in connection with the preservation; and

(B)costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement,

of any rights under any Finance Document.

49

--------------------------------------------------------------------------------






SECTION 7
GUARANTEE


20.   GUARANTEE AND INDEMNITY

20.1 Guarantee and indemnity

        Each Guarantor irrevocably and unconditionally jointly and severally:

(A)guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower's obligations under the Finance Documents;

(B)undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

(C)indemnifies each Finance Party immediately on demand against any cost, loss
or liability suffered by that Finance Party if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

20.2 Continuing guarantee

        This guarantee is a continuing guarantee and will extend to the ultimate
balance of sums payable by any Obligor under the Finance Documents, regardless
of any intermediate payment or discharge in whole or in part.

20.3 Reinstatement

        If any payment by an Obligor or any discharge given by a Finance Party
(whether in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

(A)the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

(B)each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

20.4 Waiver of defences

        The obligations of each Guarantor under this Clause 20 (Guarantee and
indemnity) will not be affected by an act, omission, matter or thing which, but
for this Clause 20.4 (Waiver of defences), would reduce, release or prejudice
any of its obligations under this Clause 20 (Guarantee and indemnity) (without
limitation and whether or not known to it or any Finance Party) including:

(A)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(B)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(C)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

50

--------------------------------------------------------------------------------



(D)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(E)any amendment (however fundamental) or replacement of a Finance Document or
any other document or security;

(F)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

(G)any insolvency or similar proceedings.

20.5 Immediate recourse

        Each Guarantor waives any right it may have of first requiring any
Finance Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Guarantor under this Clause 20 (Guarantee and indemnity).
This waiver applies irrespective of any law or any provision of a Finance
Document to the contrary.

20.6 Appropriations

        Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

(A)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

(B)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 20
(Guarantee and indemnity).

20.7 Deferral of Guarantors' rights

        Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full
and unless the Agent otherwise directs, no Guarantor will exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents (including under Clause 20.11 (Limitations on guarantee under
US law)):

(A)to be indemnified by an Obligor;

(B)to claim any contribution from any other guarantor of any Obligor's
obligations under the Finance Documents; and/or

(C)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

20.8 Release of Guarantor's right of contribution

        If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in
accordance with the terms of the Finance Documents for the purpose of any sale
or other disposal of that Retiring Guarantor then on the date such Retiring
Guarantor ceases to be a Guarantor:

(A)that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other

51

--------------------------------------------------------------------------------



Guarantor arising by reason of the performance by any other Guarantor of its
obligations under the Finance Documents; and

(B)each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

20.9 Additional security

        This guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by any Finance Party.

20.10  Waiver of defences under Jersey law

        Each Obligor irrevocably and unconditionally waives such right as it may
have or claim under Jersey law:

(A)whether by virtue of the droit de discussion or otherwise to require that
recourse be had by any Finance Party to the assets of any other Obligor or any
other person before any claim is enforced against that Obligor in respect of the
obligations assumed by it under any of the Finance Documents;

(B)whether by virtue of the droit de division or otherwise to require that any
liability under any of the Finance Documents be divided or apportioned with any
other Obligor or any other person or reduced in any manner whatsoever; and

(C)to require that any other Obligor and/or any other person be joined in, or
otherwise made a party to, any proceedings brought against it in respect of its
obligations under any Finance Document,

and each Obligor irrevocably agrees to be bound by its obligations under the
Finance Documents irrespective of whether or not the formalities required by
Jersey law relating to the rights or obligations of sureties have been complied
with or observed.

20.11  Limitations on guarantee under US law

(A)Notwithstanding anything to the contrary contained herein or in any other
Finance Document:

(i)each Finance Party agrees that the maximum liability of each Guarantor under
this Clause 20 (Guarantee and indemnity) shall in no event exceed an amount
equal to the greatest amount that would not render such Guarantor's obligations
hereunder and under the other Finance Documents subject to avoidance under US
Bankruptcy Law or to being set aside, avoided or annulled under any Fraudulent
Transfer Law, in each case after giving effect to:

(a)all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Law (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to any
Borrower to the extent that such Financial Indebtedness would be discharged in
an amount equal to the amount paid by such Guarantor hereunder); and

52

--------------------------------------------------------------------------------



(b)the value as assets of such Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Law) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to:

(1)applicable law; or

(2)any other agreement providing for an equitable allocation among such
Guarantor and the borrowers and other Guarantors of obligations arising under
this Agreement or other guarantees of such obligations by such parties; and



(ii)each Party agrees that, in the event any payment or distribution is made on
any date by a Guarantor under this Clause 20 (Guarantee and indemnity), each
such Guarantor shall (subject to Clause 20.7 (Deferral of Guarantors' rights)
above) be entitled to be indemnified from each other Guarantor in an amount
equal to such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the contributing Guarantor and the
denominator shall be the aggregate net worth of all the Guarantors.

53

--------------------------------------------------------------------------------




SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


21.   REPRESENTATIONS

21.1 Time of representations

(A)Subject to paragraph (B) below, each Obligor makes the representations and
warranties set out in this Clause 21 (Representations) to each Finance Party on
the date of this Agreement.

(B)The representations given at paragraphs (B) and (C) of Clause 21.11 (No
misleading information) below are made on the Information Memorandum Date and on
the close of Syndication only.

21.2 Status

(A)It is a corporation or a company, as applicable, duly incorporated and
validly existing under the law of its jurisdiction of incorporation.

(B)It and each of its Subsidiaries has the power to own its assets and carry on
its business as it is being conducted.

21.3 Binding obligations

        The obligations expressed to be assumed by it in each Finance Document
are, subject to laws or legal procedures affecting the enforceability of
creditors' rights generally and any other reservations set out in the legal
opinions listed in Part I(A) of Schedule 2 (Conditions precedent to initial
Utilisation) or delivered in connection with an Obligor's accession to this
Agreement, legal, valid, binding and enforceable obligations.

21.4 Non-conflict with other obligations

        The entry into and performance by it of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

(A)any law or regulation applicable to it;

(B)its or any of its Subsidiaries' constitutional documents; or

(C)any agreement or instrument binding upon it or any of its Subsidiaries or any
of its or any of its Subsidiaries' assets which conflict would reasonably be
likely to have a Material Adverse Effect.

21.5 Power and authority

        It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated for
it by those Finance Documents.

21.6 Validity and admissibility in evidence

        All Authorisations required:

(A)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

(B)to make the Finance Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation,

54

--------------------------------------------------------------------------------



(other than as disclosed in a legal opinion delivered to the Agent pursuant to
Part I(A) of Schedule 2 (Conditions precedent to initial Utilisation) or in
connection with an Obligor's accession to this Agreement) have been obtained or
effected and are in full force and effect.

21.7 Governing law and enforcement

(A)The choice of English law as the governing law of the Finance Documents will
be recognised and enforced in its jurisdiction of incorporation.

(B)Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

21.8 Deduction of Tax

        It is not required to make any deduction for or on account of:

(A)United Kingdom Tax from any payment it may make under any Finance Document to
a Lender so long as the Lender is a UK Qualifying Lender falling within
paragraph (a)(i) of the definition of "Qualifying Lender" in Clause 15.1(A)
(Definitions);

(B)Irish Tax from any payment it may make under any Finance Document to a Lender
so long as the Lender is an Irish Qualifying Lender (provided that where the
Irish Qualifying Lender is a Treaty Lender with respect to Ireland all
procedural formalities have been completed); and

(C)Jersey Tax from any payment it may make under any Finance Document to a
Lender.

21.9 No filing or stamp taxes

        Under the law of its jurisdiction of incorporation it is not necessary
that the Finance Documents be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration or similar
Tax be paid in such jurisdiction on or in relation to the Finance Documents or
the transactions contemplated by the Finance Documents other than in respect of
an assignment or transfer by a Lender.

21.10  No default

        No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.

21.11  No misleading information

        Save as disclosed in writing to the Agent and the Arrangers prior to the
date of this Agreement or, in the case of paragraphs (B) and (C) below, prior to
the close of Syndication:

(A)any factual information, including any information which discloses evidence
of material litigation which is pending or threatened, provided by or on behalf
of any member of the Group to any of the Finance Parties prior to the date of
this Agreement in connection with its entry into this Agreement was true and
accurate in all material respects as at the date it was provided or as at the
date (if any) at which it is stated;

(B)no information has been given or withheld that results in the information
referred to in paragraph (A) above being untrue or misleading in any material
respect;

55

--------------------------------------------------------------------------------







(C)any factual information contained in the Information Memorandum provided by
or on behalf of any member of the Group was (to the best of the Company's
knowledge and belief, having made reasonable enquiries, in the case of factual
information relating to the Target), true and accurate and complete in all
material respects as at the date of the Information Memorandum or (as the case
may be) as at the date the information is expressed to be given and nothing has
occurred or been omitted which would result in the information being inaccurate
or misleading in any material respect; and

(D)as of the date of this Agreement, there has been no change in the business or
the consolidated financial condition of the Group since the date of its last
audited financial statements that would have a Material Adverse Effect.

21.12  Financial statements

        In the case of the Parent Company only:

(A)its Original Financial Statements were prepared in accordance with US GAAP
consistently applied; and

(B)its Original Financial Statements fairly represent its financial condition
and operations (consolidated) during the relevant financial year.

21.13  Pari passu ranking

        Its payment obligations under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

21.14  Anti-corruption law

        Its policy is to conduct its businesses in compliance with applicable
anti-corruption laws and it has instituted and maintained, and will continue to
maintain, policies and procedures reasonably designed to promote compliance with
such laws.

21.15  Sanctions

        Its policy is and will continue to be to conduct its businesses in
compliance with applicable sanctions enforced by the U.S. Department of
Treasury's Office of Foreign Assets Control, the United Nations Security Council
and the European Union or Her Majesty's Treasury (collectively, "Sanctions").

21.16  ERISA Matters

        No Obligor or ERISA Affiliate has during the past five years maintained,
contributed to or had an obligation to contribute to any Employee Plan or
Multiemployer Plan.

21.17  Federal Reserve regulations

        No part of the proceeds of any Utilisation will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose which violates the provisions of the regulations of the Federal
Reserve Board.

21.18  The Parent Company

        As a matter of Irish law, the Parent Company is resident for Tax
purposes in Ireland on the basis that its place of central management and
control is in Ireland.

56

--------------------------------------------------------------------------------



21.19  Repetition

(A)The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:

(i)the date of each Utilisation Request and the first day of each Interest
Period;

(ii)in the case of an Additional Obligor, the day on which such company becomes
(or it is proposed that such company becomes) an Additional Obligor; and

(iii)each Newco Scheme Date.

(B)The representation in Clause 21.14 (Anti-corruption law) is deemed to be made
by each Additional Obligor (by reference to the facts and circumstances then
existing) on the day on which such company becomes (or it is proposed that such
company becomes) an Additional Obligor.

22.   INFORMATION UNDERTAKINGS

        The undertakings in this Clause 22 (Information undertakings) remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.

22.1 Financial statements

        The Parent Company shall supply to the Agent (in sufficient copies for
all the Lenders, if the Agent so requests):

(A)by the end of the following Business Day after the same becomes publicly
available, but in any event within 120 days after the end of each of its
financial years, its audited consolidated financial statements for that
financial year; and

(B)by the end of the following Business Day after the same becomes publicly
available, but in any event within 90 days after the end of the first half of
each of its financial years, its unaudited consolidated financial statements for
that financial half year.

22.2 Compliance Certificate

(A)The Parent Company shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraphs (A) and (B) of Clause 22.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 23 (Financial covenants) as at
the date as at which those financial statements were drawn up.

(B)Each Compliance Certificate shall be signed by two signatories of the Parent
Company authorised pursuant to the resolutions and by reference to specified
signatures, in each case as referred to in Schedule 2 (Conditions precedent) and
as may be updated from time to time in a manner satisfactory to the Agent
(acting reasonably).

22.3 Requirements as to financial statements

(A)The Parent Company shall procure that each set of financial statements
delivered pursuant to Clause 22.1 (Financial statements) is prepared using
US GAAP.

(B)Following the completion of any Newco Scheme, Top Newco shall supply to the
Agent, together with its audited consolidated financial statements for the
financial year in which the relevant Newco Scheme has completed and required to
be delivered pursuant to paragraph (A) of Clause 22.1 (Financial statements), a
reconciliation between those

57

--------------------------------------------------------------------------------



consolidated financial statements and the consolidated financial statements of
the Company or, as applicable, the previously interposed Top Newco relevant to
the financial year in which the Newco Scheme has completed.

(C)The Parent Company shall procure that each set of financial statements
delivered pursuant to Clause 22.1 (Financial statements) is prepared using
US GAAP and accounting practices and financial reference periods consistent with
those applied in the preparation of the Original Financial Statements unless, in
relation to any set of financial statements:

(i)there has been a change in US GAAP or accounting practices which is relevant
to the preparation of that set of financial statements but which does not have
any impact upon calculations for the purposes of establishing compliance with
Clause 23.2 (Financial condition), and such change has been disclosed in a
Form 10K or 10Q statement filed by (or on behalf of) the Parent Company with the
SEC; or

(ii)there has been a change in:

(a)US GAAP or accounting practices which has an impact upon calculations for the
purposes of establishing compliance with Clause 23.2 (Financial condition); or

(b)financial reference periods; and

the Parent Company notifies the Agent that there has been such change and
delivers to the Agent, if and to the extent reasonably necessary for the
purposes of establishing compliance with Clause 23.2 (Financial condition)
taking into account any disclosure which has been made in any relevant Form 10K
or 10Q filed by (or on behalf of) the Parent with the SEC:

(1)a description of any change necessary for those financial statements to
reflect the US GAAP, accounting practices and reference periods upon which those
Original Financial Statements were prepared; and

(2)sufficient information, in form and substance as may reasonably be required
by the Agent, to enable the Lenders to determine whether Clause 23 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and those Original
Financial Statements.

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

(D)If the Parent Company notifies the Agent of a change in accordance with
paragraph (C)(ii)(a) above, the Parent Company and Agent shall enter into
negotiations in good faith with a view to agreeing:

(i)whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

(ii)if so, any amendments to this Agreement which may be necessary to ensure
that the change does not result in any material alteration in the commercial
effect of those terms,

and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.

58

--------------------------------------------------------------------------------



22.4 Information: miscellaneous

        The Parent Company shall supply to the Agent (in sufficient copies for
all the Lenders, if the Agent so requests):

(A)all documents dispatched by the Parent Company to its shareholders (or any
class of them) or its creditors generally at the same time as they are
dispatched;

(B)copies of any public announcement made by the Parent Company which discloses
the details of any material litigation, arbitration or administrative
proceedings which are current, threatened or pending against any member of the
Group; and

(C)promptly, such further information as any Finance Party (through the Agent)
may reasonably request at reasonable times and at reasonable intervals.

22.5 Notification of Default

        Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification regarding such Default has
already been provided by another Obligor).

22.6 "Know your customer" checks

(A)If:

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

(ii)any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

(iii)a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender (which would be
permitted under Clause 27 (Changes to the Lenders)) prior to such assignment or
transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor's possession or control reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

(B)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

(C)The Parent Company shall, by not less than 10 Business Days' prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause 28 (Changes to the Obligors).

59

--------------------------------------------------------------------------------







(D)Following the giving of any notice pursuant to paragraph (C) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent
Company shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with the results of all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor.

22.7 "Know your customer" confirmation

        Each Lender confirms as at the date of this Agreement that, under "know
your customer" requirements in existence as at the date of this Agreement, it
does not require financial statements for Obligors other than the Company.

23.   FINANCIAL COVENANTS

23.1 Financial definitions

(A)For the purpose of this Clause 23 (Financial covenants), amounts computed for
the Group shall represent those assets, liabilities, income and expenses
contained in the accounting records of the Parent Company and its Subsidiaries.
For the avoidance of doubt, such amounts and the financial covenants shall not
include any assets, liabilities, income and expenses recorded in any variable
interest entity which the Group consolidates under US GAAP pursuant to
Accounting Standards Codification 810, Consolidation (formerly FIN 46(R),
Consolidation of Variable Interest Entities—An Interpretation of ARB No. 51, as
amended by FAS 167, Amendments to FASB Interpretation No. 46(R)).

(B)In this Clause 23 (Financial covenants):

"Acquisition Costs" means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent Company or any other member of the Group in
connection with any acquisition following the date of this Agreement.

"Borrowings" means, at any time, any indebtedness in respect of:

(a)the principal amount of moneys borrowed and any net debit balances at banks
after application of applicable account pooling arrangements;

(b)the principal amount raised under acceptance credit facilities other than
acceptances relating to the purchase or sale of goods in the ordinary course of
trading;

(c)the principal amount of any debenture, bond, note, loan stock, commercial
paper or other securities;

(d)the capitalised element of indebtedness under finance leases or capital
leases entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;

(e)receivables sold or discounted other than receivables sold or discounted in
the ordinary course of trading or on non-recourse terms;

(f)indebtedness arising from deferred payment agreements except in the ordinary
course of trading (and excluding, for the avoidance of doubt, milestone and
deferred consideration

60

--------------------------------------------------------------------------------



payments in respect of acquisitions of shares or other assets which are the
subject of any acquisition);

(g)any fixed or minimum premium payable on repayment of any debt instrument;

(h)principal amounts raised under any other transaction having the commercial
effect of a borrowing; or

(i)(without double counting) any guarantee, indemnity or similar assurance for
any of the items referred to in paragraphs (a) to (h) above.

"Cash" means, at any time:

(a)cash at bank denominated in sterling, dollars, euro or other currency freely
convertible into dollars and freely transferable and credited to an account in
the name of a member of the Group with a reputable financial institution and to
which a member of the Group is alone beneficially entitled and for so long as
that cash is repayable on demand, provided that:

(i)repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any Group member or of any other person whatsoever or on the
satisfaction of any other condition;

(ii)there is no Security over that cash except Security created or constituted
pursuant to a Finance Document or Security securing obligations of a member of
the Group granted in favour of another member of the Group; and

(iii)such cash is freely and immediately available and convertible into dollars
to be applied in repayment or prepayment of the Borrowings; and

(b)to the extent the relevant indebtedness is included in Borrowings, cash
collateral provided for such indebtedness up to a maximum amount equal to the
principal amount of such indebtedness.

"Cash Equivalent Investments" means:

(a)debt securities denominated in sterling, dollars, euro or other currency
freely convertible into dollars issued by, or unconditionally guaranteed by, the
United Kingdom or the United States of America which are not convertible into
any other form of security and having not more than three months to final
maturity;

(b)debt securities denominated in sterling, dollars or euro or other currency
freely convertible into dollars which are not convertible into any other form of
security, and having not more than three months to final maturity, at all times
rated P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's
Corporation) and which are not issued or guaranteed by any member of the Group;

(c)certificates of deposit denominated in sterling, dollars or euro or other
currency freely convertible into dollars issued by, and acceptances by, banking
institutions authorised under applicable legislation of the United Kingdom rated
P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's Corporation); and

(d)other securities (if any) approved in writing by the Agent,

provided that:

(i)there is no Security over the investments referred to in paragraphs (a) to
(d) above except Security created or constituted pursuant to a Finance Document
or Security

61

--------------------------------------------------------------------------------



securing obligations of a member of the Group granted in favour of another
member of the Group; and

(ii)cash proceeds of the investments referred to in paragraphs (a) to (d) above
are freely and immediately available and convertible into dollars to be applied
in repayment or prepayment of the Borrowings.

"EBITDA" means, in respect of any Relevant Period, consolidated operating income
for such period (after giving effect to the following adjustments, if
applicable):

(a)before deducting any corporation tax or other Taxes on income, profits or
gains;

(b)before deducting interest payable and before adding interest receivable;

(c)before deducting unusual or non-recurring losses or charges, provided that
any accruals or reserves in the ordinary course of business shall be excluded
(and, for the avoidance of doubt, up-front milestone and licensing payments
which have been charged to the income statement on initial recognition under
US GAAP shall constitute unusual or non-recurring losses or charges and
accordingly shall not be deducted from EBITDA);

(d)before adding extraordinary gains and non-cash gains;

(e)after deducting the amount of net profit (or adding back the amount of net
loss) of any Group company (other than the Parent Company) which is attributable
to any third party (other than another Group company) which is a shareholder in
that Group company;

(f)after adding back the amount of any loss and after deducting the amount of
any gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading);

(g)after deducting any income (to the extent not received in cash) and adding
back any loss from any associate or joint venture or any other companies in
which a Group company has a minority interest;

(h)before deducting any depreciation or amortisation;

(i)before deducting any distributions;

(j)before deducting any non-cash write-offs of in-process research and
development, goodwill, non-cash stock compensation charges, non-cash stock
revaluation charges arising on an acquisition and non-cash write-offs of any
investments, intellectual property or fixed assets;

(k)before adding or deducting any changes in the fair value of contingent
consideration; and

(l)before deducting any Acquisition Costs.

For the purposes of paragraph (A) of Clause 23.2 (Financial condition) only,
EBITDA shall be adjusted, at any time, on a pro-forma basis to include
businesses or assets acquired in the period and exclude businesses or assets
disposed of in the period.

"Liquid Investments" means at any time:

(a)any investment in marketable debt obligations for which a recognised trading
market exists and which are not convertible or exchangeable to any other
security provided that:

(i)each obligation has a credit rating of either A or A-1 or higher by
Standard & Poor's Corporation (or in each case the equivalent rating including
the equivalent money market fund rating by Standard & Poor's Corporation) or A2
or P-1 or higher by Moody's Investor Services Inc. (or in each case the
equivalent rating including the

62

--------------------------------------------------------------------------------



equivalent money market fund rating by Moody's Investor Services Inc.) and
further provided that no more than 25 per cent. of all such investments shall be
rated A and A-1 by Standard & Poor's Corporation (and in each case the
equivalent rating including the equivalent money market fund rating by
Standard & Poor's Corporation) and A2 and P-1 by Moody's Investor Services Inc.
(and in each case the equivalent rating including the equivalent money market
fund rating by Moody's Investor Services Inc.);

(ii)each obligation is beneficially owned by a member of the Group;

(iii)no obligation is issued by or guaranteed by a member of the Group; and

(iv)there is no Security over such obligation save pursuant to the Finance
Documents or Security securing obligations of a member of the Group granted in
favour of another member of the Group; and



(b)any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor's Corporation (or in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) or P-1 or higher by Moody's Investor
Services Inc. (or in each case the equivalent rating including the equivalent
money market fund rating by Moody's Investor Services Inc.) or Rule 2a7 Money
Market Funds as defined in the US Investment Company Act 1940 provided that:

(i)such investment is beneficially owned by a member of the Group; and

(ii)there is no Security over such investment save pursuant to the Finance
Documents or Security securing obligations of a member of the Group granted in
favour of another member of the Group,

provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into dollars to be applied in repayment or prepayment
of the Borrowings.

"Net Debt" means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.

"Net Interest" means, in respect of any Relevant Period, the sum of (i) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (ii) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of front end or one off specific upfront arrangement fees payable
under or in connection with this Agreement or any Fee Letter or under any other
agreement or fee letter relating to any other Borrowings incurred for the
purposes of an acquisition. For the purposes of this definition:

(a)prior to the delivery of a valuation judgment by the relevant court in
connection with any "appraisal" or similar proceedings brought by former common
stockholders or shareholders of any company acquired by any member of the Group
after the date of this Agreement, the amount of interest and similar charges
payable by the Group in respect of any potential award in such proceedings shall
be deemed to be as recorded in the Group's financial statements for the Relevant
Period; and

(b)following the delivery of a valuation judgment by the relevant court in
connection with the proceedings described in paragraph (a) above, and following
any revised valuation judgment on appeal from such proceedings, the amount of
interest and similar charges

63

--------------------------------------------------------------------------------



payable by the Group in respect of the court's valuation shall be as determined
by the court, but allocated on a pro rata basis from (and including) the
calendar month in which the relevant acquisition is consummated to (but
excluding) the calendar month in which such interest or similar charges are
actually paid.

"Relevant Period" means each period of twelve months ending on the last day of
the Parent Company's financial year and each period of twelve months ending on
the last day of the first half of the Parent Company's financial year, with the
first such period ending on 30 June 2016.

23.2 Financial condition

        The Parent Company shall ensure that:

(A)the ratio of Net Debt to EBITDA of the Group in respect of the most recently
ended Relevant Period (the "Leverage Ratio") shall not at any time exceed 3.5:1,
except that, following the Acquisition or (except in the case of an In-licensing
Acquisition (as defined below)) any other acquisition by the Group for a
consideration which includes a cash element of at least US$ 250,000,000, the
Parent Company may elect:

(i)in respect of the Relevant Period in which the Acquisition or such other
acquisition was completed, to increase the maximum allowable Leverage Ratio to
5.5:1;

(ii)in respect of the first Relevant Period immediately following the Relevant
Period referred to in paragraph (i) above, to increase the maximum allowable
Leverage Ratio to 5.0:1; and

(iii)in respect of the second Relevant Period immediately following the Relevant
Period referred to in paragraph (i) above, to increase the maximum allowable
Leverage Ratio to 4.5:1.

The election must be made by no later than the date on which the Compliance
Certificate for the first Relevant Period to which that election relates is
delivered pursuant to Clause 22.2 (Compliance Certificate) (or the date on which
such Compliance Certificate was due to have been delivered if earlier). For the
avoidance of doubt, an "acquisition" includes an in-licensing agreement under
which the Group acquires certain rights to products and projects (an
"In-licensing Acquisition") which would require the Group to pay licence fees,
milestone payments or other similar fees or payments ("In-licensing Fees and
Payments"). Notwithstanding the above, where the acquisition is an In-licensing
Acquisition the Parent Company may elect to increase the maximum allowable
Leverage Ratio as set out above where the aggregate In-licensing Fees and
Payments in respect of that In-licensing Acquisition totals at least
US$ 250,000,000 in any one Relevant Period. The increase in the maximum
allowable Leverage Ratio shall apply to the Relevant Period in which such
In-licensing Fees and Payments were paid and the subsequent Relevant Periods as
set out above and the election must be made by no later than the date on which
the Compliance Certificate for the first Relevant Period to which that election
relates is delivered pursuant to Clause 22.2 (Compliance Certificate) (or the
date on which such Compliance Certificate was due to have been delivered if
earlier). Only one election under this paragraph (A) may be made; and

(B)the ratio of EBITDA of the Group to Net Interest in respect of the most
recently ended Relevant Period shall not be less than 4.0:1.

64

--------------------------------------------------------------------------------



23.3 Financial testing

(A)The financial covenants set out in Clause 23.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 22.2 (Compliance Certificate).

(B)If paragraph (D) of Clause 22.3 (Requirements as to financial statements)
applies (and for so long as no amendments to the contrary have been agreed
pursuant to paragraph (D) of Clause 22.3 (Requirements as to financial
statements)), then the financial covenants set out in Clause 23.2 (Financial
condition) shall be tested by reference to the relevant financial statements as
adjusted pursuant to paragraph (C) of Clause 22.3 (Requirements as to financial
statements) (and/or relevant Compliance Certificate delivered in accordance with
Clause 22.2 (Compliance Certificate)) to reflect the basis upon which the
Original Financial Statements were prepared and, to the extent relevant, any
other information delivered to the Agent in accordance with paragraph (C) of
Clause 22.3 (Requirements as to financial statements).

24.   GENERAL UNDERTAKINGS

        The undertakings in this Clause 24 (General undertakings) remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.

24.1 Authorisations

        Each Obligor shall promptly obtain, comply with and do all that is
necessary to maintain in full force and effect any Authorisation required under
any law or regulation of its jurisdiction of incorporation to enable it to
perform its obligations under the Finance Documents and to ensure the legality,
validity, enforceability and admissibility in evidence in its jurisdiction of
incorporation of any Finance Document subject to any applicable bankruptcy,
insolvency, reorganisation, moratorium and other similar laws or legal
procedures affecting the enforceability of creditors' rights generally and any
other reservations set out in any of the legal opinions listed in Part I(A) of
Schedule 2 (Conditions precedent to initial Utilisation) or delivered in
connection with an Obligor's accession to this Agreement.

24.2 Compliance with laws

        Each Obligor shall comply in all respects with all laws to which it may
be subject, if failure so to comply would have a Material Adverse Effect.

24.3 Negative pledge

(A)No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

(B)No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will):

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the Group;

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

(iv)enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

65

--------------------------------------------------------------------------------







(C)Paragraphs (A) and (B) above do not apply to:

(i)any Security (or transaction ("Quasi-Security") described in paragraph (B)
above) created with the prior written consent of the Majority Lenders;

(ii)any Security or Quasi-Security listed in Schedule 9 (Existing Security)
except to the extent the principal amount secured by that Security exceeds the
amount stated in that Schedule;

(iii)any netting or set-off arrangement entered into by any member of the Group
in the ordinary course of its banking arrangements for the purpose of netting or
setting-off debit and credit balances;

(iv)any lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any member of the Group;

(v)any future title retention provisions to which a member of the Group is
subject entered into in the ordinary course of trading;

(vi)any netting or set-off arrangement entered into by any member of the Group
under any treasury transaction entered into in the ordinary course of business;

(vii)any Security or Quasi-Security over or affecting any asset acquired by a
member of the Group after the date of this Agreement if:

(a)the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

(b)the principal amount secured has not been increased in contemplation of or
since the acquisition of that asset by a member of the Group; and

(c)the Security or Quasi-Security is removed or discharged within six months of
the date of acquisition of such asset;

(viii)any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

(a)the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

(b)the principal amount secured has not increased in contemplation of or since
the acquisition of that company; and

(c)the Security or Quasi-Security is removed or discharged within six months of
that company becoming a member of the Group;

(ix)any Security entered into pursuant to any Finance Document;

(x)any Security or Quasi-Security created in connection with a Permitted
Securitisation;

(xi)any Security or Quasi-Security created or subsisting over cash or Cash
Equivalent Investments (determined as if proviso (i) of the definition of "Cash
Equivalent Investments" did not apply) deposited in an escrow account or subject
to escrow or similar agreements or arrangements in connection with any
acquisition of an undertaking or company by a member of the Group after the date
of this Agreement provided that such requirements for escrow arrangements are
entered into (a) on an arm's length basis and (b) such that the Security or
Quasi-Security is removed or discharged within one

66

--------------------------------------------------------------------------------



month following the discharge in full of the liabilities supported by such
accounts, agreements or arrangements;

(xii)any Security or Quasi-Security arising as a consequence of any credit
support or collateral provision arrangement (including without limitation
initial margining) on arm's length terms in relation to any derivative
transaction which falls within paragraph (B)(viii) of Clause 24.8 (Financial
Indebtedness);

(xiii)any Security or Quasi-Security constituted by any lease or hire purchase
contract which falls within the exclusion to paragraph (d) of the definition of
Financial Indebtedness;

(xiv)any Security or Quasi-Security on Target Shares constituting Margin Stock,
if and to the extent that the value of all Margin Stock of the Parent Company
and the other members of the Group exceed 25 per cent. of the value of the total
assets of the Group subject to Clause 24.3(A) or (B); or

(xv)any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under paragraphs (i) to (xiv) above) does not exceed at
any time US$ 500,000,000 (or its equivalent in another currency or currencies).



(D)Paragraphs (A) and (B) above do not apply to any Quasi-Security granted by a
member of the Group, or to any Security granted by a member of the Group, in
favour of another wholly owned member of the Group but only in respect of
liabilities owing to the Group.

24.4 Disposals

(A)No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer, dispose by way of de-merger or otherwise dispose of any asset.

(B)Paragraph (A) above does not apply to any sale, lease, transfer or other
disposal:

(i)made in the ordinary course of business of the disposing entity;

(ii)of assets in exchange for other assets which are comparable or superior as
to value;

(iii)in the form of out-licensing arrangements entered into by a member of the
Group in the ordinary course of trading;

(iv)of obsolete assets on normal commercial terms;

(v)of assets by one member of the Group to another member of the Group;

(vi)of cash for any purpose permitted under the Finance Documents;

(vii)of assets held by any member of the Group if such member of the Group has
already contracted to dispose of such assets at the time such member of the
Group is acquired;

(viii)made with the prior written consent of the Majority Lenders;

(ix)of cash by the payment of dividends and other distributions in respect of
share capital which are not contrary to law;

(x)made in connection with a Permitted Securitisation;; or

(xi)at market value and on arm's length terms,

67

--------------------------------------------------------------------------------



provided that no sale, lease, transfer or other disposal which would otherwise
be permitted pursuant to the terms of any of paragraphs (i) to (v) and (vii) to
(xi) (inclusive) above which would be deemed to be a class 1 transaction under
the Listing Rules of the Financial Conduct Authority (other than any sale of
Margin Stock for fair value as determined by the board of directors of the
Parent Company in good faith) shall be permitted without the consent of the
Majority Lenders.

For the purpose of this Clause 24.4 (Disposals), "ordinary course of business"
means the ordinary course of trading of the relevant entity or made as part of
the day to day operation of the relevant entity as carried on at the date hereof
or as part of any activities ancillary to the ordinary course of trading.

24.5 Change of business

        The Parent Company shall procure that no substantial change is made to
the general nature of the business of the Group from that carried on at the date
of this Agreement.

24.6 Insurance

        Each Obligor shall (and the Parent Company shall ensure that each member
of the Group will) maintain material insurances on and in relation to its
business and assets against those risks and to the extent as is usual for
companies carrying on the same or substantially similar business (and each
member of the Group may maintain insurances with a captive insurer for this
purpose).

24.7 Loans

(A)No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) make any loans or grant any credit.

(B)Paragraph (A) above does not apply to:

(i)loans existing at the date of this Agreement and listed in Schedule 10
(Existing Loans) except to the extent the principal amount of the loans exceeds
the amount stated in that Schedule;

(ii)trade credit in the ordinary course of trading;

(iii)loans to directors or employees in the ordinary course of business not
exceeding US$ 10,000,000 in aggregate;

(iv)loans or credit made by one member of the Group to another member of the
Group;

(v)loans entered into pursuant to any Finance Documents;

(vi)loans or credit made with the consent of the Majority Lenders; or

(vii)loans or credit the principal amount of which (when aggregated with the
principal amount of any other loans given by any member of the Group other than
any permitted under paragraphs (i) to (vi) above) does not exceed
US$ 500,000,000 (or its equivalent in another currency or currencies).

24.8 Financial Indebtedness

(A)No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

68

--------------------------------------------------------------------------------



(B)Paragraph (A) above does not apply to:

(i)any Financial Indebtedness incurred under the Finance Documents;

(ii)any Financial Indebtedness incurred under an Existing Facilities Agreement
or any replacement or refinancing thereof (but, in each case, only to the extent
that the amount of such Financial Indebtedness does not in aggregate exceed the
amount of Financial Indebtedness that could be incurred under an Existing
Facilities Agreement on the date of this Agreement);

(iii)any Existing Financial Indebtedness and any refinancing thereof (to the
extent the aggregate amount outstanding is not increased as a result of or
pursuant to the refinancing);

(iv)any trade credit in the ordinary course of trading;

(v)any Financial Indebtedness to the extent owed by one member of the Group to
another member of the Group;

(vi)any Financial Indebtedness incurred by a Guarantor;

(vii)any Financial Indebtedness not otherwise described in this paragraph (B) to
the extent it is applied in voluntary prepayment and cancellation of the
Facilities pursuant to Clause 7 (Illegality, voluntary prepayment and
cancellation);

(viii)any derivative transaction entered into in the ordinary course of treasury
operations and not for speculative purposes, and any liability of any member of
the Group in relation to any collateral, margin or other form of credit support
posted or otherwise provided to or for the benefit of any member of the Group
under or in relation to any such derivative transaction;

(ix)any Financial Indebtedness incurred with the consent of the Majority
Lenders;

(x)any Permitted Securitisation; and

(xi)any other Financial Indebtedness, the principal amount of which (when
aggregated with the principal amount of any other Financial Indebtedness
incurred by any member of the Group other than any permitted under
paragraphs (i) to (x) above) does not, at any time, exceed US$ 500,000,000 (or
its equivalent in another currency or currencies).

24.9 Top Newco

        The Finance Parties hereby consent to the Parent Company entering into
any Newco Scheme, provided that each Top Newco interposed by such Newco Scheme
accedes as a Guarantor to this Agreement in accordance with Clause 28.4
(Additional Guarantors) by no later than the Newco Scheme Date.

24.10  Conduct of the Acquisition

(A)The Company shall ensure that the Acquisition Agreement is not amended,
waived or otherwise modified to increase the price per Target Share payable in
the Merger or otherwise to increase the consideration payable to the holders of
the Target Shares in connection with the transactions contemplated by the
Acquisition Agreement in excess of the amount agreed with Morgan Stanley Bank
International Limited on or before the date of this Agreement, without the
consent of the Agent (acting on the instructions of the Majority Lenders).

(B)Other than as provided by paragraph (A) above, the Company shall ensure that
no other amendments, modifications or waivers (including, without limitation,
any amendments to, or

69

--------------------------------------------------------------------------------



waivers of, any of the conditions to the consummation of the Merger) are made to
the Acquisition Agreement which could reasonably be expected to have a material
adverse effect on the Lenders (in their capacity as such) without the prior
consent of the Majority Lenders, unless such changes are required by applicable
law or regulations.

(C)The Company shall, and shall ensure that each member of the Group will,
comply with all laws and regulations applicable in the context of the Merger
including, without limitation, the Exchange Act, the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and all applicable provisions of the
General Corporation Law of the State of Delaware, as replaced or substituted by
any other applicable laws or regulations.

(D)The Company shall comply with all obligations under the terms of the
Acquisition Agreement save where failure to do so could not reasonably be
expected to have a material adverse effect on the Lenders (in their capacity as
such).

(E)The Company shall keep the Agent reasonably informed as to the status and
progress of material developments in relation to the Acquisition.

(F)The Company shall notify the Agent promptly when Acquisition CP Satisfaction
occurs.

(G)As soon as reasonably practicable following the first Utilisation Date, the
Company shall provide (or cause to be provided) to the Agent evidence that all
filings have been made with each applicable governmental authority that are
necessary to voluntarily deregister and de-list the Target from the NYSE.

24.11  Anti-corruption law

        No Obligor shall (and the Parent Company shall ensure that no member of
the Group will) directly or indirectly use the monies advanced under any
Facility or lend, contribute or otherwise make available such monies to any
Subsidiary, joint venture partner or other person or entity where the purpose of
such monies being made available is to fund any activity that would at the time
of such funding, to the knowledge of any Obligor, be in breach of applicable
anti-corruption laws and regulations.

24.12  Sanctions

        No Obligor shall (and the Parent Company shall ensure that no member of
the Group will) directly or indirectly use the monies advanced under any
Facility or lend, contribute or otherwise make available such monies to any
Subsidiary, joint venture partner or other person or entity where the purpose of
such monies being made available is to fund any activity that would at the time
of such funding, to the knowledge of any Obligor after reasonable inquiry, be in
breach of applicable Sanctions.

24.13  US margin regulations

        No part of the proceeds of any Utilisation will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose which violates Regulation U or Regulation X.

25.   SANCTIONS

25.1Any Lender may notify the Agent in writing that it is a restricted lender (a
"Restricted Lender"), and shall therefore be deemed to be a Restricted Lender
for the purposes of this Agreement unless and until it notifies the Agent in
writing to the contrary.

70

--------------------------------------------------------------------------------





25.2The representations and undertakings in Clauses 21.15 (Sanctions) and 24.12
(Sanctions) (the "Sanctions Provisions") shall only apply for the benefit of a
Restricted Lender to the extent that the making of or compliance with such
provisions does not result in a violation of or conflict with the Council
Regulation (EC) No 2271/96 of 22 November 1996 protecting against the effects of
the extra-territorial application of legislation adopted by a third country, and
actions based thereon or resulting therefrom, Section 7 of the German Foreign
Trade Regulation (Außenwirtschaftsverordnung—AWV) in connection with the German
Foreign Trade Law (Außenwirtschaftsgesetz—AWG) and/or any other applicable
anti-boycott or similar laws or regulations.

25.3In connection with any amendment, waiver, determination or direction
relating to any part of a Sanctions Provision, to the extent that a Restricted
Lender so notifies the Agent prior to that amendment, waiver, determination or
direction being made or effected, the Commitments of that Restricted Lender will
be excluded for the purpose of determining whether the consent of the Majority
Lenders has been obtained or whether the determination or direction by the
Majority Lenders has been made.

25.4For the avoidance of doubt, this Clause 25 (Sanctions) shall not affect the
obligations of the Obligors to, or the rights of, any Lender which is not a
Restricted Lender with respect to a Sanctions Provision.

26.   EVENTS OF DEFAULT

        Each of the events or circumstances set out in this Clause 26 (Events of
Default) is an Event of Default (save for Clause 26.13 (Clean-up Period) and
Clause 26.14 (Acceleration)).

26.1 Non-payment

        An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:

(A)its failure to pay is caused by administrative or technical error; and

(B)payment is made within five Business Days of its due date.

26.2 Financial covenants

        Any requirement of Clause 23 (Financial covenants) is not satisfied.

26.3 Other obligations

(A)An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 26.1 (Non-payment) and Clause 26.2 (Financial
covenants)).

(B)No Event of Default under paragraph (A) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the Agent
giving notice to the Parent Company or the Parent Company becoming aware of the
failure to comply.

26.4 Misrepresentation

        Any representation or statement made or deemed to be made by an Obligor
in the Finance Documents is or proves to have been incorrect or misleading in
any material respect when made or deemed to be made and which, if the
circumstances giving rise to the misrepresentation or the misrepresentation are
capable of remedy, are not remedied within 20 Business Days of the Agent giving
notice to the Parent Company or the Parent Company becoming aware of the
misrepresentation.

71

--------------------------------------------------------------------------------



26.5 Cross default

(A)Any Financial Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period.

(B)Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

(C)Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

(D)Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

(E)No Event of Default will occur under this Clause 26.5 (Cross default) if:

(i)the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (A) to (D) above is less than
US$ 50,000,000 (or its equivalent in any other currency or currencies); or

(ii)the Financial Indebtedness or commitment for Financial Indebtedness falling
within paragraphs (A) to (D) above is due or payable to another member of the
Group.

26.6 Insolvency

(A)A Material Company is unable or admits inability to pay its debts as they
fall due or, in the case that a Material Company is a company incorporated in
Ireland, is unable or admits inability to pay its debts within the meaning of
Section 570 and/or Section 509 of the Companies Act 2014 of Ireland (as
amended), suspends making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness.

(B)The value of the assets of any Material Company is less than its liabilities
(taking into account contingent and prospective liabilities).

(C)A moratorium is declared in respect of any indebtedness of any Material
Company.

26.7 Insolvency proceedings

(A)Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, examinership or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Material Company other
than a solvent liquidation or reorganisation of any Material Company which is
not an Obligor;

(ii)a composition, compromise, assignment or arrangement with any creditor of
any Material Company;

(iii)the appointment of a liquidator (other than in respect of a solvent
liquidation of a Material Company which is not an Obligor), receiver,
administrative receiver, administrator, examiner, compulsory manager, viscount
or other similar officer in respect of any Material Company or any of its
assets;

(iv)enforcement of any Security over any assets of any Material Company;

72

--------------------------------------------------------------------------------



(v)a declaration of "en désastre" being made in respect of any assets of any
Material Company; or

(vi)the "bankruptcy" of a Material Company within the meaning of the
Interpretation (Jersey) Law 1954,

or any analogous procedure or step is taken in any jurisdiction.

(B)Notwithstanding paragraphs (A)(i) to (A)(vi) above, an Event of Default will
occur under this Clause 26.7 (Insolvency proceedings) only if, in the case of a
petition being presented or an application made for the appointment of a
liquidator or administrator or other similar officer, it is not discharged
within 21 days.

26.8 Creditors' process

        Any expropriation, attachment, sequestration, distress or execution
affects any asset or assets of a Material Company which has an aggregate value
of not less than US$ 10,000,000.

26.9 Ownership of the Obligors

        An Obligor (other than the Parent Company) is not or ceases to be a
Subsidiary of the Parent Company.

26.10  Unlawfulness

        It is or becomes unlawful for an Obligor to perform any of its
obligations under the Finance Documents.

26.11  Repudiation

        An Obligor repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.

26.12  Material adverse change

(A)A material adverse change occurs in the business, operations, assets or
financial condition of the Group, considered as a whole, which is likely to have
a material adverse effect on the ability of the Obligors, taken as a whole, or
the Parent Company to meet their respective payment obligations under this
Agreement.

(B)For the purpose of a determination in respect of paragraph (A) above, any
litigation, arbitration, administrative or regulatory proceedings disclosed in
the 10-Q and 10-K statements of the Parent Company most recently filed with the
SEC prior to the date of this Agreement will be considered not to have a
material adverse effect described under paragraph (A) above, and, for the
avoidance of doubt, a product coming off patent or orphan designation in the
normal course of its life cycle (including the financial effects thereof) shall
not constitute a material adverse change under this Clause 26.12 (Material
adverse change).

26.13  Clean-up Period

        Notwithstanding any other provision of this Agreement, if, during any
period (each, a "Clean-up Period") of six months from (and including) the date
on which a member of the Group becomes the owner of record of the shares or
other assets which are the subject of the Acquisition or any other acquisition
after the date of this Agreement, any event or circumstance arises or becomes
apparent which would otherwise constitute a Default or an Event of Default
(other than under Clause 26.1

73

--------------------------------------------------------------------------------



(Non-payment)) (a "Clean-up Default"), that Clean-up Default will not, during
the relevant Clean-up Period:

(A)constitute a Default or an Event of Default (or any other actual or potential
breach of any term of this Agreement);

(B)operate to prevent any Utilisation or the making of any Loan; or

(C)allow any Finance Party to accelerate or take any other action contemplated
by Clause 26.14 (Acceleration) or to take any enforcement action,

provided that the Clean-up Default:

(i)is capable of remedy within the Clean-up Period and reasonable steps are
taken to remedy it;

(ii)relates to the target company or target undertaking of that acquisition or
the Subsidiaries of such target company or target undertaking (it being
understood that, for these purposes, any Clean-up Default which arises under
Clause 26.5 (Cross default) in connection with any Financial Indebtedness of
such target company or target undertaking or the Subsidiaries of such target
company or target undertaking shall be deemed to relate to such entities); and

(iii)is not reasonably likely to have a Material Adverse Effect.

26.14  Acceleration

(A)On and at any time after the occurrence of an Event of Default which is
continuing, the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent Company:

(i)cancel the Total Commitments whereupon they shall immediately be cancelled;

(ii)declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

(iii)declare that all or part of the Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Agent on the instructions of
the Majority Lenders.

(B)If an Event of Default under Clause 26.7 (Insolvency proceedings) shall occur
in respect of any US Obligor as a result of the filing by or against such US
Obligor of a petition for relief under any US Bankruptcy Law, then, without
notice to such US Obligor or any other act by the Agent or any other person, the
Loans to such US Obligor, interest thereon and all other amounts owed by such US
Obligor under the Finance Documents shall become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
expressly waived.

74

--------------------------------------------------------------------------------








SECTION 9
CHANGES TO PARTIES


27.   CHANGES TO THE LENDERS

27.1 Assignments and transfers by the Lenders

        Subject to this Clause 27 (Changes to the Lenders), a Lender (the
"Existing Lender") may:

(A)assign any of its rights; or

(B)transfer by novation any of its rights and obligations (provided any such
transfer is pro rata to such Existing Lender's participations in outstanding
Loans and Commitments),

only to another bank or financial institution (the "New Lender").

27.2 Conditions of assignment or transfer

(A)A transfer of part of a Commitment or the rights and obligations under this
Agreement by an Existing Lender must be in a minimum amount of US$ 10,000,000.

(B)The consent of the Parent Company is required for an assignment or transfer
by an Existing Lender, unless:

(i)the assignment or transfer is to another Lender or an Affiliate of a Lender,
provided that, in the case of the assignment or transfer of any Available
Commitment, such Lender or such Affiliate of a Lender is an Acceptable Bank; or

(ii)at the time of the assignment or transfer, an Event of Default has occurred
and is continuing.

(C)(i)     Subject to paragraph (B) above, the consent of the Parent Company to
an assignment or transfer must not be unreasonably withheld or delayed. For the
avoidance of doubt, it shall not be unreasonable for the Parent Company to
withhold its consent in the event the proposed New Lender is not an Acceptable
Bank.

(ii)Subject to paragraph (B) above, the Parent Company will be deemed to have
given its consent 10 Business Days after the Existing Lender has requested it
unless consent is expressly refused by the Parent Company within that time.

(D)In the event an Existing Lender enters into an assignment or transfer without
the consent of the Parent Company (if required pursuant to paragraph (B) above),
such assignment or transfer shall be void and not be valid and effective towards
the other Finance Parties and the Obligors.

(E)An assignment will be effective only on:

(i)receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender;

(ii)performance by the Agent of all "know your customer" or other checks
relating to any person that it is required to carry out in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender; and

(iii)entry by the New Lender into a Confidentiality Undertaking with the Parent
Company.

75

--------------------------------------------------------------------------------



(F)A transfer will be effective only if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with and if the New Lender has, prior to
the Transfer Date, entered into a Confidentiality Undertaking with the Parent
Company.

(G)If:

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment (or increased
payment) to the New Lender or Lender acting through its new Facility Office
under Clause 15 (Tax gross-up and indemnities) or Clause 16 (Increased Costs),


then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment (or increased payment) under those Clauses only to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer or change had not occurred,
provided that this paragraph (G) shall not apply:

(y)in respect of an assignment or transfer made in the ordinary course of
Syndication; or

(z)in relation to a payment which is required under Clause 15.2 (Tax gross-up),
to a UK Treaty Lender that has included a confirmation of its scheme reference
number and its jurisdiction of Tax residence in accordance with paragraph (J) of
Clause 15.2 (Tax gross-up) if the Obligor making the payment has not submitted a
form DTTP2 to HM Revenue & Customs in respect of that UK Treaty Lender, unless
the relevant payment falls due before (or less than 10 Business Days after) the
Parent Company receives a copy of the Transfer Certificate or Assignment
Agreement entered into or Increase Confirmation given by that UK Treaty Lender
pursuant to Clause 27.7 (Copy of Assignment Agreement, Transfer Certificate or
Increase Confirmation to Parent Company).

27.3 Assignment or transfer fee

        Other than on Syndication, a New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of US$ 3,000.

27.4 Limitation of responsibility of Existing Lenders

(A)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

(ii)the financial condition of any Obligor;

(iii)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,


and any representations or warranties implied by law are excluded.

76

--------------------------------------------------------------------------------



(B)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

(C)Nothing in any Finance Document obliges an Existing Lender to:

(i)accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 27 (Changes to the Lenders); or

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

27.5 Procedure for transfer

(A)Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (C) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph (B) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

(B)The Agent shall be obliged to execute a Transfer Certificate delivered to it
by the Existing Lender and the New Lender only once it is reasonably satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

(C)Subject to Clause 27.9 (Pro rata interest settlement), on the Transfer Date:

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)the Agent, the Arrangers, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arrangers and the Existing Lender shall each
be released from further obligations to each other under the Finance Documents;
and

(iv)the New Lender shall become a Party as a "Lender".

77

--------------------------------------------------------------------------------



27.6 Procedure for assignment

(A)Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (C) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (B) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

(B)The Agent shall be obliged to execute an Assignment Agreement delivered to it
by the Existing Lender and the New Lender only once it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to the assignment to such New Lender.

(C)Subject to Clause 27.9 (Pro rata interest settlement), on the Transfer Date:

(i)the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(ii)the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

(iii)the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

(D)Lenders may utilise procedures other than those set out in this Clause 27.6
(Procedure for assignment) to assign their rights under the Finance Documents
(but not, without the consent of the relevant Obligor or unless in accordance
with Clause 27.5 (Procedure for transfer), to obtain a release by that Obligor
from the obligations owed to that Obligor by the Lenders nor the assumption of
equivalent obligations by a New Lender) provided that they comply with the
conditions set out in Clause 27.2 (Conditions of assignment or transfer).

27.7 Copy of Assignment Agreement, Transfer Certificate, Increase Confirmation
to Parent Company

        The Agent shall, as soon as reasonably practicable after it has executed
an Assignment Agreement, Transfer Certificate or Increase Confirmation, send to
the Parent Company (for itself and on behalf of each Obligor) a copy thereof.

27.8 Security over Lenders' rights

        In addition to the other rights provided to Lenders under this Clause 27
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including, without limitation:

(A)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or any government authority, department or agency,
including HM Treasury; and

(B)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

78

--------------------------------------------------------------------------------



except that no such charge, assignment or Security shall:

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

(ii)require any payments to be made by an Obligor other than or in excess of or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

27.9 Pro rata interest settlement

        If the Agent has notified the Lenders and the Parent Company that it is
able to distribute interest payments on a pro rata basis to Existing Lenders and
New Lenders then in respect of any transfer pursuant to Clause 27.5 (Procedure
for transfer) or any assignment pursuant to Clause 27.6 (Procedure for
assignment) the Transfer Date of which, in each case, is after the date of such
notification and is not on the last day of an Interest Period):

(A)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(B)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts, so that, for the avoidance of doubt:

(i)when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

(ii)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 27.9 (Pro rata interest
settlement), have been payable to it on that date, but after deduction of the
Accrued Amounts.

28.   CHANGES TO THE OBLIGORS

28.1 Assignment and transfers by Obligors

        No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

28.2 Additional Borrowers

(A)Subject to compliance with the provisions of paragraphs (C) and (D) of
Clause 22.6 ("Know your customer" checks), the Parent Company may request that
any of its Subsidiaries becomes an Additional Borrower. That Subsidiary shall
become an Additional Borrower if:

(i)subject to paragraph (C) below, all the Lenders approve the addition of that
Subsidiary (which approval is not to be unreasonably withheld);

(ii)the Parent Company delivers to the Agent a duly completed and executed
Accession Letter;

(iii)the Parent Company confirms that no Default is continuing or will occur as
a result of that Subsidiary becoming an Additional Borrower; and

79

--------------------------------------------------------------------------------



(iv)the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent required to be delivered by an
Additional Obligor) in relation to that Additional Borrower, each in form and
substance satisfactory to the Agent, acting reasonably.



(B)The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent required to be delivered by an Additional Obligor).

(C)Subject to compliance with the provisions of paragraphs (C) and (D) of
Clause 22.6 ("Know your customer" checks) and the fulfilment of the conditions
in paragraphs (A)(ii), (iii) and (iv) above, no Lender consent will be required
for the accession of an Additional Borrower if that Additional Borrower is
incorporated in Ireland and is a direct or indirect wholly-owned Subsidiary of
the Parent Company.

28.3 Resignation of a Borrower

(A)The Parent Company may request that a Borrower (other than the Parent
Company) ceases to be a Borrower by delivering to the Agent a Resignation
Letter.

(B)The Agent shall accept a Resignation Letter and notify the Parent Company and
the Lenders of its acceptance if:

(i)no Default is continuing or will result from the acceptance of the
Resignation Letter (and the Parent Company has confirmed this is the case); and

(ii)the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents,


whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

(C)Upon becoming an Additional Borrower, that Subsidiary shall make any filings
(and provide copies of such filings) as required by, and in accordance with,
Clause 15.2 (Tax gross-up).

28.4 Additional Guarantors

(A)Subject to compliance with the provisions of paragraphs (C) and (D) of
Clause 22.6 ("Know your customer" checks), the Parent Company may request that
any of its Subsidiaries or, in the case of any Newco Scheme, the proposed Top
Newco, become an Additional Guarantor. That Subsidiary or, as the case may be,
Top Newco, shall become an Additional Guarantor if:

(i)the Parent Company delivers to the Agent a duly completed and executed
Accession Letter; and

(ii)the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent required to be delivered by an
Additional Obligor) in relation to that Additional Guarantor, each in form and
substance reasonably satisfactory to the Agent.

(B)The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it, acting
reasonably) all the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent required to be delivered by an Additional Obligor).

80

--------------------------------------------------------------------------------



28.5 Repetition of representations

        Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary or, as the case may be, Top Newco, that the Repeating Representations
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.

28.6 Resignation of a Guarantor

(A)The Parent Company may request that a Guarantor (other than the Parent
Company) ceases to be a Guarantor by delivering to the Agent a Resignation
Letter.

(B)The Agent shall accept a Resignation Letter (whereupon that company shall
cease to be a Guarantor and shall have no further rights or obligations as a
Guarantor under the Finance Documents) and notify the Parent Company and the
Lenders of its acceptance if:

(i)no Default is continuing or will result from the acceptance of the
Resignation Letter (and the Parent Company has confirmed this is the case); and

(ii)all the Lenders have consented to the Parent Company's request.

81

--------------------------------------------------------------------------------








SECTION 10
THE FINANCE PARTIES


29.   ROLE OF THE AGENT, THE ARRANGERS AND THE REFERENCE BANKS

29.1 Appointment of the Agent

(A)Each of the Arrangers and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

(B)Each of the Arrangers and the Lenders authorises the Agent to perform the
duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

29.2 Instructions

(A)The Agent shall:

(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Agent in accordance with any instructions given to it by:

(a)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(b)in all other cases, the Majority Lenders; and

(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above.

(B)The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

(C)Save in the case of decisions stipulated to be a matter for any other Lender
or group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Finance Parties and will be binding on all Finance Parties.

(D)The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

(E)In the absence of instructions, the Agent may act (or refrain from acting) as
it considers to be in the best interest of the Lenders.

(F)The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

82

--------------------------------------------------------------------------------



29.3 Duties of the Agent

(A)The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

(B)Subject to paragraph (C) below, the Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

(C)Without prejudice to Clause 27.7 (Copy of Assignment Agreement, Transfer
Certificate, Increase Confirmation to Parent Company), paragraph (B) above shall
not apply to any Assignment Agreement, Transfer Certificate or Increase
Confirmation.

(D)Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(E)If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

(F)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.

(G)The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others are implied).

29.4 Role of the Arrangers

        Except as specifically provided in the Finance Documents, the Arrangers
have no obligations of any kind to any other Party under or in connection with
any Finance Document.

29.5 No fiduciary duties

(A)Nothing in any Finance Document constitutes the Agent or any Arranger as a
trustee or fiduciary of any other person.

(B)Neither the Agent nor any Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

29.6 Business with the Group

        The Agent or any Arranger may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

29.7 Rights and discretions

(A)The Agent may:

(i)rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised; and

(ii)assume that:

(a)any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

83

--------------------------------------------------------------------------------



(b)unless it has received notice of revocation, that those instructions have not
been revoked; and



(iii)rely on a certificate from any person:

(a)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or

(b)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,


as sufficient evidence that that is the case and, in the case of paragraph (a)
above, may assume the truth and accuracy of that certificate.

(B)The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));

(ii)any right, power, authority or discretion vested in any Party or any group
of Lenders has not been exercised; and

(iii)any notice or request made by the Parent Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

(C)The Agent may engage and pay for the advice or services of any lawyers,
accountants, Tax advisers, surveyors or other professional advisers or experts.

(D)Without prejudice to the generality of paragraph (C) above or paragraph (E)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be necessary.

(E)The Agent may rely on the advice or services of any lawyers, accountants, Tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

(F)The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

(G)Unless a Finance Document expressly provides otherwise, the Agent may
disclose to any other Party any information it reasonably believes it has
received as agent under this Agreement.

(H)Without prejudice to the generality of paragraph (G) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Parent Company and shall disclose the same upon the written request of the
Parent Company or the Majority Lenders.

(I)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor an Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

(J)Notwithstanding any provision of any Finance Document to the contrary, the
Agent is not obliged to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power,

84

--------------------------------------------------------------------------------



authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

29.8 Responsibility for documentation

        Neither the Agent nor an Arranger is responsible or liable for:

(A)the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, an Arranger, an Obligor or any other person in
or in connection with any Finance Document or the transactions contemplated in
the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

(B)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; or

(C)any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

29.9 No duty to monitor

        The Agent shall not be bound to enquire:

(A)whether or not any Default has occurred;

(B)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(C)whether any other event specified in any Finance Document has occurred.

29.10  Exclusion of liability

(A)Without limiting paragraph (B) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for:

(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document, other than
by reason of its gross negligence or wilful misconduct; or

(iii)without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) arising as a result of:

(a)any act, event or circumstance not reasonably within its control; or

(b)the general risks of investment in, or the holding of assets in, any
jurisdiction,

85

--------------------------------------------------------------------------------



including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

(B)No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this paragraph (B) subject to Clause 1.4 (Third party
rights) and the provisions of the Third Parties Act.

(C)The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

(D)Nothing in this Agreement shall oblige the Agent or Arranger to carry out:

(i)any "know your customer" or other checks in relation to any person; or

(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender,


on behalf of any Lender and each Lender confirms to the Agent and the Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arrangers.

(E)Without prejudice to any provision of any Finance Document excluding or
limiting the Agent's liability, any liability of the Agent arising under or in
connection with any Finance Document shall be limited to the amount of actual
loss which has been suffered (as determined by reference to the date of default
of the Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

29.11  Lenders' indemnity to the Agent

        Each Lender shall (in proportion to its share of the Total Commitments
or, if the Total Commitments are then zero, to its share of the Total
Commitments immediately prior to their reduction to zero) indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent (otherwise than by reason of the Agent's gross negligence
or wilful misconduct) in acting as Agent under the Finance Documents (unless the
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

29.12  Resignation of the Agent

(A)The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Lenders and
the Parent Company.

86

--------------------------------------------------------------------------------



(B)Alternatively the Agent may resign by giving notice to the Lenders and the
Parent Company, in which case the Majority Lenders (after consultation with the
Parent Company) may appoint a successor Agent.

(C)If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (B) above within 30 days after notice of resignation was given,
the retiring Agent (after consultation with the Parent Company) may appoint a
successor Agent.

(D)The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

(E)The Agent's resignation notice shall only take effect upon the appointment of
a successor.

(F)Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of Clause 17.4 (Indemnity to the Agent) and this
Clause 29 (Role of the Agent, the Arrangers and the Reference Banks). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

(G)The Agent shall resign in accordance with paragraph (B) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (C) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)the Agent fails to respond to a request under Clause 15.7 (FATCA information)
and the Parent Company or a Lender reasonably believes that the Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

(ii)the information supplied by the Agent pursuant to Clause 15.7 (FATCA
information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)the Agent notifies the Parent Company and the Lenders that the Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date,


and (in each case) the Parent Company or a Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
the Agent were a FATCA Exempt Party, and the Parent Company or that Lender, by
notice to the Agent, requires it to resign.

29.13  Replacement of the Agent

(A)After consultation with the Parent Company, the Majority Lenders may, by
giving 30 days' notice to the Agent (or, at any time the Agent is an Impaired
Agent, by giving any shorter notice determined by the Majority Lenders) replace
the Agent by appointing a successor Agent (acting through an office in the
United Kingdom).

(B)The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as the Agent
under the Finance Documents.

(C)The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be

87

--------------------------------------------------------------------------------



discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 29 (Role of the Agent, the
Arrangers and the Reference Banks) (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

(D)Any successor Agent and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

29.14  Confidentiality

(A)In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

(B)If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

29.15  Relationship with the Lenders

(A)Subject to Clause 27.9 (Pro rata interest settlement), and without prejudice
to Clause 29.21 (The Register), the Agent may treat the person shown in the
Agent's record (including, for the avoidance of doubt, the Register) as Lender
at the opening of business (in the place of the Agent's principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day.

(B)Without prejudice to Clause 29.21 (The Register), any Lender may by notice to
the Agent appoint a person to receive on its behalf all notices, communications,
information and documents to be made or despatched to that Lender under the
Finance Documents. Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 34.6 (Electronic communication)) electronic mail address and/or any other
information required to enable the transmission of information by that means
(and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address (or such other information),
department and officer by that Lender for the purposes of Clause 34.2
(Addresses) and/or paragraph (A)(ii) of Clause 34.6 (Electronic communication)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.

29.16  Credit appraisal by the Lenders

        Without affecting the responsibility of any Obligor for information
supplied by it or on its behalf in connection with any Finance Document, each
Lender confirms to the Agent and Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

(A)the financial condition, status and nature of each member of the Group;

88

--------------------------------------------------------------------------------



(B)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

(C)whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(D)the adequacy, accuracy or completeness of any information provided by the
Agent, any other Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

29.17  Agent's management time

        Any amount payable to the Agent under Clause 17.4 (Indemnity to the
Agent), Clause 19 (Costs and expenses) and Clause 29.11 (Lenders' indemnity to
the Agent) shall include the cost of utilising the Agent's extraordinary
management time or other extraordinary resources not contemplated at the date of
this Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the preservation or
enforcement of any right arising under the Finance Documents) and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent Company and the Lenders, and is in addition to any fee
paid or payable to the Agent under Clause 14 (Fees).

29.18  Deduction from amounts payable by the Agent

        If any Party owes an amount to the Agent under the Finance Documents the
Agent may, after giving notice to that Party, deduct an amount not exceeding
that amount from any payment to that Party which the Agent would otherwise be
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Finance
Documents that Party shall be regarded as having received any amount so
deducted.

29.19  Role of Reference Banks

(A)No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

(B)No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

(C)No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 29.19 (Role of Reference
Banks) subject to Clause 1.4 (Third party rights) and the provisions of the
Third Parties Act.

89

--------------------------------------------------------------------------------



29.20  Third party Reference Banks

        A Reference Bank which is not a Party may rely on Clause 29.19 (Role of
Reference Banks), paragraph (B) of Clause 38.2 (Exceptions) and Clause 40
(Confidentiality of Funding Rates and Reference Bank Quotations) subject to
Clause 1.4 (Third party rights) and the provisions of the Third Parties Act.

29.21  The Register

        The Agent, acting for these purposes solely as an agent of the
Borrowers, will maintain (and make available for inspection by the Obligors and
the Lenders upon reasonable prior notice at reasonable times) a register for the
recordation of, and will record, the names and addresses of the Lenders and the
respective amounts of the Commitments and Loans of each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive and binding,
absent manifest error, for all purposes and the Obligors, the Agent, the Lenders
and each other Finance Party shall treat each person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement.

29.22  USA Patriot Act

        Each Lender that is subject to the requirements of the USA Patriot Act
hereby notifies each Obligor that pursuant to the requirements of the USA
Patriot Act, such Lender is required to obtain, verify and record information
that identifies such Obligor, which information includes the name and address of
such Obligor and other information that will allow such Lender to identify such
Obligor in accordance with the USA Patriot Act.

30.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES

        No provision of this Agreement will:

(A)interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

(B)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

(C)oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

31.   SHARING AMONG THE FINANCE PARTIES

31.1 Payments to Finance Parties

        If a Finance Party (a "Recovering Finance Party") receives or recovers
any amount from an Obligor other than in accordance with Clause 32 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

(A)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery to the Agent;

(B)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 32 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(C)the Recovering Finance Party shall, within three Business Days of demand by
the Agent, pay to the Agent an amount (the "Sharing Payment") equal to such
receipt or recovery less any

90

--------------------------------------------------------------------------------



amount which the Agent determines may be retained by the Recovering Finance
Party as its share of any payment to be made, in accordance with Clause 32.6
(Partial payments).

31.2 Redistribution of payments

        The Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 32.6 (Partial payments).

31.3 Recovering Finance Party's rights

(A)On a distribution by the Agent under Clause 31.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

(B)If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (A) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

31.4 Reversal of redistribution

        If any part of the Sharing Payment received or recovered by a Recovering
Finance Party becomes repayable and is repaid by that Recovering Finance Party,
then:

(A)each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 31.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for the account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

(B)that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

31.5 Exceptions

(A)This Clause 31 (Sharing among the Finance Parties) shall not apply to the
extent that the Recovering Finance Party would not, after making any payment
pursuant to this Clause, have a valid and enforceable claim against the relevant
Obligor.

(B)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings if:

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

91

--------------------------------------------------------------------------------








SECTION 11
ADMINISTRATION


32.   PAYMENT MECHANICS

32.1 Payments to the Agent

(A)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

(B)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) and with such bank as the
Agent specifies.

32.2 Distributions by the Agent

        Each payment received by the Agent under the Finance Documents for
another Party shall, subject to Clause 32.3 (Distributions to an Obligor),
Clause 32.4 (Clawback) and Clause 29.18 (Deduction from amounts payable by the
Agent) be made available by the Agent as soon as practicable after receipt to
the Party entitled to receive payment in accordance with this Agreement (in the
case of a Lender, for the account of its Facility Office), to such account as
that Party may notify to the Agent by not less than five Business Days' notice
with a bank in the principal financial centre of the country of that currency
(or, in relation to euro, in the principal financial centre of a Participating
Member State or London).

32.3 Distributions to an Obligor

        The Agent may (with the consent of the Obligor or in accordance with
Clause 33 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

32.4 Clawback

(A)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

(B)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

32.5 Impaired Agent

(A)If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents (the "Paying
Party") to the Agent in accordance with Clause 32.1 (Payments to the Agent) may
instead either pay that amount direct to the required recipient or pay that
amount to an interest-bearing account held with an Acceptable Bank and in
relation to which no Insolvency Event has occurred and is continuing,

92

--------------------------------------------------------------------------------



in the name of the Obligor or the Lender making the payment and designated as a
trust account for the benefit of the Party or Parties beneficially entitled to
that payment under the Finance Documents (the "Recipient Party" or "Recipient
Parties"). In each case such payments must be made on the due date for payment
under the Finance Documents.

(B)All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the Recipient Parties pro rata to their
respective entitlements.

(C)A Party which has made a payment in accordance with this Clause 32.5
(Impaired Agent) shall be discharged of the relevant payment obligation under
the Finance Documents and shall not take any credit risk with respect to the
amounts standing to the credit of the trust account.

(D)If a Lender makes a payment into a trust account pursuant to paragraph (A)
above to which an Obligor is beneficially entitled, the Lender shall promptly
notify the Parent Company. Promptly upon request by the relevant Obligor, and to
the extent that it has been provided with the necessary information by that
Obligor, the Lender shall give all requisite instructions to the bank with whom
the trust account is held to transfer the amount (together with any accrued
interest) to the relevant Obligor.

(E)Promptly upon the appointment of a successor Agent in accordance with
Clause 29.13 (Replacement of the Agent), and without prejudice to paragraph (D)
above, each Paying Party shall give all requisite instructions to the bank with
whom the trust account is held to transfer the amount (together with any accrued
interest) to the successor Agent for distribution to the Recipient Parties in
accordance with Clause 32.2 (Distributions by the Agent).

32.6 Partial payments

(A)If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent and each Arranger under the Finance Documents;

(ii)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

(B)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in paragraphs (A)(i) to (A)(iv) above.

(C)Paragraphs (A) and (B) above will override any appropriation made by an
Obligor.

32.7 No set-off by Obligors

        All payments to be made by an Obligor under the Finance Documents shall
be calculated and be made without (and free and clear of any deduction for)
set-off or counterclaim.

93

--------------------------------------------------------------------------------



32.8 Business Days

(A)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

(B)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

32.9 Currency of account

(A)Subject to paragraphs (B) to (E) below, US Dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

(B)A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall
be made in the currency in which that Loan or Unpaid Sum is denominated on its
due date.

(C)Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(D)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(E)Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

32.10  Change of currency

(A)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Parent Company); and

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

(B)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

33.   SET-OFF

        A Finance Party may set off any matured obligation due from an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

94

--------------------------------------------------------------------------------



34.   NOTICES

34.1 Communications in writing

        Any communication to be made under or in connection with the Finance
Documents shall be made in writing and, unless otherwise stated, may be made by
fax or letter.

34.2 Addresses

        The address and fax number (and the department or officer, if any, for
whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:

(A)in the case of the Parent Company, that identified with its name below;

(B)in the case of each Original Lender, that identified with its name below;

(C)in the case of each other Lender and any other Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

(D)in the case of the Agent, the Original Arrangers and SGF, that identified
with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days' notice.

34.3 Delivery

(A)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will be effective only:

(i)if by way of fax, when received in legible form; or

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.

(B)Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

(C)All notices from or to an Obligor shall be sent through the Agent.

(D)Any communication or document made or delivered to the Parent Company in
accordance with this Clause 34 (Notices) will be deemed to have been made or
delivered to each of the Obligors.

34.4 Notification of address and fax number

        Promptly upon receipt of notification of an address and fax number of
any Party (other than a Finance Party) or change of address or fax number of any
Party (other than a Finance Party) in each case pursuant to Clause 34.2
(Addresses) or changing its own address or fax number, the Agent shall notify
the other Parties.

95

--------------------------------------------------------------------------------



34.5 Communication when the Agent is an Impaired Agent

        If the Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Agent (if and to the extent that the
same is required pursuant to the terms of this Agreement), communicate with each
other directly and (while the Agent is an Impaired Agent) all the provisions of
the Finance Documents which require communications to be made or notices to be
given to or by the Agent shall be varied so that communications may be made and
notices given to or by the relevant Parties directly. This provision shall not
operate after a replacement Agent has been appointed unless such replacement
Agent becomes an Impaired Agent.

34.6 Electronic communication

(A)Any communication to be made between any two Parties under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means (including, without limitation, by way of posting to a secure website) if
those two Parties:

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the transmission of information by that
means; and

(ii)notify each other of any change to their address or any other such
information supplied by them by not less than five Business Days' notice.

(B)Any such electronic communication as specified in paragraph (A) above to be
made between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

(C)Any such electronic communication as specified in paragraph (A) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

(D)Any electronic communication which becomes effective, in accordance with
paragraph (C) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

(E)Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 34.6 (Electronic communication).

34.7 Use of websites

(A)The Parent Company may satisfy its obligation under this Agreement to deliver
any information in relation to those Lenders (the "Website Lenders") who accept
this method of communication by posting this information onto an electronic
website designated by the Parent Company and the Agent (the "Designated
Website") if:

(i)the Agent expressly agrees (after consultation with each of the Lenders) that
it will accept communication of the information by this method;

(ii)both the Parent Company and the Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

(iii)the information is in a format previously agreed between the Parent Company
and the Agent.

96

--------------------------------------------------------------------------------



If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Parent Company
accordingly and the Parent Company shall at its own cost supply the information
to the Agent (in sufficient copies for each Paper Form Lender) in paper form. In
any event the Parent Company shall at its own cost supply the Agent with at
least one copy in paper form of any information required to be provided by it.

(B)The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent Company and the Agent.

(C)The Parent Company shall promptly upon becoming aware of its occurrence
notify the Agent if:

(i)the Designated Website cannot be accessed due to technical failure;

(ii)the password specifications for the Designated Website change;

(iii)any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

(iv)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

(v)the Parent Company becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

If the Parent Company notifies the Agent under paragraph (C)(i) or
paragraph (C)(v) above, all information to be provided by the Parent Company
under this Agreement after the date of that notice shall be supplied in paper
form unless and until the Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing.

(D)Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent Company shall at its own cost comply with any
such request within 10 Business Days.

34.8 English language

(A)Any notice given under or in connection with any Finance Document must be in
English.

(B)All other documents provided under or in connection with any Finance Document
must be:

(i)in English; or

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

35.   CALCULATIONS AND CERTIFICATES

35.1 Accounts

        In any litigation or arbitration proceedings arising out of or in
connection with a Finance Document, the entries made in the accounts maintained
by a Finance Party are prima facie evidence of the matters to which they relate.

97

--------------------------------------------------------------------------------





35.2 Certificates and determinations

        Any certification or determination by a Finance Party of a rate or
amount under any Finance Document is, in the absence of manifest or proven
error, prima facie evidence of the matters to which it relates.

35.3 Day count convention

        Any interest, commission or fee accruing under a Finance Document will
accrue from day to day and is calculated on the basis of the actual number of
days elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

36.   PARTIAL INVALIDITY

        If, at any time, any provision of the Finance Documents is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

37.   REMEDIES AND WAIVERS

        No failure to exercise, nor any delay in exercising, on the part of any
Finance Party, any right or remedy under the Finance Documents shall operate as
a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise or the exercise of any other right or
remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.

38.   AMENDMENTS AND WAIVERS

38.1 Required consents

(A)Subject to Clause 38.2 (Exceptions) and Clause 38.5 (Exclusion of Commitments
of Defaulting Lender) any term of the Finance Documents may be amended or waived
only with the consent of the Majority Lenders and the Obligors and any such
amendment or waiver will be binding on all Parties.

(B)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 38 (Amendments and waivers).

38.2 Exceptions

(A)An amendment or waiver that has the effect of changing or which relates to:

(i)the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(ii)an extension to the date of payment of any amount under the Finance
Documents;

(iii)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(iv)an increase in or an extension of any Commitment;

(v)a change to the Borrowers or Guarantors other than in accordance with
Clause 28 (Changes to the Obligors);

(vi)any provision which expressly requires the consent of all the Lenders;

98

--------------------------------------------------------------------------------



(vii)Clause 2.3 (Finance Parties' rights and obligations), Clause 8 (Mandatory
prepayment), Clause 27 (Changes to the Lenders), Clause 31 (Sharing among
Finance Parties), this Clause 38 (Amendments and waivers), Clause 42 (Governing
law) or Clause 43.1 (Jurisdiction); or

(viii)the nature or scope of the guarantee and indemnity granted by the Parent
Company (and any Newco, if applicable) under Clause 20 (Guarantee and
indemnity),

shall not be made without the prior consent of all the Lenders. This provision
is subject to Clause 38.4 (Disenfranchisement of Defaulting Lenders) and
Clause 38.5 (Exclusion of Commitments of Defaulting Lender).

(B)An amendment or waiver which relates to the rights or obligations of the
Agent or an Arranger or a Reference Bank (each in their capacity as such) may
not be effected without the consent of the Agent, that Arranger or that
Reference Bank, as the case may be.

38.3 Replacement of Screen Rate

(A)Subject to paragraph (B) of Clause 38.2 (Exceptions), if any Screen Rate is
not available for a currency which can be selected for a Loan, any amendment or
waiver which relates to providing for another benchmark rate to apply in
relation to that currency in place of that Screen Rate (or which relates to
aligning any provision of a Finance Document to the use of that other benchmark
rate) may be made with the consent of the Majority Lenders and the Obligors.

(B)If any Lender fails to respond to a request for an amendment or waiver
described in paragraph (A) above within 5 Business Days (unless the Parent
Company and the Agent agree to a longer time period in relation to any request)
of that request being made:

(i)its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

(ii)its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

38.4 Disenfranchisement of Defaulting Lenders

(A)Subject to paragraph (C) below, for so long as a Defaulting Lender has any
Available Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, without limitation, unanimity) of the Total Commitments
or whether the approval of all Lenders has been obtained in relation to any
request for a consent, waiver, amendment or other vote under the Finance
Documents:

(i)that Defaulting Lender's Commitments will be reduced by the amount of its
Available Commitments; and

(ii)that Defaulting Lender will not be treated as a Lender for the purposes of
paragraph (A) of Clause 38.2 (Exceptions) if it has no participation in an
outstanding Loan.

(B)Subject to paragraph (C) below, for the purposes of this Clause 38.4
(Disenfranchisement of Defaulting Lenders), the Agent may assume that the
following Lenders are Defaulting Lenders:

(i)any Lender which has notified the Agent that it has become a Defaulting
Lender;

99

--------------------------------------------------------------------------------



(ii)any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

(C)For the avoidance of doubt nothing in this Clause 38.4 (Disenfranchisement of
Defaulting Lenders) or otherwise shall relieve, reduce or affect any obligation
of a Defaulting Lender under Clauses 7.4 (Right of repayment and cancellation in
relation to a single Lender or Defaulting Lender) or Clause 31 (Sharing among
the Finance Parties) or any other obligation owed by such Defaulting Lender to a
Finance Party and the Commitments, and participations in any Loan, of a
Defaulting Lender shall not be reduced or excluded for the purposes of any
calculation to that extent.

38.5 Exclusion of Commitments of Defaulting Lender

        Subject to paragraph (C) of Clause 38.4 (Disenfranchisement of
Defaulting Lenders), if any Defaulting Lender fails to respond to a request for
a consent, waiver, amendment of or in relation to any of the terms of any
Finance Document or other vote of Lenders under this Agreement within five
Business Days (or any longer period for response expressly stipulated by the
Parent Company in or in relation to the relevant consent, waiver or amendment
request) of that request being made:

(A)its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of the Total
Commitments has been obtained to approve that request; and

(B)it will not count as a Lender for the purposes of Clause 38.2 (Exceptions).

38.6 Replacement of Defaulting Lender

(A)The Parent Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving not less than five Business Days' prior written
notice to the Agent and such Lender:

(i)replace such Lender by requiring such Lender to (and to the extent permitted
by law such Lender shall) transfer (and, as applicable, procure the transfer of)
pursuant to and in accordance with Clause 27 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement;

(ii)require such Lender to (and to the extent permitted by law such Lender
shall) transfer (and, as applicable, procure the transfer of) pursuant to
Clause 27 (Changes to the Lenders) all (and not part only) of the undrawn
Commitment of the Lender; or

(iii)require such Lender to (and to the extent permitted by law such Lender
shall) transfer (and, as applicable, procure the transfer of) pursuant to
Clause 27 (Changes to the Lenders) all (and not part only) of its rights and
obligations in respect of the Facilities,

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent Company, and which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause 27 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer equal
to the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest (to the extent that the Agent
has not given a notification under Clause 27.9 (Pro-rata interest settlement)
Break Costs and other

100

--------------------------------------------------------------------------------



amounts payable thereto under the Finance Documents, or such other purchase
price as may be agreed by the Defaulting Lender with the Replacement Lender and
the Parent Company.

(B)Each Lender hereby instructs the Agent to execute on its behalf any Transfer
Certificate which is required to give effect to the terms of this Clause 38.6 if
that Lender is a Defaulting Lender due to the occurrence of an Insolvency Event.

(C)Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause 38.6 shall be subject to the following conditions:

(i)the Parent Company shall have no right to replace the Agent;

(ii)neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent Company to find a Replacement Lender; and

(iii)in no event shall the Defaulting Lender be required to pay or surrender to
such Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.

38.7 Replacement of Non-Consenting Lender

(A)If at any time any Lender becomes a Non-Consenting Lender (as defined in
paragraph (C) below), then the Parent Company may, on five Business Days' prior
written notice to the Agent and such Lender:

(i)cancel the Commitment of the Non-Consenting Lender at the next interest
payment date; or

(ii)require such Lender to (and such Lender shall) transfer pursuant to
Clause 27 (Changes to the Lenders) all (and not part only) of its rights and
obligations under this Agreement to another Lender (a "Replacement Lender")
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender (including the assumption of the transferring Lender's
participations on the same basis as the transferring Lender) in accordance with
Clause 27 (Changes to the Lenders) for a purchase price in cash payable at the
time of transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

(B)The replacement of a Lender pursuant to this Clause 38.7 (Replacement of
Non-Consenting Lender) shall be subject to the following conditions:

(i)the Parent Company shall have no right to replace the Agent;

(ii)neither the Agent nor the Lender shall have any obligation to the Parent
Company to find a Replacement Lender;

(iii)in the event of a replacement of a Non-Consenting Lender such replacement
must take place no later than 10 Business Days after the date the Non-Consenting
Lender notifies the Parent Company and the Agent of its failure or refusal to
agree to any consent, waiver or amendment to the Finance Documents requested by
the Parent Company; and

(iv)in no event shall the Lender replaced under this Clause 38.7 (Replacement of
Non-Consenting Lender) be required to pay or surrender to such Replacement
Lender any of the fees received by such Lender pursuant to the Finance
Documents.

101

--------------------------------------------------------------------------------



(C)In the event that:

(i)the Parent Company or the Agent (at the request of the Parent Company) has
requested the Lenders to consent to a waiver or amendment of any provisions of
the Finance Documents;

(ii)the waiver or amendment in question requires the consent of all the Lenders;
and

(iii)Lenders whose Commitments aggregate 85 per cent. or more of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
85 per cent. or more of the Total Commitments prior to that reduction) have
consented to such waiver or amendment,

then any Lender who has declined or failed to consent or provide approval by the
later of (a) the date nominated by the Agent in the request to the Lenders as a
deadline for response, and (b) three Business Days after such 85 per cent.
Lender approval or consent has been received, shall be deemed a "Non-Consenting
Lender".

38.8 No split voting

        In relation to any consent or exercise of discretion in connection with
any waiver, amendment or otherwise by any Lender under or in connection with a
Finance Document, such Lender shall only be entitled to a single vote
representing, as the case may be, its Commitment and/or participations in the
Loans and shall not be entitled to split such vote.

39.   CONFIDENTIAL INFORMATION

39.1 Confidentiality

        Each Finance Party agrees to keep all Confidential Information
confidential and not to disclose it to anyone, save to the extent permitted by
Clause 39.2 (Disclosure of Confidential Information) and Clause 39.3 (Disclosure
to numbering service providers), and to ensure that all Confidential Information
is protected with security measures and a degree of care that would apply to its
own confidential information.

39.2 Disclosure of Confidential Information

        Any Finance Party may disclose:

(A)to any of its Affiliates and any of its or their officers, directors,
employees, professional advisers, auditors, partners and Representatives such
Confidential Information as that Finance Party shall reasonably consider
appropriate if any person to whom the Confidential Information is to be given
pursuant to this paragraph (A) is informed in writing of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in
relation to the Confidential Information;

(B)to any person:

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which

102

--------------------------------------------------------------------------------



payments are to be made or may be made by reference to, one or more Finance
Documents and/or one or more Obligors and to any of that person's Affiliates,
Representatives and professional advisers;

(iii)appointed by any Finance Party or by a person to whom paragraph (i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (B) of Clause 29.15
(Relationship with the Lenders));

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (i) or (ii) above;

(v)to whom and to the extent that information is required or requested to be
disclosed by any court of competent jurisdiction or any governmental, banking,
Tax or other regulatory authority or similar body, the rules of any relevant
stock exchange or pursuant to any applicable law or regulation;

(vi)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 27.8 (Security over
Lenders' rights);

(vii)to whom and to the extent that information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes concerning the
Finance Documents;

(viii)who is a Party; or

(ix)with the prior written consent of the Parent Company,

in each case, such Confidential Information as that Finance Party shall
reasonably consider appropriate if:

(a)in relation to paragraphs (i), (ii) and (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(b)in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(c)in relation to paragraphs (v), (vi) and (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that in the case of paragraph (v) only there shall be no
requirement to so inform if, in the reasonable opinion of that Finance Party, it
is not practicable so to do in the circumstances; and



(C)to any person appointed by that Finance Party or by a person to whom
paragraph (B)(i) or paragraph (B)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents
including, without limitation, in relation to the trading of participations in
respect of the Finance Documents, such Confidential Information as may be
required to be disclosed to enable such service provider to provide any of the
services referred to in this paragraph (C) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service

103

--------------------------------------------------------------------------------



Providers or such other form of confidentiality undertaking agreed between the
Parent Company and the relevant Finance Party; and

(D)to any rating agency (including its professional advisers), such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents.

39.3 Disclosure to numbering service providers

(A)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

(i)names of Obligors;

(ii)country of domicile of Obligors;

(iii)place of incorporation of Obligors;

(iv)date of this Agreement;

(v)the names of the Agent and the Arrangers;

(vi)date of each amendment and restatement of this Agreement;

(vii)amount of Total Commitments;

(viii)currency of the Facilities;

(ix)type of Facilities;

(x)ranking of Facilities;

(xi)Maturity Date for Facilities;

(xii)changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

(xiii)such other information agreed between such Finance Party and the Parent
Company to be disclosable expressly for the purposes of this Clause 39.3
(Disclosure to numbering service providers),

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

(B)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of the numbering service provider.

(C)The Agent shall notify the Parent Company and the other Finance Parties of:

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facilities and/or one or more Obligors; and

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

(D)Each Obligor represents that none of the information set out in
paragraphs (A)(i) to (A)(xiii) above is, nor will at any time be, unpublished
price sensitive information.

104

--------------------------------------------------------------------------------



39.4 Entire agreement

        This Clause 39 (Confidential Information) constitutes the entire
agreement between the Parties in relation to the obligations of the Finance
Parties under the Finance Documents regarding Confidential Information and
supersedes any previous agreement, whether express or implied, regarding
Confidential Information.

39.5 Inside information

        Each of the Finance Parties acknowledges that some or all of the
Confidential Information is or may be price-sensitive information and that the
use of such information may be regulated or prohibited by applicable legislation
including securities law relating to insider dealing and market abuse and each
of the Finance Parties undertakes not to use any Confidential Information for
any unlawful purpose.

39.6 Notification of disclosure

        Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent Company:

(A)in advance of the circumstances of any disclosure of Confidential Information
made pursuant to paragraph (B)(v) (except where such disclosure is made to any
of the persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function) and paragraph (B)(vii), in each case of
Clause 39.2 (Disclosure of Confidential Information); and

(B)promptly upon becoming aware that Confidential Information has been disclosed
in breach of this Clause 39 (Confidential Information).

39.7 Continuing obligations

        The obligations in this Clause 39 (Confidential Information) are
continuing and, in particular, shall survive and remain binding on each Finance
Party for a period of 24 months from the earlier of:

(A)the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(B)the date on which such Finance Party otherwise ceases to be a Finance Party.

40.   CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

40.1 Confidentiality and disclosure

(A)The Agent and each Obligor agree to keep each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by paragraphs (B), (C) and (D) below.

(B)The Agent may disclose:

(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause 11.4 (Notification of
rates of interest); and

(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of

105

--------------------------------------------------------------------------------



confidentiality undertaking agreed between the Agent and the relevant Lender or
Reference Bank, as the case may be.

(C)The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Agent or the relevant Obligor, as the case may be, it is not
practicable to do so in the circumstances;

(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

(iv)any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

(D)The Agent's obligations in this Clause 40 (Confidentiality of Funding Rates
and Reference Bank Quotations) relating to Reference Bank Quotations are without
prejudice to its obligations to make notifications under Clause 11.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (B)(i) above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

40.2 Related obligations

(A)The Agent and each Obligor acknowledge that each Funding Rate (and, in the
case of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

(B)The Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

(i)of the circumstances of any disclosure made pursuant to paragraph (C)(ii) of
Clause 40.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons

106

--------------------------------------------------------------------------------



referred to in that paragraph during the ordinary course of its supervisory or
regulatory function; and

(ii)upon becoming aware that any information has been disclosed in breach of
this Clause 40 (Confidentiality of Funding Rates and Reference Bank Quotations).

40.3 No Event of Default

        No Event of Default will occur under Clause 26.3 (Other obligations) by
reason only of an Obligor's failure to comply with this Clause 40
(Confidentiality of Funding Rates and Reference Bank Quotations).

41.   COUNTERPARTS

        Each Finance Document may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Finance Document.

107

--------------------------------------------------------------------------------






SECTION 12
GOVERNING LAW AND ENFORCEMENT


42.   GOVERNING LAW

        This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

43.   ENFORCEMENT

43.1 Jurisdiction

(A)The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

(B)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

43.2 Service of process

        Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales):

(A)irrevocably appoints SGF as its agent for service of process in relation to
any proceedings before the English courts in connection with any Finance
Document; and

(B)agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned,

and, by signing this Agreement, SGF hereby accepts such appointment on the terms
of this Clause 43.2 (Service of process).

43.3 Waiver of jury trial

EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OF THE FINANCE
DOCUMENTS.

        This Agreement has been entered into on the date stated at the beginning
of this Agreement.

108

--------------------------------------------------------------------------------






SCHEDULE 1
THE ORIGINAL LENDERS


PART I
THE ORIGINAL FACILITY A LENDERS


Name of Original Lender
  Commitment (US$)   Facility Office   Treaty
Passport
Number1   Jurisdiction
of Tax
Residence2   UK
Non-Bank
Lender?

Morgan Stanley Bank, N.A. 

  US$ 9,000,000,000   c/o Morgan Stanley Bank International Limited, 25 Cabot
Square, Canary Wharf, London E14 4QA, United Kingdom   13/M/307216/DTTP   USA  
No

Barclays Bank PLC

 
US$
4,000,000,000  

5 North Colonnade, London, E14 4BB

 

N/A

 

UK

 

No

   

--------------------------------------------------------------------------------

1If applicable.

2If applicable.

109

--------------------------------------------------------------------------------






PART II
THE ORIGINAL FACILITY B LENDERS


Name of Original Lender
  Commitment (US$)   Facility Office   Treaty Passport Number3   Jurisdiction of
Tax Residence4   UK Non-Bank Lender?

Barclays Bank PLC

  US$ 5,000,000,000   5 North Colonnade, London, E14 4BB   N/A   UK   No

   

--------------------------------------------------------------------------------

3If applicable.

4If applicable.

110

--------------------------------------------------------------------------------






SCHEDULE 2
CONDITIONS PRECEDENT


PART I(A)
CONDITIONS PRECEDENT TO INITIAL UTILISATION


1.     The Parent Company

(a)A copy of the constitutional documents of the Parent Company.

(b)A copy of a resolution of the board of directors (or a duly appointed
committee of the board of directors) of the Parent Company, resolving in writing
to delegate all powers, authorities and discretions of the Parent Company in
relation to the negotiation and entry into this Agreement and all documents and
matters related, ancillary or incidental thereto, to a named delegate, with full
powers of sub-delegation, and confirming that signature of any document by such
delegate constitutes conclusive evidence of its approval by him.

(c)An extract from a resolution of the board of directors of the Parent Company
evidencing due appointment of the committee of the board of directors referred
to in paragraph (b) above, if applicable.

(d)A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

(e)A certificate of an authorised signatory of the Parent Company certifying
that each copy document relating to it specified in this Part I(A) of Schedule 2
(Conditions precedent to initial Utilisation) is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement.

2.     Legal opinions

(a)A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the
Agent in England.

(b)A legal opinion of Ogier, legal advisers to the Arrangers and the Agent in
Jersey.

3.     Other documents and evidence

(a)Duly executed Fee Letters, Syndication Letter and this Agreement.

(b)Evidence that any agent for service of process referred to in Clause 43.2
(Service of process) has accepted its appointment.

(c)The Original Financial Statements and interim financial statements of the
Parent Company.

(d)Evidence that the fees, costs and expenses then due from the Parent Company
pursuant to Clause 14 (Fees) and Clause 19 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

(e)Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable "know your customer" requirements.

(f)A copy of any other Authorisation or other document, opinion or assurance
which the Agent reasonably considers to be necessary or desirable (if it has
notified the Parent Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

111

--------------------------------------------------------------------------------



4.     Acquisition information

        A certified copy of the duly executed Acquisition Documents (except the
Certificate of Merger), including an abridged post-Acquisition group structure
chart showing the Company, each Obligor and each holding company of an Obligor
and a sources and uses statement in a form and substance satisfactory to the
Arrangers, acting reasonably.

112

--------------------------------------------------------------------------------






PART I(B)
FURTHER CONDITION PRECEDENT TO INITIAL UTILISATION


1.A certificate of an authorised signatory of the Parent Company certifying
that:

(a)the Acquisition Agreement has not been amended, waived or otherwise modified
to increase the price per Target Share payable in the Merger or otherwise to
increase the consideration payable to the holders of the Target Shares in
connection with the transactions contemplated by the Acquisition Agreement,
other than in accordance with Clause 24.10 (Conduct of the Acquisition);

(b)no other amendments, modifications or waivers (including, without limitation,
any amendments to, or waivers of, any of the conditions to the consummation of
the Merger) have been made to the Acquisition Agreement, other than in
accordance with Clause 24.10 (Conduct of the Acquisition);

(c)Acquisition CP Satisfaction has occurred;

(d)borrowing or guaranteeing, as appropriate, the Total Commitments would not
cause any borrowing, guaranteeing or similar limit binding on it to be exceeded;
and

(e)the Acquisition has been approved at a general meeting of the Parent Company
by the requisite majority of the shareholders of the Parent Company.

2.A legal opinion of Ogier, legal advisers to the Arrangers and the Agent in
Jersey.

113

--------------------------------------------------------------------------------






PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR


1.An Accession Letter, duly executed by the Additional Obligor and the Parent
Company.

2.A copy of the constitutional documents of the Additional Obligor.

3.If the Additional Obligor is a US Obligor, (i) a copy of a good standing
certificate (including verification of tax status) with respect to the
Additional Obligor, issued as of a recent date by the secretary of state or
other appropriate official of the Additional Obligor's jurisdiction of
incorporation or organisation and (ii) a solvency certificate signed by an
officer of such Additional Obligor in form and substance satisfactory to the
Agent and its counsel, acting reasonably.

4.A copy of a resolution of the board of directors (or a duly appointed
committee of the board of directors) of the Additional Obligor:

(a)approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

(b)authorising a specified person or persons to execute the Accession Letter on
its behalf; and

(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

5.A specimen of the signature of each person authorised by the resolution
referred to in paragraph 4 above.

6.A certificate of the Additional Obligor (signed by a director or other
authorised signatory) confirming that borrowing or guaranteeing, as appropriate,
the Total Commitments would not cause any borrowing, guaranteeing or similar
limit binding on it to be exceeded.

7.A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 (Conditions
precedent required to be delivered by an Additional Obligor) is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

8.A copy of any other authorisation or other document, opinion or assurance
which the Agent reasonably considers to be necessary or desirable in connection
with the entry into and performance of the transactions contemplated by the
Accession Letter or for the validity and enforceability of any Finance Document.

9.If available, the latest audited financial statements of the Additional
Obligor.

10.A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the
Agent in England.

11.If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales, a legal opinion of the legal advisers to the Arrangers and
the Agent or the Parent Company, as the case may be, in the jurisdiction in
which the Additional Obligor is incorporated.

12.If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the agent for service of process specified
in Clause 43.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

13.Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable "know your customer" requirements.

114

--------------------------------------------------------------------------------






SCHEDULE 3
REQUESTS


PART I
UTILISATION REQUEST


From:   [Borrower]/[[Parent Company] on behalf of [Borrower] as Borrower]]
To:
 
[Agent]
Dated:
 
 

Dear Sirs


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.We wish to borrow a Loan on the following terms:

  Proposed Utilisation Date:   [            ] (or, if that is not a Business
Day, the next Business Day)
 
Facility to be utilised:
 
Facility [A/B]
 
Currency of Loan:
 
US Dollars
 
Amount:
 
[            ] or, if less, the Available Facility
 
Interest Period
 
[            ]

3.We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

4.[The proceeds of this Loan should be credited to [account].]/[This Loan is to
be made in [whole]/[part] for the purpose of refinancing [identify maturing
Loan.]5

5.This Utilisation Request is irrevocable.

6.We confirm that the Loan to which this Utilisation Request relates is to be
utilised for the purpose set out in Clause 3.1 (Purpose) of the Agreement.

        Yours faithfully

                                           
Authorised signatory for
[Name of relevant Borrower]/

        [[Parent Company] on behalf of [Borrower] as Borrower]

   

--------------------------------------------------------------------------------

5Include second option for a Rollover Loan.

115

--------------------------------------------------------------------------------






PART II
SELECTION NOTICE


From:   [Borrower] / [[Parent Company] on behalf of [Borrower] as Borrower]
To:
 
[Agent] as Agent
Dated:
 
 

Dear Sirs


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

2.We refer to the following Loan[s] with an Interest Period ending on
[                        ].

3.We request that the next Interest Period for the above Loan[s] is
[            ].

4.This Selection Notice is irrevocable.

Yours faithfully

--------------------------------------------------------------------------------

Authorised signatory for
[Name of relevant Borrower]/
[[Parent Company] on behalf of [Borrower] as Borrower]    

116

--------------------------------------------------------------------------------






SCHEDULE 4
FORM OF ASSIGNMENT AGREEMENT


To:   [Agent] as Agent
 
 
[Parent Company] as the Parent Company, for and on behalf of each Obligor
From:
 
[the Existing Lender] (the "Existing Lender") and [the New Lender] (the "New
Lender")
Dated:
 
 


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is an Assignment Agreement. Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.We refer to Clause 27.6 (Procedure for assignment).

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Agreement and the other Finance Documents which
relate to that portion of the Existing Lender's Commitments and participations
in Loans under the Agreement as specified in the Schedule.

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender's Commitments and
participations in Loans under the Agreement specified in the Schedule.

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under
paragraph (b) above.

3.The proposed Transfer Date is [            ].

4.On the Transfer Date the New Lender becomes Party to the Finance Documents as
a Lender.

5.The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 34.2 (Addresses) are set out in the
Schedule.

6.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of Clause 27.4 (Limitation of
responsibility of Existing Lenders).

7.The New Lender confirms:

(a)that it is a UK Qualifying Lender and an Irish Qualifying Lender;6 [and]

(b)[for the benefit of the Agent and without liability to any Obligor, that it
is a Treaty Lender with respect to [the UK] [and] [Ireland] [and, with respect
to Ireland, that it is a Treaty Lender which is not otherwise an Irish
Qualifying Lender]].7

   

--------------------------------------------------------------------------------

6Note that, pursuant to paragraph (C) of Clause 15.2 (Tax gross-up), the New
Lender must confirm that it is a UK Qualifying Lender and an Irish Qualifying
Lender.

7Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause 15.2
(Tax gross-up), the New Lender must confirm whether or not it is a Treaty Lender
with respect to the UK and Ireland (and, in respect of Ireland, whether it is a
Treaty Lender which is not otherwise an Irish Qualifying Lender).

117

--------------------------------------------------------------------------------



8.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)a company resident in the United Kingdom for United Kingdom Tax purposes;

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company.]8

9.The New Lender confirms that it is not a Defaulting Lender.

10.The New Lender confirms that it is [not]9 an Acceptable Bank.

11.[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number
[                        ]), so that interest payable to it by a UK Borrower is
generally subject to full exemption from UK withholding tax and its jurisdiction
of Tax residence is [                        ] and notifies the Parent Company
that:

(a)each UK Borrower which is a Party as at the Transfer Date must make an
application to HM Revenue & Customs under form DTTP2 within 20 days of the
Parent Company receiving or being deemed to receive this notification; and

(b)each UK Borrower which becomes a Party after the Transfer Date must make an
application to HM Revenue & Customs under form DTTP2 within 30 days of becoming
a Party.]10

12.This Assignment Agreement acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with Clause 27.7 (Copy of
Assignment Agreement, Transfer Certificate, Increase Confirmation to Parent
Company), to the Parent Company (on behalf of each Obligor) of the assignment
referred to in this Assignment Agreement.

13.The Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

14.This Assignment Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

15.This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

   

--------------------------------------------------------------------------------

8Delete/amend as applicable if the New Lender comes within paragraph (a)
(iii) of the definition of Qualifying Lender in Clause 15.1 (Definitions).

9Include/delete as applicable.

10This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement. A copy of the Assignment Agreement must be sent to the Parent Company
at the same time as the Agent.

118

--------------------------------------------------------------------------------






THE SCHEDULE


Rights to be assigned and obligations to be released and undertaken


[insert relevant details]

[Facility office address, email address, fax number and attention details for
notices and account details for payments]

[Existing Lender]   [New Lender]
Branch: [    ]
 
Branch MEI: [    ]
By:
 
By:

        This Assignment Agreement is accepted by the Agent and the Transfer Date
is confirmed as [    ].

        Signature of this Assignment Agreement by the Agent constitutes
confirmation by the Agent of receipt of notice of the assignment referred to
herein, which notice the Agent receives on behalf of each Finance Party.

[Agent]

Agent MEI: [    ]

By:

119

--------------------------------------------------------------------------------






SCHEDULE 5
FORM OF TRANSFER CERTIFICATE


To:   [Agent] as Agent
 
 
[Parent Company] as the Parent Company, for and on behalf of each Obligor
From:
 
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")
Dated:
 
 


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.We refer to Clause 27.5 (Procedure for transfer) of the Agreement:

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender's
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 27.5 (Procedure for transfer) of the Agreement.

(b)The proposed Transfer Date is [            ].

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 34.2 (Addresses) of the Agreement
are set out in the Schedule.

3.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of Clause 27.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

4.The New Lender confirms:

(a)that it is a UK Qualifying Lender and an Irish Qualifying Lender;11 [and]

(b)[for the benefit of the Agent and without liability to any Obligor, that it
is a Treaty Lender with respect to [the UK] [and] [Ireland] [and, with respect
to Ireland, that it is a Treaty Lender which is not otherwise an Irish
Qualifying Lender]].12

5.[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)a company resident in the United Kingdom for United Kingdom Tax purposes;

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

   

--------------------------------------------------------------------------------

11Note that, pursuant to paragraph (C) of Clause 0 (Tax gross-up), the New
Lender must confirm that it is a UK Qualifying Lender and an Irish Qualifying
Lender.

12Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause 0
(Tax gross-up), the New Lender must confirm whether or not it is a Treaty Lender
with respect to the UK and Ireland (and, in respect of Ireland, whether it is a
Treaty Lender which is not otherwise an Irish Qualifying Lender).

120

--------------------------------------------------------------------------------



(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or



(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company.]13



6.The New Lender confirms that it is not a Defaulting Lender.

7.The New Lender confirms that it is [not]14 an Acceptable Bank.

8.[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [            ]), so
that interest payable to it by a UK Borrower is generally subject to full
exemption from UK withholding tax and its jurisdiction of Tax residence is
[            ] and notifies the Parent Company that:

(a)each UK Borrower which is a Party as at the Transfer Date must make an
application to HM Revenue & Customs under form DTTP2 within 20 days of the
Parent Company receiving or being deemed to receive this notification; and

(b)each UK Borrower which becomes a Party after the Transfer Date must make an
application to HM Revenue & Customs under form DTTP2 within 30 days of becoming
a Party.]15

9.This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

10.This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by English law.

   

--------------------------------------------------------------------------------

13Delete/amend as applicable if the New Lender comes within paragraph (a)
(iii) of the definition of Qualifying Lender in Clause 0 (Definitions).

14Include/delete as applicable.

15This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement. A copy of the Transfer Certificate must be sent to the Parent Company
at the same time as the Agent.

121

--------------------------------------------------------------------------------






THE SCHEDULE

Commitment/rights and obligations to be transferred


[insert relevant details]

[Facility Office address, email address, fax number and attention details for
notices and account details for payments]

[Existing Lender]   [New Lender]
Branch: [    ]
 
Branch: [    ]
Branch MEI: [    ]
 
Branch MEI: [    ]
By:
 
By:

        This Transfer Certificate is accepted by the Agent and the Transfer Date
is confirmed as [    ].

[Agent]

Agent MEI: [    ]

By:

122

--------------------------------------------------------------------------------






SCHEDULE 6
FORM OF ACCESSION LETTER


To:   [Agent] as Agent
From:
 
[Subsidiary] [Top Newco] and [Parent Company] on behalf of [Subsidiary] [Top
Newco] and [Parent Company]]
Dated:
 
 

Dear Sirs


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

2.[Subsidiary] [Top Newco] agrees to become an Additional [Borrower]/[Guarantor]
and to be bound by the Terms of the Agreement as an Additional
[Borrower]/[Guarantor] pursuant to Clause [28.2 (Additional
Borrowers)]/[Clause 28.4 (Additional Guarantors)] of the Agreement. [Subsidiary]
[Top Newco] is a company duly incorporated under the laws of [name of relevant
jurisdiction].

3.[Subsidiary's] [Top Newco's] administrative details are as follows:

Address:

Fax No:

Attention:

4.This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

[5.This [Guarantor] Accession Letter is entered into by a deed.]

[[Parent Company]   [[Subsidiary] [Top Newco]
By:]
 
By:]

123

--------------------------------------------------------------------------------






SCHEDULE 7
FORM OF RESIGNATION LETTER


To:   [Agent] as Agent
From:
 
[resigning Obligor] and [Parent Company] on behalf of [resigning Obligor] and
[Parent Company]
Dated:
 
 

Dear Sirs


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

2.Pursuant to [Clause 28.3 (Resignation of a Borrower)]/[Clause 28.6
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Agreement.

3.We confirm that:

(a)no Default is continuing or will result from the acceptance of this
Resignation Letter; and

(b)[                        ].

4.This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

[[Parent Company]   [[resigning Obligor]
By:]
 
By:]

124

--------------------------------------------------------------------------------






SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE


To: '\][Agent] as Agent

From:     [Parent Company]

Dated:

Dear Sirs


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

2.We confirm that:

[Insert details of financial covenants and whether the Parent Company is in
compliance with those covenants]

3.[We confirm that no Default is continuing.]


Signed:                                                                 
Authorised signatory
of
 
Signed:                                                                 
Authorised signatory
of
[Parent Company]
 
[Parent Company]

125

--------------------------------------------------------------------------------






SCHEDULE 9
EXISTING SECURITY


Name of member of the Group   Security   Total principal amount
of indebtedness secured Pharma International Insurance Limited   Collateral
against letters of credit   US$5,000,000
NPS Pharmaceuticals, Inc.
 
Security interest in certain patents and intellectual property
 
US$81,350,000
From the Acquisition Date, the relevant Target Subsidiaries
 
Japanese receivables factoring to the extent entered into on a recourse basis
 
Up to US$200,000,000

126

--------------------------------------------------------------------------------






SCHEDULE 10
EXISTING LOANS


Name of member of the Group   Loan   Total principal amount
of Existing Loans Shire Human Genetic Therapies, Inc   Supplier loan   EUR
7,500,000
Shire Pharmaceutical Holdings Ireland Limited
 
Supplier loan
 
EUR 12,000,000
From the Acquisition Date, the relevant Target Subsidiaries
 
Supplier loan
 
Up to EUR 25,500,000
From the Acquisition Date, the relevant Target Subsidiaries
 
Supplier loan
 
US$32,000,000

127

--------------------------------------------------------------------------------






SCHEDULE 11
EXISTING FINANCIAL INDEBTEDNESS


Name of member of the Group   Financial Indebtedness   Total principal amount
of Existing Financial
Indebtedness Pharma International Insurance Limited   Counter indemnity
obligations related to bank issued letters of credit   US$5,000,000
Shire Italy S.p.A.
 
Counter indemnity obligations related to bank issued guarantees
 
EUR 12,182,000
Shire Global Finance/ Shire Italia S.p.A.
 
Counter indemnity obligations related to bank issued guarantees
 
EUR 17,000,000
Shire Human Genetic Therapies, Inc
 
US property capital lease
 
US$7,629,000
Shire ViroPharma Incorporated
 
US property capital lease
 
US$5,255,000
NPS Pharmaceuticals, Inc.
 
Secured non-recourse debt
 
US$81,350,000

128

--------------------------------------------------------------------------------






SCHEDULE 12
FORM OF CONFIDENTIALITY UNDERTAKING


CONFIDENTIALITY AGREEMENT


DATED:

PARTIES:

(1)[            ] ("Discloser"); and

(2)[            ] ("Recipient").

RECITALS:

        The Discloser is willing to disclose to the Recipient and the Recipient
wishes to receive certain Confidential Information (as defined below) for the
Purpose (as defined below) on the terms and conditions set out in this
Agreement.

OPERATIVE PROVISIONS:

1.     DEFINITIONS

1.2In this Agreement:

"Affiliates"   means any company or other entity which directly or indirectly
controls, is controlled by or is under common control with a Party, where
'control' means the ownership of more than 50 per cent. of the issued share
capital or other equity interest or the legal power to direct or cause the
direction of the general management and policies of such Party, company or other
entity;
"Confidential Information"
 
means all information, data and any other material relating to Shire's and its
Affiliates' business, projects or products, being information:
 
 
(i)
 
disclosed by the Discloser or its Representatives to the Recipient or its
Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;
 
 
(ii)
 
generated by way of any analysis, compilations, data studies or other documents
prepared by the Recipient or its Representatives containing, reflecting or based
in whole or in part on information referred to in (i) above; and
 
 
(iii)
 
regarding the existence, nature or status of any discussions between the Parties
or their Representatives with respect to the Purpose, including the existence
and terms of this Agreement;

129

--------------------------------------------------------------------------------



    Confidential Information shall not include information, data and any other
material that:
 
 
(a)
 
is public knowledge at the time of disclosure under this Agreement or which
subsequently becomes public knowledge (other than as a result of a breach of
this Agreement or other fault on the part of the Recipient or its
Representatives); or
 
 
(b)
 
was lawfully in the possession of the Recipient or its Representatives prior to
its disclosure under this Agreement or which subsequently comes into its or
their possession from a third party (to the best of its or their knowledge
having made due enquiry, otherwise than in breach of any obligation of
confidentiality owed to the Discloser or its Representatives, either directly or
indirectly);
"Party" and "Parties"
 
means respectively the Discloser or the Recipient or, as the case may be, both
such parties;
"Purpose"
 
means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire] an
interest in a financial facility to Shire;
"Representatives"
 
means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party's
Affiliates; and
"Shire"
 
means Shire PLC, a company incorporated in Jersey under the Companies (Jersey)
Law 1991 with registered number 99854.

1.2In this Agreement, unless the context otherwise requires:

(A)references to "persons" includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

(B)the headings are inserted for convenience only and do not affect the
construction of the Agreement;

(C)references to one gender includes both genders; and

(D)a "Party" includes references to that party's successors and permitted
assigns.

2.     USE AND NON-DISCLOSURE

2.1Subject to the terms of this Agreement, in consideration of the disclosure of
the Confidential Information by or on behalf of the Discloser to the Recipient
or its Representatives, the Recipient undertakes:

(A)not to use the Confidential Information nor allow it to be used by its
Representatives for any purpose other than the Purpose and to cease to use it
upon request by the Discloser;

(B)to treat and maintain the Confidential Information in strict confidence and
not to directly or indirectly communicate or disclose it in any way to any other
person without the Discloser's express prior written consent, except to such of
the Recipient's Representatives who

130

--------------------------------------------------------------------------------



reasonably require access to the Confidential Information for the Purpose and
who are notified of the terms of this Agreement and who owe a duty of confidence
to the Recipient in respect the Confidential Information;

(C)to assume responsibility and liability for any breach of the terms of this
Agreement by any of the Recipient's Representatives (or actions which would
amount to such a breach if the same were party to this Agreement) who have
access to the Confidential Information; and

(D)to take all reasonable measures and appropriate safeguards commensurate with
those which the Recipient employs for the protection of its confidential
information (and to procure that all such steps are taken by its
Representatives) to maintain the confidentiality of the Confidential
Information, to copy the Confidential Information only to the extent reasonably
necessary to achieve the Purpose and not to permit unsupervised copying of the
Confidential Information.



2.2No disclosure or announcement to any third party of the Confidential
Information may be made by the Recipient or on its behalf except where:

(A)such disclosure is compelled by a court of law, statute, regulation or
securities exchange;

(B)the Discloser has, where practicable, been given sufficient written notice in
advance to enable it to seek protection or confidential treatment of such
Confidential Information; and

(C)such disclosure is limited to the extent actually so required.

3.     RIGHTS TO CONFIDENTIAL INFORMATION

3.1The Recipient acknowledges that nothing in this Agreement is intended to
amount to or implies any transfer, licence or other grant of rights in relation
to the Confidential Information or any other patents, design rights, trade
marks, copyrights or other intellectual property rights owned or used by the
Discloser.

3.2The Discloser and its Representatives give no warranty as to the
completeness, sufficiency or accuracy of the Confidential Information and accept
no liability howsoever arising from the Recipient's or its Representatives' use
of the Confidential Information. Accordingly, neither the Discloser nor its
Representatives shall be liable for any direct, indirect or consequential loss
or damage suffered by any person howsoever arising, whether in contract or tort,
as a result of relying on any statement contained in or omitted from the
Confidential Information. For the avoidance of doubt, this clause is without
prejudice to the express terms of any agreement entered into by the Discloser
and/or its Representatives in connection with the Purpose.

3.3Nothing in this Agreement shall be or be construed as being an agreement
between the Parties or any of their respective Affiliates to enter into any
arrangement or further agreement relating to the subject matter of this
Agreement, any such arrangement or agreement being the subject of separate
negotiations.

3.4The Recipient acknowledges and agrees that all Confidential Information and
all copies thereof shall be and remain the exclusive property of the Discloser.
The Recipient shall or shall procure, on the Discloser's request and at the
Discloser's option, either the destruction or return of the Confidential
Information, without retaining any copies, extracts or other reproductions in
whole or in part thereof other than to the extent required to be retained for
legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). On the Discloser's request, all
Confidential Information comprising analyses, compilations, data studies or
other documents prepared by the Recipient or its Representatives containing or
based in whole or in part on the Confidential Information received from the
Discloser or reflecting the Recipient's view of such Confidential Information
shall be destroyed by the Recipient save to the extent

131

--------------------------------------------------------------------------------



required to be retained for legal or regulatory purposes (in respect of which
the Recipient shall remain under an ongoing duty of confidence). Upon request,
such return and/or destruction shall be certified in writing to the Discloser by
an authorised officer of the Recipient supervising such destruction or return.

4.     REMEDIES

        Due to the proprietary nature of the Confidential Information, the
Parties understand and agree that the Discloser or its Affiliates may suffer
irreparable harm in the event that the Recipient fails to comply with any of the
obligations contained herein and that monetary damages alone may not be an
adequate remedy to compensate the Discloser or its Affiliates for such breach.
Accordingly, the Parties agree that the Discloser or any of its Affiliates, as
appropriate, shall be entitled to seek the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
the obligations contained in this Agreement.

5.     DURATION

        The term of this Agreement shall be for a period of three years from the
date of disclosure under this Agreement.

6.     OTHER PROVISIONS

6.1Any variation to this Agreement is only valid if it is in writing and signed
by or on behalf of each Party.

6.2This Agreement may not be assigned by a Party without the prior written
consent of the other Party.

6.3Any delay or failure by the Discloser in exercising any right, power or
privilege under this Agreement shall not constitute a waiver of such right,
power or privilege nor shall any single or partial exercise preclude any future
exercise.

6.4The rights and remedies of each of the Parties under or pursuant to this
Agreement are cumulative, may be exercised as often as such Party considers
appropriate and are in addition to its rights and remedies under general law.

6.5The provisions of this Agreement shall be severable in the event that any of
the provisions hereof are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

6.6A person who is not a party to this Agreement other than the Discloser's
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms. Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the Parties or this
Agreement may be rescinded (in each case) without the consent of any such
Affiliates.

6.7This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of the Agreement, and all of which, when
taken together, shall be deemed to constitute one and the same agreement.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in "portable document format" (".pdf") form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

6.8This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law and subject to the exclusive jurisdiction of the English courts.

132

--------------------------------------------------------------------------------





Signed for and on behalf of   )     [                                    ]   )  
 


--------------------------------------------------------------------------------

    )   Signature
 
 
 
 
 


--------------------------------------------------------------------------------

Print Name
 
 
 
 
  


--------------------------------------------------------------------------------

Print Title

133

--------------------------------------------------------------------------------



Signed for and on behalf of   )     [                                    ]   )  
 


--------------------------------------------------------------------------------

    )   Signature
 
 
 
 
 


--------------------------------------------------------------------------------

Print Name
 
 
 
 
  


--------------------------------------------------------------------------------

Print Title

134

--------------------------------------------------------------------------------






SCHEDULE 13
TIMETABLES


Delivery of a duly completed Selection Notice (Clause 12.1 (Selection of
Interest Periods))   U-2
 
 
10.00am
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
 
U-2
 
 
10.00am
LIBOR is fixed
 
Quotation Day
 
 
as of 11.00am
"U" = date of Utilisation
 
 
"U—X" = X Business Days prior to the date of Utilisation
 
 

135

--------------------------------------------------------------------------------






SCHEDULE 14
FORM OF INCREASE CONFIRMATION


To:   [Agent] as Agent
 
 
[Parent Company] as Parent Company, for and on behalf of each Obligor
From:
 
[Increase Lender] (the "Increase Lender")
Dated:
 
 

Dear Sirs,


Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement
dated 11 January 2016 (the "Agreement")


1.We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2.We refer to Clause 2.2 (Increase).

3.The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Agreement.

4.The proposed date on which the increase in relation to the Increase Lender and
the relevant Commitment is to take effect (the "Increase Date") is [insert
date].

5.On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

6.The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 34.2 (Addresses) are set out
in the Schedule.

7.The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (E) of Clause 2.2 (Increase).

8.The Increase Lender confirms:

(a)that it is a UK Qualifying Lender and an Irish Qualifying Lender;16 [and]

(b)[for the benefit of the Agent and without liability to any Obligor, that it
is a Treaty Lender with respect to [the UK] [and] [Ireland] [and, with respect
to Ireland, that it is a Treaty Lender which is not otherwise an Irish
Qualifying Lender]].17

9.[The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

(a)a company resident in the United Kingdom for United Kingdom Tax purposes;

(b)a partnership each member of which is:

(i)a company so resident in the United Kingdom; or

   

--------------------------------------------------------------------------------

16Note that, pursuant to paragraph (C) of Clause 0 (Tax gross-up), the Increase
Lender must confirm that it is a UK Qualifying Lender and an Irish Qualifying
Lender.

17Delete/amend as applicable. Note that pursuant to paragraph (C) of Clause 0
(Tax gross-up), the Increase Lender must confirm whether or not it is a Treaty
Lender with respect to the UK and Ireland (and, in respect of Ireland, whether
it is a Treaty Lender which is not otherwise an Irish Qualifying Lender).

136

--------------------------------------------------------------------------------



(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or



(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of Section 19 of the CTA) of that company.]18



10.The Increase Lender confirms that it is not a Defaulting Lender.

11.The Increase Lender confirms that it is [not]19 an Acceptable Bank.

12.[The Increase Lender confirms that it is a UK Treaty Lender that holds a
passport under the HMRC DT Treaty Passport Scheme (reference number
[                        ]), so that interest payable to it by a UK Borrower is
generally subject to full exemption from UK withholding tax and its jurisdiction
of Tax residence is [            ] and notifies the Parent Company that:

(a)each UK Borrower which is a Party as at the Increase Date must make an
application to HM Revenue & Customs under form DTTP2 within 20 days of the
Parent Company receiving or being deemed to receive this notification; and

(b)each UK Borrower which becomes a Party after the Increase Date must make an
application to HM Revenue & Customs under form DTTP2 within 30 days of becoming
a Party.]20

13.This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

14.This Increase Confirmation and any non contractual obligations arising out of
or in connection with it are governed by English law.

15.This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

   

--------------------------------------------------------------------------------

18Delete/amend as applicable if the Increase Lender comes within paragraph (a)
(iii) of the definition of Qualifying Lender in Clause 0 (Definitions).

19Include/delete as applicable.

20This confirmation must be included if the Increase Lender holds a passport
under the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement. A copy of the Increase Confirmation must be sent to the Parent
Company at the same time as the Agent.

137

--------------------------------------------------------------------------------






THE SCHEDULE


Relevant Commitment/rights and obligations to be assumed by the Increase Lender


[Insert relevant details]

[Facility Office address, email address, fax number and attention details for
notices and account details for payments]

[Increase Lender]

Branch:         [                        ]

Branch MEI: [                        ]

By:

        This Increase Confirmation is accepted as an Increase Confirmation for
the purposes of the Agreement by the Agent and the Increase Date is confirmed as
[                                    ].

[Agent]

Agent MEI: [                        ]

By:

138

--------------------------------------------------------------------------------






SIGNATURES


The Parent Company

SHIRE PLC

By:   /s/ Jeff Poulton    
Address:
 
5 Riverwalk
Citywest Business Campus
Dublin 24
Ireland
 
 
Contact:
 
Company Secretary
 
 
Facsimile:
 
+44 (0)1256 894 712
 
 

Agent for service of process

SHIRE GLOBAL FINANCE

By:   /s/ Tom Greene    
Address:
 
Hampshire International Business Park
Chineham
Basingstoke
Hampshire RG24 8EP
 
 
Contact:
 
Company Secretary
 
 
Facsimile:
 
+44 (0)1256 894 712
 
 

--------------------------------------------------------------------------------



The Original Guarantor

SHIRE PLC

By:   /s/ Jeff Poulton    
Address:
 
5 Riverwalk
Citywest Business Campus
Dublin 24
Ireland
 
 
Contact:
 
Company Secretary
 
 
Facsimile:
 
+44 (0)1256 894 712
 
 

The Original Borrower

SHIRE PLC

By:   /s/ Jeff Poulton    
Address:
 
5 Riverwalk
Citywest Business Campus
Dublin 24
Ireland
 
 
Contact:
 
Company Secretary
 
 
Facsimile:
 
+44 (0)1256 894 712
 
 

--------------------------------------------------------------------------------



The Original Arrangers

BARCLAYS BANK PLC

By:   /s/ Roger Cosby    
Address:
 
Barclays Bank PLC
5 The North Colonnade
London
E14 4BB
 
 
Telephone:
 
020 3134 5034
 
 
Contact:
 
Stuart Thornton-Smith
 
 

--------------------------------------------------------------------------------





MORGAN STANLEY BANK INTERNATIONAL LIMITED

By:   /s/ David Krancenblum    
Address:
 
25 Cabot Square
Canary Wharf
London E14 4QW
 
 
Contact:
 
For credit matters:
 
 
 
 
GLA Loandocs
Khuram Khokhar / Chris McCullagh
gla.loandocs@morganstanley.com
 
      Tel:   +44 141 245 0143 / 0125         Fax:   +44 207 056 3377    
 
 
For loan servicing:
 
 
 
 
Angela Mullaney/ Claire Roberts
ldnservicing@morganstanley.com
 
      Tel:   +44 141 245 0138 / 0135         Fax:   +44 207 056 1947        
Callback verification: euloancontrol@morganstanley.com


--------------------------------------------------------------------------------



The Agent

BARCLAYS BANK PLC

By:   /s/ Roger Cosby    
Address:
 
Barclays Bank PLC
5 The North Colonnade
London
E14 4BB
 
 
Telephone:
 
020 8773 1045
 
 
Fax:
 
020 7773 4893
 
 
Contact:
 
Head of EMEA Loans Agency
 
 

--------------------------------------------------------------------------------



The Original Lenders

BARCLAYS BANK PLC

By:   /s/ Roger Cosby    
Address:
 
Barclays Bank PLC
5 The North Colonnade
London
E14 4BB
 
 
Telephone:
 
020 3134 5034
 
 
Contact:
 
Stuart Thornton-Smith
 
 

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A.

By:   /s/ Subhalakshmi Ghosh-Kohli    
Address:
 
c/o Morgan Stanley Bank International Limited
25 Cabot Square
Canary Wharf
London E14 4QA
United Kingdom
Contact:
 
For credit queries and documentation:
 
 
 
 
GLA Loandocs
Khuram Khokhar / Chris McCullagh
gla.loandocs@morganstanley.com
 
      Tel:   +44 141 245 0143 / 0125         Fax:   +44 207 056 3377    
 
 
For loan administration:
 
 
 
 
Stuart Dunlop / Stephanie Moore
loanservicing@morganstanley.com
 
      Tel:   +44 141 245 0123 / 0130         Fax:   +44 207 056 1947        
Loan related queries:    Ldnservicing@morganstanley.com
Callback verification:    euloancontrol@morganstanley.com

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2 EXECUTION VERSION



SHIRE PLC as the Company BARCLAYS BANK PLC and MORGAN STANLEY BANK INTERNATIONAL
LIMITED as mandated lead arrangers and bookrunners with BARCLAYS BANK PLC as
Agent
US$18,000,000,000 BRIDGE FACILITIES AGREEMENT DATED 11 JANUARY 2016
Slaughter and May One Bunhill Row London EC1Y 8YY (MJXT/AZN/MRG/AEZW) 533125364
CONTENTS
SECTION 1 INTERPRETATION
SECTION 2 FACILITIES
SECTION 3 UTILISATION
SECTION 4 REPAYMENT, PREPAYMENT AND CANCELLATION
SECTION 5 COSTS OF UTILISATION
SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS
SECTION 7 GUARANTEE
SECTION 8 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
SECTION 9 CHANGES TO PARTIES
SECTION 10 THE FINANCE PARTIES
SECTION 11 ADMINISTRATION
SECTION 12 GOVERNING LAW AND ENFORCEMENT
SCHEDULE 1 THE ORIGINAL LENDERS
PART I THE ORIGINAL FACILITY A LENDERS
PART II THE ORIGINAL FACILITY B LENDERS
SCHEDULE 2 CONDITIONS PRECEDENT
PART I(A) CONDITIONS PRECEDENT TO INITIAL UTILISATION
PART I(B) FURTHER CONDITION PRECEDENT TO INITIAL UTILISATION
PART II CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR
SCHEDULE 3 REQUESTS
PART I UTILISATION REQUEST
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the "Agreement")
PART II SELECTION NOTICE
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the " Agreement")
SCHEDULE 4 FORM OF ASSIGNMENT AGREEMENT
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the "Agreement")
THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the " Agreement")
THE SCHEDULE Commitment/rights and obligations to be transferred
SCHEDULE 6 FORM OF ACCESSION LETTER
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the " Agreement")
SCHEDULE 7 FORM OF RESIGNATION LETTER
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the " Agreement")
SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the " Agreement")
SCHEDULE 9 EXISTING SECURITY
SCHEDULE 10 EXISTING LOANS
SCHEDULE 11 EXISTING FINANCIAL INDEBTEDNESS
SCHEDULE 12 FORM OF CONFIDENTIALITY UNDERTAKING
CONFIDENTIALITY AGREEMENT
SCHEDULE 13 TIMETABLES
SCHEDULE 14 FORM OF INCREASE CONFIRMATION
Shire PLC—US$ 18,000,000,000 Bridge Facilities Agreement dated 11 January 2016
(the "Agreement")
THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
SIGNATURES
